FIRST AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT OF

CENTENNIAL FOUNDERS, LLC

                       THIS FIRST AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT (this “Agreement”) is made and entered into as of this 28th day of
August, 2002 (the “Effective Date”), by and among TEJON RANCHCORP, a California
corporation (“Tejon”), STANDARD PACIFIC CORP., a Delaware corporation (“Standard
Pacific”), LEWIS INVESTMENT COMPANY, LLC, a California limited liability company
(“Lewis”), and PARDEE HOMES, a California corporation, formerly known as Pardee
Construction Company (“Pardee”) (collectively, the “Members” and each a
“Member”), for the purposes, among other things, of defining the rights and
obligations of the Members with respect to Centennial Founders, LLC, a Delaware
limited liability company, formerly known as RM Development Associates, LLC (the
“Company”).

RECITALS

          A.          The Company was formed on July 8, 1999, under the name “RM
Development Associates, LLC” by filing the Certificate with the Delaware
Secretary of State.  On March 10, 2000, Tejon, Standard Pacific, Lewis, and
Pardee entered into that certain Limited Liability Company Agreement of RM
Development Associates, LLC (the “Original LLC Agreement”).

          B.          The Members have all agreed to change, and on or about the
date hereof the Company has changed (by filing the appropriate documentation
with the Secretaries of State of the States of Delaware and California), the
name of the Company from RM Development, LLC to Centennial Founders, LLC.

          C.          The Members hereby desire to amend and restate the
Original LLC Agreement in the form of this Agreement.  This Agreement shall
supersede the Original LLC Agreement in its entirety and the Original LLC
Agreement shall be of no further force or effect.

AGREEMENT

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.      DEFINITIONS AND ORGANIZATION.

          1.1.           Defined Terms.  For convenience, various terms are
defined for use in this Agreement.  Unless otherwise expressed or provided
elsewhere in this Agreement, the following terms shall have the following
meanings.

                          A.          Terms Defined in this Agreement.

25



--------------------------------------------------------------------------------


                                         (1)          “AAA” shall have the
meaning given such term in Section 18.3 hereof.

                                          (2)           “Act” shall mean the
Delaware Limited Liability Company Act, as the same may be amended from time to
time.  All references herein to sections of the Act shall include any
corresponding provisions of succeeding law.

                                          (3)           “Additional Development
Land” shall have the meaning given such term in Section 4.3B hereof.

                                          (4)           “Additional Development
Land Contributions” shall have the meaning given such term in Section 4.3B
hereof.

                                          (5)           “Additional Entitlement
Stage Contributions” shall have the meaning given such term in Section 4.2B
hereof.

                                          (6)           “Adjacent Property”
shall mean that certain approximately 980 acre property adjacent to the Existing
Property and owned by the Company.  The Adjacent Property is more particularly
described on Exhibit “A” hereto.

                                          (7)           “Adjacent Property
Purchase Agreement” shall mean that certain Vacant Land Purchase Contract and
Receipt for Deposit, dated as of June 17, 1999, by and between Ashcraft
Investment Company, Inc., a California corporation (“Ashcraft”), and Pyramid
Ranch Company, a Hawaii limited partnership, as amended by those certain Escrow
Instructions dated as of July 7, 1999, as further amended by those certain
Supplemental Instructions dated as of December 14, 1999, as further amended by
those certain Supplemental Instructions, dated as of March 1, 2000, as assigned
by Ashcraft to the Company pursuant to that certain Assignment of Vacant Land
Purchase Contract and Receipt for Deposit, dated as of April 5, 2000, evidencing
the sale of the Adjacent Property to the Company.

                                          (8)          ”Affiliate” shall mean: 
(1) any other Person directly or indirectly controlling, controlled by, or under
common control with the Person or entity to which such term applies; (2) as to
any natural person, such person’s spouse, child or grandchild, shall be
Affiliates of such person or a trust for the benefit of any such person; (3) as
to any corporation, limited liability company or partnership, any person with
any of the foregoing relationships described in clause (2) to any person in
control of such partnership as general partner or otherwise or in control of
such corporation or limited liability company shall be deemed to be an Affiliate
of such corporation, limited liability company or partnership; (4) an Affiliate
of a Member shall include any partnership in which such Member or any Affiliate
of such Member is a general partner or otherwise has control, as well as any
corporation, limited liability company or other entity in which such Member or
any Affiliate of such Member has control.  “Control” as applied to any person or
entity means the possession, directly or indirectly, of the power to direct or
cause the direction of the management, policies and decision-making of such
person or entity, whether through the ownership of voting interests or by
contract or otherwise.  “Control” shall also include, without limitation, the
possession of direct or indirect equity or beneficial interests in at least
fifty percent (50%) of the profits or voting control of any entity.

26



--------------------------------------------------------------------------------


                                          (9)            “Affiliate LLCs” shall
have the meaning given such term in Section 2.3A hereof.

                                          (10)            “Aggregate Prices”
shall have the meaning given such term in Section 10.4 hereof.

                                          (11)            “Agreement” shall mean
this First Amended and Restated Limited Liability Company Agreement, as
originally executed and as amended from time to time.

                                          (12)            “Alternate Notice”
shall have the meaning given such term in Section 13.1A(1) hereof.

                                          (13)            “Alternates” shall
have the meaning given such term in Section 7.1D hereof.

                                          (14)            “Approve”, “Approved”
or “Approval” mean, as to the subject matter thereof and as the context may
require, an express approval:  (i) contained in a written statement signed by
the approving Person; or (ii) by the requisite number of votes of the Members or
of the Executive Committee in the manner specified herein.

                                          (15)            “Approved Existing
Exceptions” shall have the meaning given such term in Section 4.3A(1)(b)(i)
hereof.

                                          (16)            “Arbitration” shall
have the meaning given such term in Section 18.3 hereof.

                                          (17)            “Arbitration
Initiation Date” shall have the meaning given such terms in Section 18.3 hereof.

                                          (18)            “Arbitration Tribunal”
shall have the meaning given such term in Section 18.3 hereof.

                                          (19)            “Arbitrator” shall
have the meaning given such term in Section 18.3 hereof.

                                          (20)            “Attorneys’ Fees”
shall have the meaning given such term in Section 18.15A hereof.

                                          (21)            “Available Cash” shall
have the meaning given such term in Section 6.1 hereof.

                                          (22)            “Balance of the Ranch”
shall mean the property located within the Ranch which does not include the
Master Project.

                                          (23)            “Bond Financing” shall
have the meaning given such term in Section 4.6B hereof.

27



--------------------------------------------------------------------------------


                                          (24)            “Book Capital Account”
shall have the meaning given such term in Appendix “A” attached hereto.

                                          (25)            “Business Plan” shall
mean, as applicable, the Entitlement Business Plan or the Development Business
Plan.

                                          (26)            “Buy/Sell Closing”
shall have the meaning given such term in Section 17.4 hereof.

                                          (27)            “Capital Contribution”
shall mean any money, property, promissory note or other sums contributed to the
Company as provided in the Original Agreement or this Agreement.

                                          (28)            “CCP” shall have the
meaning given such term in Section 18.3 hereof.

                                          (29)            “CE Members” shall
have the meaning given such term in Section 4.6C(3) hereof.

                                          (30)            “Certificate” shall
mean the Certificate of Formation of the Company as filed with the Secretary of
State of the State of Delaware, as the same may be amended from time to time.

                                          (31)            “Certified EIR” shall
mean the environmental impact report to be prepared in connection with the
obtaining of the Entitlements that is certified by the applicable governmental
agency.

                                          (32)            “Claims” shall mean
all claims, losses, damages, costs, expenses, demands, liabilities, obligations,
liens, encumbrances, rights of action and attorneys’ fees and costs.

                                          (33)            “Closing” shall have
the meaning given such term in Section 15.6E(2) hereof.

                                          (34)            “Closing Date” shall
have the meaning given such term in Section 15.6E hereof.

                                          (35)            “Code” shall mean the
Internal Revenue Code of 1986, as amended from time to time.  All references
herein to sections of the Code shall include any corresponding provision or
provisions of succeeding law.

                                          (36)            “Combined Acreage”
shall have the meaning given in Section 4.3A(1)(b)(v).

                                          (37)            “Combined Tejon
Credit” shall have the meaning given in Section 4.3A(1)(b).

28



--------------------------------------------------------------------------------


                                          (38)            “Commercial Developer
Acceptance” shall have the meaning given such term in Section 10.4C(4)(a)
hereof.

                                          (39)            “Commercial
Developers” shall have the meaning given such term in Section 10.4A hereof.

                                          (40)            “Commercial Parcel
Offer Price” shall have the meaning given such term in Section 10.4B hereof.

                                          (41)            “Commercial Parcel”
shall have the meaning given such term in Section 10.4C hereof.

                                          (42)            “Company” shall have
the meaning given such term in the preamble to this Agreement.

                                         (43)            “Company Offer” shall
have the meaning given such term in Section 10.2 hereof.

                                          (44)            “Contingent Note”
shall have the meaning given such term in Section 13.1A(3)(i)A hereof.

                                          (45)            “Contribution
Percentage” shall have the meaning given such term in Section 4.2A hereof.

                                          (46)            “Control” shall have
the meaning given such term in Section 1.1 hereof under the definition of
“Affiliate”.

                                          (47)            “Counter-Offer” shall
have the meaning given such term in Section 10.3A(4)(a) hereof.

                                          (48)            “CPA” shall mean the
Company’s independent certified public accounting firm, which initially shall be
Ernst & Young Kenneth Leventhal, but may be replaced by the Executive Committee
from time to time.

                                          (49)            “CP Company Offer”
shall have the meaning given such term in Section 10.4B hereof.

                                          (50)            “CP Counter Offer”
shall have the meaning given such term in Section 10.4C(4)(a) hereof.

                                          (51)            “Credit Enhancements”
shall have the meaning given such term in Section 4.6C hereof.

                                          (52)            “Date of Value” shall
have the meaning given such term in Section 17.1 hereof.

29



--------------------------------------------------------------------------------


                                          (53)            “Default Buy Out
Notice” shall have the meaning given such term in Section 15.6C hereof.

                                          (54)            “Default Date of
Value” shall have the meaning given such term in Section 15.6B hereof.

                                          (55)            “Default Interest
Rate” shall have the meaning given such term in Section 4.5A hereof.

                                          (56)            “Deemed Withdrawal”
shall have the meaning given such term in Section 13.1A hereof.

                                          (57)            “Defaulting Member”
shall have the meaning given such term in Section 15.1 hereof.

                                          (58)            “Defaulting Member’s
Price” shall have the meaning given such term in Section 15.6A hereof.

                                          (59)            “Deposit” shall have
the meaning given such term in Section 14.5A(3) hereof.

                                          (60)            “Developer Acceptance”
shall have the meaning given such term in Section 10.3A(4)(a) hereof.

                                          (61)            “Developer Lot” shall
have the meaning given such term in Section 17.1 hereof.

                                          (62)            “Developer
Representatives” shall have the meaning given such term in Section 14.5A(1)
hereof.

                                          (63)            “Developers” shall
mean, collectively, Standard Pacific, Lewis and Pardee.  Standard Pacific, Lewis
and Pardee are sometimes each referred to as a “Developer”.

                                          (64)            “Development Business
Plan” shall mean an overall business plan as the same may be amended from time
to time and Approved in accordance with this Agreement.  The Development
Business Plan shall, at a minimum, cover the following topics:

                                                              (a)          An
annual budget for the current year and a projected budget for the next two (2)
years (the “Development Budget”);

                                                              (b)           A
proforma cash flow analysis for the current year and a projected proforma cash
flow analysis for the next two (2) years;

                                                              (c)           A
development schedule (the “Development Schedule”);

                                                              (d)
          Specific procedures for constructing joint and Regional Improvements,
advancing the cost thereof and the calculation of any reimbursable costs
relating

30



--------------------------------------------------------------------------------


thereto.  In connection therewith, the Company shall seek reimbursement rights
for joint and Regional Improvements to the extent the same benefits property
other than the Master Project (i.e. property owned by Tejon or other parties)
and would not otherwise be required.  Such reimbursement obligation would be
funded upon the sale of such benefited property.  Pursuant to any reimbursement
agreements agreed to in connection with the foregoing, the Company (or Tejon, in
the case of Regional Improvements) should be entitled to a construction
supervision and overhead fee in an amount to be Approved by the Executive
Committee.

                                                              (e)            (i)
The appropriate sharing of any land set-aside for public or Regional purposes,
(ii) the formation of a school district and the construction of schools, and
(iii) other Regional or public facilities to be constructed as part of the
Master Project.

                                                              (f)           A
finance plan (the “Development Finance Plan”) setting forth the projected
financing required to fund the costs of development set forth in the Development
Budget;

                                                              (g)           A
narrative business plan stating the general goals and objectives for the
development of the Master Project;

                                                              (h)           A
sales and marketing plan for the sale of the various Planning Areas (or portions
thereof) to merchant builders (the “Marketing Plan”), including, without
limitation, projected takedown schedules (the “Take Down Schedules”) and pricing
schedules (“Pricing Schedules”), a summary of other material terms and
conditions for such sales and form master builder/merchant builder purchase and
sale documents; and

                                                              (i)          Any
other components provided for herein which shall be applicable and pertaining to
the Development Business Plan as the same may be amended from time to time in
accordance with this Agreement.

The initial Development Business Plan shall be developed, agreed upon and
initialed by the Members in accordance with this Agreement prior to the date
upon which the permitted business of the Company is expanded to include the
Development Stage Business and shall replace the Entitlement Business Plan.

                                          (65)          “Development Manager”
shall have the meaning given to such term in Section 7.2 hereof.

                                          (66)            “Development Stage”
shall mean the period of time during which the Development Stage Business is
conducted pursuant to the terms of this Agreement.

                                          (67)            “Development Stage
Business” shall have the meaning given such term in Section 2.3A hereof.

                                          (68)            “Development Stage
Conditions” shall have the meaning given such term in Section 2.3B hereof.

31



--------------------------------------------------------------------------------


                                          (69)            “Development Stage
Contributions” shall have the meaning given such term in Section 4.3A(1) hereof.

                                          (70)            “Discussion Period”
shall have the meaning given such term in Section 7.5B hereof.

                                          (71)            “Dissolution Notice”
shall have the meaning given such term in Section 13.1C hereof.

                                          (72)            “Effective Date” shall
have the meaning given such term in the preamble to this Agreement.

                                          (73)            “Electing Member(s)”
shall have the meaning given such term in Section 15.6C hereof.

                                          (74)            “Election Notice”
shall have the meaning given such term in Section 14.5 hereof.

                                          (75)            “Election Period”
shall have the meaning given such term in Section 14.5 hereof.

                                          (76)            “Entitlement Business
Plan” shall mean that certain overall business plan dated August 30, 2001, for
obtaining the Entitlements as the same may be amended from time to time, which
business plan has been Approved prior to the Effective Date in accordance with
the Original LLC Agreement.

                                          (77)            “Entitlement Period”
shall have the meaning given such term in Section 2.3B(1) hereof.

                                          (78)            “Entitlement Stage”
shall mean the period of time during which the Entitlement Stage Business is
conducted pursuant to the terms of this Agreement.

                                          (79)            “Entitlement Stage
Business” shall have the meaning given such term in Section 2.2A hereof.

                                          (80)            “Entitlement Stage
Contributions” shall have the meaning given such term in Section 4.2A hereof.

                                          (81)            “Entitlements” shall
mean a specific plan, development agreement, and a superpad tentative tract “A
map” for the Master Project, together with all related CEQA approvals, each
having received final approval by the County of Los Angeles with all applicable
appeal periods having expired or, in the event of any legal action opposing such
final approvals, the entry of final judgment or settlement of such action.  The
development agreement with the appropriate county shall, among other things,
establish zoning, suspend the applicability of certain fees and statutes, and
set forth the necessary bond financing mechanics.  The Entitlements shall be
consistent with the Entitlement Business Plan.

32



--------------------------------------------------------------------------------


                                          (82)            “ESC Cure Expiration”
shall have the meaning given such term in Section 4.2C hereof.

                                          (83)            “Escrow Holder” shall
have the meaning given such term in Section 14.5 hereof.

                                          (84)            “Event of Default”
shall have the meaning given such term in Section 15.1 hereof.

                                          (85)            “Executive Committee”
shall have the meaning given such term in Section 7.1A hereof.

                                          (86)            “Executive Committee
Deadlock” shall have the meaning given such term in Section 17.1 hereof.

                                          (87)            “Existing Property”
shall mean that certain property of approximately 10,700 acres located within
the Ranch currently owned by Tejon, as more particularly described in Exhibit
“A” hereto.

                                          (88)            “Existing Property
Contribution” shall have the meaning given such term in Section 4.3A(1)(b)
hereof.

                                          (89)            “Failure to Close”
shall have the meaning given such term in Section 14.5J(1) hereof.

                                          (90)            “Failure Notice” shall
have the meaning given such term in Section 15.1A hereof.

                                          (91)            “Feasibility Analysis”
shall have the meaning given such term in Section 2.1A hereof.

                                          (92)            “Feasibility Business
Plan” shall mean the overall business plan for assessing the feasibility of the
Master Project, which business plan was Approved prior to the Effective Date in
accordance with the Original LLC Agreement and was replaced and superseded in
its entirety by the Entitlement Business Plan.

                                          (93)            “Feasibility Costs”
shall have the meaning given to such term in Section 4.1B hereof.

                                          (94)            “Feasibility Stage
Business” shall have the meaning given such term in Section 2.1A hereof.

                                          (95)            “Final Election
Notice” shall have the meaning given such term in Section 15.6E hereof.

                                          (96)            “First Commercial
Developer” shall have the meaning given such term in Section 10.4C(1) hereof.

33



--------------------------------------------------------------------------------


                                          (97)            “First Developer”
shall have the meaning given such term in Section 10.3A(1) hereof.

                                          (98)            “Improvements” shall
mean those infrastructure improvements benefiting the Master Project, including,
without limitation, schools, parks, backbone infrastructure and Regional
Improvements.

                                          (99)            “Income Producing
Sites” shall mean the commercial, industrial and for rent multifamily sites
which are part of the Master Project.

                                          (100)            “Increased Aggregate
Prices” shall have the meaning given such term in Section 10.4 hereof.

                                          (101)            “Indemnified
Party(ies)” shall have the meaning given such term in Section 16.2 hereof.

                                          (102)            “Independent
Development Managers” shall have the meaning given such term in Section 7.2C(2)
hereof.

                                          (103)            “Initial Capital
Contributions” shall mean with respect to each Developer, any Capital
Contributions (excluding any Additional Development Land Contributions) made by
such Developer prior to the Effective Date, as set forth on Exhibit “B” attached
hereto.

                                          (104)            “Initiating Entity”
shall have the meaning given such term in Section 17.1 hereof.

                                          (105)            “Interest” shall mean
all of the right, title and interest of a Member in and to capital,
distributions, income and losses of and from the Company and all management,
approval, voting and other rights of a Member provided herein.

                                          (106)            “Interest Book Value”
shall have the meaning given such term in Section 15.6A hereof.

                                          (107)            “Interest Book Value
Method” shall have the meaning given such term in Section 15.6A hereof.

                                          (108)            “Interest Fair Market
Value” shall have the meaning give such term in Section 15.6A hereof.

                                          (109)            “IPS Company Offer”
shall have the meaning given such term in Section 10.4 hereof.

                                          (110)            “IPS Offer Price”
shall have the meaning given such term in Section 10.4 hereof.

34



--------------------------------------------------------------------------------



                                          (111)            “JAMS” shall have the
meaning given such term in Section 18.3 hereof.

                                          (112)            “LA County Activity”
shall have the meaning given such term in Section 7.4 hereof.

                                          (113)            “LA County Portion”
shall mean the portion of the Balance of the Ranch which is situated in Los
Angeles County.

                                          (114)            “LA County Portion
Notice” shall have the meaning given such term in Section 7.5B hereof.

                                          (115)            “LCCP” shall have the
meaning given such term in Section 18.3 hereof.

                                          (116)            “Lewis” shall have
the meaning given such term in the preamble to this Agreement.

                                          (117)            “Liquidating
Distribution Amount” shall have the meaning given such term in Section 17.1
hereof.

                                          (118)            “Liquidating Member”
shall have the meaning given such term in Section 14.2 hereof.

                                          (119)            “Lots” shall have the
meaning given such term in Section 10.1.

                                          (120)            “MAI” shall have the
meaning given such term in Section 15.6D(1)(a) hereof.

                                          (121)           
“Majority-in-Interest” means with respect to any relevant group of Members,
Members holding greater than fifty percent (50%) of all of the Percentage
Interests held by such Members.

                                          (122)            “Master Conceptual
Plan” shall have the meaning given such term in Section 2.1A hereof.

                                          (123)            “Master Project”
shall mean the Existing Property, the Adjacent Property, the Additional
Development Land, and any Mitigation Land conveyed to the Company pursuant to
Section 9.1, below.

                                          (124)           “ Material Adverse
Activity” shall have the meaning given such term in Section 7.4 hereof.

                                          (125)            “Material Taking”
shall have the meaning given such term in Section 4.3A(b)(v) hereof.

35



--------------------------------------------------------------------------------


                                          (126)            “Member Loan” shall
have the meaning given such term in Section 4.7A hereof.

                                          (127)            “Member(s)” shall
have the meaning given such term in the preamble to this Agreement.

                                          (128)            “Memorandum of
Contribution Agreement” shall have the meaning given such term in Section
4.3A(1)(b) hereof.

                                          (129)            “Mitigation Land”
shall have the meaning given such term in Section 9.1 hereof.

                                          (130)            “Mitigation Value”
shall have the meaning given such term in Section 9.1 hereof.

                                          (131)           “Multi-Family Parcels”
shall have the meaning given such term in Section 10.4A hereof.

                                          (132)            “Negotiation Period”
shall have the meaning given such term in Section 14.5A(1) hereof.

                                          (133)            “New Commercial
Parcel” shall have the meaning given such term in Section 10.4C(3) hereof.

                                          (134)            “New Offered Lot
Group” shall have the meaning given such term in Section 10.3A(3).

                                          (135)            “Non-CE Loan” shall
have the meaning given such term in Section 4.6C(3) hereof.

                                          (136)            “Non-CE Member” shall
have the meaning given such term in Section 4.6C(3) hereof.

                                          (137)            “Non-Competition
Area” shall have the meaning given such term in Section 7.5D hereof.

                                          (138)            “Non-Contributing
Member” shall have the meaning given such term in Section 4.5A hereof.

                                          (139)            “Non-Contribution
Loans” shall have the meaning given such term in Section 4.5A hereof.

                                          (140)            “Non-ESC Developer”
shall have the meaning given such term in Section 4.2C hereof.

                                          (141)            “Non-Withdrawing
Developers” shall have the meaning given such term in Section 7.5B hereof.

36



--------------------------------------------------------------------------------


                                          (142)            “Offer Price” shall
have the meaning given such term in Section 10.2 hereof.

                                          (143)            “Offered Lot Group”
shall have the meaning given such term in Section 10.2 hereof.

                                          (144)            “Offering Notice”
shall have the meaning given such term in Section 17.1 hereof.

                                          (145)            “Open Market Lots”
shall have the meaning given such term in Section 10.1 hereof.

                                          (146)            “Open Market Retail
Parcels” shall have the meaning given such term in Section 10.4A hereof.

                                          (147)            “Original LLC
Agreement” shall have the meaning given such term in Recital A. hereof.

                                          (148)            “Other Members” shall
have the meaning given such term in Section 4.5A hereof.

                                          (149)            “Pardee” shall have
the meaning given such term in the preamble to this Agreement.

                                          (150)            “Paying Member” shall
have the meaning given such term in Section 4.6C(2) hereof.

                                          (151)            “Percentage Interest”
shall mean initially, with respect to each Member, the percentage set forth on
Exhibit “B” hereto, subject to any adjustment pursuant to this Agreement.

                                          (152)            “Person” shall mean
an individual, partnership, limited liability company, corporation, joint
venture, trust, business trust, association or similar entity and the heirs,
executors, legal representatives, successors and assigns of such entity where
the context requires.

                                          (153)            “Planning Areas”
shall have the meaning given such term in Section 2.1A hereof.

                                          (154)            “Previous Commercial
Parcel” shall have the meaning given such term in Section 10.4C(3) hereof.

                                          (155)           “Previous Offered Lot
Group” shall have the meaning given such term in Section 10.3A(3).

                                          (156)            “Price Condition”
shall have the meaning given such term in Section 14.5A(3)(b)(ii).

37



--------------------------------------------------------------------------------


                                          (157)            “Private Sale
Commercial Parcels” shall have the meaning given such term in Section 10.4A.

                                          (158)            “Private Sale Lots”
shall have the meaning given such term in Section 10.1.

                                          (159)            “Private Sale Retail
Parcels” shall have the meaning given such term in Section 10.4A.

                                          (160)            “Project Employee(s)”
shall have the meaning given such term in Section 7.3 hereof.

                                          (161)            “Property Fair Market
Value” shall have the meaning given such term in Section 14.5A hereof.

                                          (162)            “Purchase Notice”
shall have the meaning given such term in Section 14.5A(3) hereof.

                                          (163)            “Purchase Notice
Deadline” shall have the meaning given such term in Section 14.5A(3) hereof.

                                          (164)            “Purchase Price”
shall have the meaning given such term in Section 17.1 hereof.

                                          (165)            “Purchasing Entity”
shall have the meaning given such term in Section 17.3 hereof.

                                          (166)            “Purchasing
Member(s)” shall have the meaning given such term in Section 15.6E(2) hereof.

                                          (167)            “Ranch” shall mean
Tejon Ranch, as depicted on Exhibit “A” hereto.

                                          (168)            “Real Estate Closing”
shall have the meaning given such term in Section 14.5F hereof.

                                          (169)            “Regional
Improvements” shall refer to those improvements and facilities which are
required to service real property which exceeds that of the Master Project in
any material manner, including, without limitation, parks and open spaces and
sewer treatment plants, etc.

                                          (170)            “Regulations” shall
mean the Treasury Regulations (including temporary or proposed regulations)
promulgated under the Code, as amended from time to time, including
corresponding provisions of succeeding regulations.

                                          (171)            “Reinstated
Developer” shall have the meaning given such term in Section 13.1A(3) hereof.

38



--------------------------------------------------------------------------------


                                          (172)            “Remaining
Contribution Date” shall mean the date which is the earlier of the granting of
the Entitlements in a manner consistent with the Entitlement Business Plan or
the commencement of Significant Grading/Infrastructure Activity.

                                          (173)            “Remaining
Developers” shall mean those Developers other than a Withdrawing Developer.

                                          (174)            “Replacement DM”
shall have the meaning given such term in Section 7.2C(1) hereof.

                                          (175)            “Representative(s)”
shall have the meaning given such term in Section 7.1C hereof.

                                          (176)            “Responding
Commercial Developer” shall have the meaning given such term in Section
10.4C(4)(a) hereof.

                                          (177)            “Responding
Developer” shall have the meaning given such term in Section 10.3A(4)(a) hereof.

                                          (178)            “Responding Entity”
shall have the meaning given such term in Section 17.1 hereof.

                                          (179)            “Response Notice”
shall have the meaning given such term in Section 17.3 hereof.

                                          (180)            “Retail Parcels “
shall have the meaning given such term in Section 10.4A hereof.

                                          (181)            “Retraction” shall
have the meaning given such term in Section 13.1A(3) hereof.

                                          (182)            “Retraction Notice”
shall have the meaning given such term in Section 13.1A(3) hereof.

                                          (183)            “Revised Sale Price”
shall have the meaning given such term in Section 14.5A(3)(d) hereof.

                                          (184)            “Sales Employee”
shall have the meaning given such term in Section 7.3 hereof.

                                          (185)            “Second Commercial
Developer” shall have the meaning given such term in Section 10.4C(1) hereof.

                                          (186)            “Second Developer”
shall have the meaning given such term in Section 10.3A(1) hereof.

39



--------------------------------------------------------------------------------


                                          (187)            “Selling Entity”
shall have the meaning given such term in Section 17.3 hereof.

                                          (188)            “Selling Member”
shall have the meaning given such term in Section 15.6E(2) hereof.

                                          (189)            “Shortfall
Contribution” shall have the meaning given such term in Section 4.4 hereof.

                                          (190)            “Significant
Grading/Infrastructure Activity” shall mean (i) mass grading of a significant
portion of the Master Project pursuant to approved mass grading plans and
appropriate grading permits; and/or (ii) significant infrastructure construction
on the Master Project pursuant to approved improvement plans and appropriate
building permits, in either case, which has been Approved by the Executive
Committee.

                                          (191)            “Sixty Day Withdrawal
Period” shall have the meaning given such term in Section 13.1A(4) hereof.

                                          (192)            “Standard Pacific”
shall have the meaning given such term in the preamble to this Agreement.

                                          (193)            “Subordinated Debt”
shall have the meaning given such term in Section 13.1A(3)(i)B hereof.

                                          (194)            “Substitute Credit
Enhancement” shall have the meaning given such term in Section 4.6C(3) hereof.

                                          (195)            “Substitute
Developer” shall have the meaning given such term in Section 13.1A(1) hereof.

                                          (196)            “Tejon/Developer Lot
Deadlock” shall have the meaning given such term in Section 17.1.

                                          (197)            “Tejon Existing
Property Credit” shall have the meaning given such term in Section 4.3A(1)(b)
hereof.

                                          (198)            “Tejon Feasibility
Cost Credit” shall have the meaning given such term in Section 4.1B.

                                          (199)            “Third Developer”
shall have the meaning given such term in Section 10.3A(1).

                                          (200)            “Third-Party Buyer”
shall have the meaning given such term in Section 14.5A(3)(b) hereof.

                                          (201)            “Third Party
Financing” shall have the meaning given such term in Section 4.6 hereof.

40



--------------------------------------------------------------------------------


                                          (202)            “Third-Party Purchase
Agreement” shall have the meaning given such term in Section 14.5A(3)(b)(i)
hereof.

                                          (203)            “Thirty Day Good
Faith Negotiation Period” shall have the meaning given such term in Section 17.1
hereof.

                                          (204)            “Timing Condition”
shall have the meaning given such term in Section 14.5A(3)(b)(i) hereof.

                                          (205)            “TMP” shall have the
meaning given such term in Section 11.4 hereof.

                                          (206)            “Term” shall mean the
term of this Agreement as described in Section 1.5.

                                          (207)            “Transfer” shall have
the meaning given such term in Section 12.1A hereof.

                                          (208)            “Transfer Period”
shall have the meaning given such term in Section 13.1A(1) hereof.

                                          (209)            “Voting Interest”
shall have the meaning given such term in Section 7.1C hereof.

                                          (210)            “Withdrawing
Developer” shall mean a Developer that has delivered a Withdrawal Notice or is
otherwise deemed to have elected to withdraw pursuant to Section 13.1A.

                                          (211)          “Withdrawal Notice”
shall have the meaning given such term in Section 13.1A hereof.  Except as
otherwise provided in this Agreement, a Withdrawing Developer shall have no
further rights or obligations with respect to the Company or the Master Project
upon the effective date of a Withdrawal Notice.

                          B.          Terms Defined in the Act.  Terms defined
in the Act and used herein without definition shall have the definitions given
them under the Act.

          1.2.          Formation of Limited Liability Company.  The Company has
been formed by the filing of the Certificate pursuant to the Act.

          1.3.          Principal Place of Business.  The principal place of
business of the Company within the State of California shall be at 10880
Wilshire Boulevard, Suite 1900, Los Angeles, California 90024.  The Company may
change and locate its place of business and registered office at any other place
or places as the Executive Committee may from time to time deem advisable.

          1.4.          Registered Office and Registered Agent.  For purposes of
Section 18-104(a)(1) of the Act, the registered office of the Company is c/o
Paracorp Incorporated, 15 North East Street,

41



--------------------------------------------------------------------------------


Dover, Delaware 19901, and the name of its initial registered agent at such
address shall be Paracorp Incorporated.  The registered office and registered
agent may be changed by the Executive Committee from time to time by filing the
address of the new registered office and/or the name of the new registered agent
with the Delaware Secretary of State pursuant to the Act.

          1.5.          Term.  The Term commenced on March 10, 2000, and shall
continue (unless the Company is sooner dissolved as provided herein) until
January 1, 2050.

2.       PERMITTED BUSINESSES.

          2.1.          Feasibility Stage Business.

                         A.          Initially, the business of the Company was
to (i) conduct a feasibility analysis in order to assess the feasibility of the
Master Project (the “Feasibility Analysis”), (ii) use diligent efforts to
develop and achieve unanimous written agreement of the Members upon the “Master
Conceptual Plan” for the financing, development, marketing and disposition of
the Master Project and the individual components thereof, including a tentative
allocation of the development of the Master Project among various planning areas
(“Planning Areas”) as a master planned residential community with ancillary
commercial, industrial and multifamily uses, (iii) based upon such agreement use
diligent efforts to develop and achieve unanimous written agreement of the
Members on the initial Entitlement Business Plan based upon the Master
Conceptual Plan, and (iv) carry on all other activities incidental to, or
necessary or convenient in furtherance of, the Feasibility Stage Business as
Approved by the Executive Committee (collectively, the “Feasibility Stage
Business”).  The Members hereby acknowledge that the Feasibility Analysis has
been completed, the Master Conceptual Plan has been unanimously approved by the
Members, the Members have Approved the initial Entitlement Business Plan and
that the Company is currently engaged in the “Entitlement Stage Business” (as
defined below).

          2.2.          Entitlement Stage Business.

                          A.          The business of the Company currently
includes (i) the pursuit of Entitlements for the Master Project in accordance
with the Entitlement Business Plan and (ii) all other activities incidental to,
or necessary or convenient in furtherance of, the Entitlement Stage Business as
Approved by the Executive Committee (collectively, the “Entitlement Stage
Business”).

                          B.          During the Entitlement Stage, each of the
Members shall use its diligent and good faith efforts to prepare and agree upon
the Development Business Plan.

          2.3.          Development Stage Business.

                          A.          Upon satisfaction of the “Development
Stage Conditions” (as defined below) within the “Entitlement Period” (as defined
below), without further action of the Members, the business of the Company shall
be further expanded to include (i) the acquisition by the Company of the
Existing Property from Tejon, and financing, developing and improving the
respective Planning Areas, (ii) marketing and disposing of completed residential
lots to merchant

42



--------------------------------------------------------------------------------


builders (such merchant builders may include individual Developers and/or their
Affiliates), (iii) disposing of or improving, operating and holding for
investment, the Income Producing Sites; provided that the Executive Committee,
subject to the terms of Section 10.4 hereof, (a) may Approve and cause the
contribution of portions of the Master Project, such as the Income Producing
Sites, to single-member limited liability companies (“Affiliate LLCs”) that
would be wholly-owned by the Company or “sister” limited liability companies
owned by the Members under substantially the same terms and conditions set forth
herein, and (b) will Approve the disposition of the Private Sale Commercial
Parcels to the Commercial Developers and/or their Affiliates pursuant to this
Agreement, and (iv) to carry on all other activities incidental to, or necessary
or convenient in furtherance of, the Development Stage Business as Approved by
the Executive Committee (collectively, the “Development Stage Business”).  The
Development Stage Business shall be conducted in accordance with the Development
Business Plan.

                          B.          As used herein, the “Development Stage
Conditions” shall mean the following:

                                          (1)          The Company shall have
obtained the Entitlements in accordance with the Entitlement Business Plan
within the time period specified in the entitlement schedule set forth in the
Entitlement Business Plan (the “Entitlement Period”);

                                          (2)          Tejon and at least two
(2) of the Developers shall have agreed upon the initial Development Business
Plan in writing; provided, further, any Developer that withholds its Approval of
any Development Business Plan that is Approved pursuant to this Section 2.3B(2)
shall be deemed to be a Withdrawing Developer under Section 13.1A; and

                                          (3)          Developers shall have
made (or be deemed to have made) all of their required Entitlement Stage
Contributions as provided in Section 4.2A and Additional Entitlement Stage
Contributions as provided in Section 4.2B.

                          C.          If all of the Development Stage Conditions
are not satisfied or the Development Stage Business has not commenced by the
expiration of the Entitlement Period, then the Company may be dissolved in
accordance with Section 14.1.

          2.4.          Adjacent Property.  The Company has purchased the
Adjacent Property pursuant to the Adjacent Property Purchase Agreement with the
proceeds of Capital Contributions made by the Members.  The Company shall own,
entitle, finance, develop, improve, market and sell (or hold for investment) the
Adjacent Property as appropriate in accordance with the applicable Business
Plan.

3.       MEMBERS, MEMBERSHIP INTERESTS AND LIMITED LIABILITY.

          3.1.          Addresses and Interests of Members.  The Members’
respective addresses, Initial Capital Contributions, the Tejon Feasibility Cost
Credit, Additional Development Land Contributions to date, and Percentage
Interests in the Company are set forth on Exhibit “B” attached hereto and
incorporated herein.

43



--------------------------------------------------------------------------------


          3.2.          Limited Liability.  Except as required under the Act or
as expressly set forth in this Agreement, the debts, obligations and liabilities
of the Company, whether arising in contract, tort or otherwise, will be solely
the debts, obligations and liabilities of the Company, and no Member will be
obligated personally for any debt, obligation or liability of the Company solely
by reason of being a member of the Company.

4.       CAPITAL CONTRIBUTIONS, BOOK CAPITAL ACCOUNTS, FINANCING AND LOANS.

          4.1.          Capital Contributions and Other Funding To Date.

                          A.           Initial Capital Contributions.  Prior to
the Effective Date, each of the Developers has funded Initial Capital
Contributions to the Company in the aggregate amount set forth opposite such
Member’s name in the column labeled “Initial Capital Contributions” on Exhibit
“B” attached hereto, which have been credited to each such Member’s Book Capital
Account.

                          B.          Tejon Feasibility Contributions.  Prior to
the Effective Date, Tejon represents and warrants that it paid various expenses
for feasibility studies and related costs that directly benefited the Existing
Property in an aggregate amount equal to Two Hundred Forty-One Thousand Seven
Hundred Four and 45/100 Dollars ($241,704.45) (collectively, the “Feasibility
Costs”), as set forth more fully on Exhibit “C” attached hereto.  Tejon shall be
deemed to have made a Capital Contribution and receive credit to its Book
Capital Account as of the date each such cost was paid in an aggregate amount
equal to the Feasibility Costs (the “Tejon Feasibility Cost Credit”).

          4.2.          Capital Contributions and Other Funding During the
Entitlement Stage.

                          A.          During the Entitlement Stage, the
Developers shall make Capital Contributions from time to time, in cash, and
receive credit to their respective Book Capital Accounts in the amounts and on
the dates Approved by a majority of the Representatives of the Executive
Committee, prorata in accordance with the Developers’ relative Percentage
Interests (“Entitlement Stage Contributions”).  The total amount of the
Entitlement Stage Contributions to be made by each Developer pursuant to this
Section 4.2A shall not exceed such Developer’s Percentage Interest divided by
fifty percent (50%) (“Contribution Percentage”) multiplied by the excess of (i)
Twelve Million Dollars ($12,000,000), over (ii) any Capital Contributions
previously made by Developers as of the Effective Date (other than any Capital
Contributions made to fund the acquisition of the Adjacent Property or any other
Additional Development Land Contributions).

                          B.          After the full amount of the Entitlement
Stage Contributions required under Section 4.2A have been made (i.e., a total of
$12,000,000.00 less all Developer Capital Contributions made on or before the
Effective Date other than any Capital Contributions made to fund the acquisition
of the Adjacent Property or any other Additional Development Land
Contributions), upon the Approval of the Executive Committee, each Developer
shall continue to contribute additional capital in cash and receive credit to
its Book Capital Account for Capital

44



--------------------------------------------------------------------------------


Contributions from time to time as deemed necessary by the Executive Committee
to further the purposes of the Entitlement Stage Business or as otherwise called
for in the Entitlement Stage Business Plan (the “Additional Entitlement Stage
Contributions”).  The Additional Entitlement Stage Contributions shall be
contributed prorata by the Developers in accordance with their relative
Percentage Interests and, without approval of all of the Developers, shall not
result in the total Capital Contributions made by the Developers under Section
4.1 and this Section 4.2 exceeding Thirty-Three Million Dollars ($33,000,000)
(which amount represents the Members’ estimate as of the Effective Date of the
Tejon Existing Property Credit).

                          C.          Should a Developer fail to make an
Entitlement Stage Contribution or an Additional Entitlement Stage Contribution
(“Non-ESC Developer”), then at any time following such failure to contribute,
any other Member of the Company may deliver written notice to the Non-ESC
Developer of its failure to contribute.  If the Non-ESC Developer has not made
its Entitlement Stage Contribution or Additional Entitlement Stage Contribution
by the date which is five (5) days from the delivery of such notice (the “ESC
Cure Expiration”), then the Non-ESC Developer shall be deemed to have withdrawn
from the Company and Section 13.1 hereof shall apply.

          4.3.          Development Stage Contributions and Contributions for
Additional Development Land.

                          A.           Development Stage Contributions. 

                                          (1)          Provided that the
Development Stage Conditions set forth in Sections 2.3B have been satisfied
within the Entitlement Period, Developers and Tejon shall make the following
additional Capital Contributions (the “Development Stage Contributions”):

                                                        (a)          Following
the Remaining Contribution Date, each Developer shall, from time to time, make
contributions in cash and receive credit to its Book Capital Account, as and
when required pursuant to the terms of the Development Business Plan,   provided
that the aggregate Capital Contributions to be made by each such Developer
pursuant to this subsection (a) shall not exceed an amount equal to the excess,
if any, of (i) such Developer’s Contribution Percentage multiplied by the
Combined Tejon Credit (as defined below), less (ii) all Capital Contributions
previously contributed to the Company by such Developer under Sections 4.1 and
4.2 hereof (and exclusive of any Additional Development Land Contributions made
by such Developer pursuant to Section 4.3B).

                                                         (b)          Within
three (3) business days of delivery of written notice by the Development Manager
to the Members of the occurrence of the Remaining Contribution Date, or on or
about such later date as the Existing Property may reasonably (independent of
any other real property) be conveyed to the Company as one or more legal parcels
in accordance with the California Subdivision Map Act, Tejon shall contribute by
grant deed the Existing Property to the Company.  In addition, Tejon shall, to
the extent assignable and subject to the retention by Tejon of any rights
necessary for Tejon’s development of the Balance of the Ranch, contribute any
and all of its right, title and interest in and to (i) all documents, contracts
and agreements

45



--------------------------------------------------------------------------------


relating to the Existing Property, (ii) all prior rights and agreements with
governmental authorities relating to the acquisition, design, development,
construction and operation of the Existing Property, (iii) all entitlements
obtained to date and all applications for entitlements submitted to date,
including all fees, deposits and other matters relating to the Existing
Property, (iv) all agreements and will-serve letters to provide utility services
to the Existing Property, (v) all representations, warranties, guaranties,
covenants and similar matters from third parties to which Tejon and/or any
Affiliate thereof are entitled relating to the Existing Property, and (vi) all
other rights relating to the Existing Property.  Notwithstanding the foregoing,
to the extent any of the foregoing relates to property owned by Tejon and/or any
of its Affiliates (other than the Existing Property), the foregoing contribution
and assignment to the Company shall be on a non-exclusive basis and Tejon shall
retain non-exclusive rights in connection with the same.  Tejon shall reasonably
cooperate with the Company, at the sole cost and expense of the Company, to
cause the Existing Property to be made into one or more legal parcels under the
California Subdivision Map Act.  Within thirty (30) days after the date upon
which a preliminary legal description of the Existing Property, in form
reasonably satisfactory to Tejon, has been finalized, a memorandum of this
Agreement in the form attached hereto as Exhibit “G” (the “Memorandum of
Contribution Agreement”) shall be recorded in the County of Los Angeles solely
for the purpose of the notification of third parties of the existence of this
Agreement.  Notwithstanding the foregoing, with respect to the Company and as
between the Members, the legal description of the Existing Property shall be
described as the legal parcel or parcels comprising the Existing Property to be
created in accordance with the terms of this Agreement.  As the legal
description of the Existing Property is revised and clarified throughout the
development process contemplated by this Agreement, the legal description
attached to the Memorandum of Contribution Agreement shall be updated and
revised to reflect such updated legal description.

                                                        In consideration for
such contribution of the Existing Property by Tejon (the “Existing Property
Contribution”), Tejon shall be deemed to have made a Capital Contribution, and
shall receive a credit to its Book Capital Account in the amount of Thirty Three
Million Dollars ($33,000,000.00) (the “Tejon Existing Property Credit”), subject
to any adjustments made pursuant to this Section and Section 4.3A(1)(b)(ii) and
Section 4.3A(1)(b)(v), below.  As of the Effective Date, the Members anticipate
that the Existing Property is comprised of approximately 10,700 acres.  However,
in the event that the Members agree that the number of acres comprising the
Existing Property is less than 10,600 acres or more than 11,100 acres as a
result of a modification of the Existing Property’s boundaries in connection
with the processing and procurement of the Entitlements, then the Tejon Existing
Property Credit of Thirty-Three Million Dollars ($33,000,000.00) shall be (i)
decreased by Three Thousand Eighty-Five Dollars ($3,085.00) for each acre that
the number of acres comprising the Existing Property is less than 10,600 acres,
and (ii) shall be increased by Three Thousand Eighty-Five Dollars ($3,085.00)
for each acre that the number of acres comprising the Existing Property is more
than 11,100 acres.  The credit to Tejon’s Book Capital Account shall not be
adjusted if the number of acres comprising the Existing Property is between
10,600 acres and 11,100 acres.  By way of example, if at the time of Tejon’s
contribution of the Existing Property such property is comprised of 10,500
acres, then the Tejon Existing Property Credit shall equal Thirty Two Million
Six Hundred Ninety-One Thousand Five Hundred Dollars ($32,691,500.00) (i.e.,
$33,000,000.00 – ((10,600-10,500) x $3,085.00)).  The Tejon Existing Property
Credit (as adjusted pursuant to this

46



--------------------------------------------------------------------------------


Section 4.3A(1)(b), Section 4.3A(1)(b)(ii) and Section 4.3A(1)(b)(v) and the
Tejon Feasibility Cost Credit are hereinafter collectively referred to as the
“Combined Tejon Credit”.

                                                                       (i)      
    Prior to the Effective Date, the Executive Committee approved certain
existing exceptions to title of the Existing Property (the “Approved Existing
Exceptions”), which exceptions are set forth on Exhibit “D” attached hereto. 
Tejon’s contribution of the Existing Property shall be subject only to the
Approved Existing Exceptions and all other matters impacting title to the
Existing Property whether or not of record either (i) not caused by Tejon or its
Affiliates, or if caused by Tejon or its Affiliates, that do not materially and
adversely impact the Company’s intended development of the Existing Property,
(ii) which would be disclosed on a survey or by inspection of the Property but
which were not specifically identified on the preliminary title report attached
hereto as Exhibit “D”, (iii) which have been Approved by the Executive
Committee, (iv) which otherwise arise out of the entitlement and development
activities of the Company or (v) which constitute non-delinquent taxes and
assessments.  The foregoing shall be evidenced by an ALTA standard coverage
policy of title insurance (or, at the election of the Executive Committee, an
ALTA extended coverage policy of title insurance) covering the Existing
Property, issued on the date of the contribution of the Existing Property by
Tejon by a title company selected by the Executive Committee, with policy limits
equal to the amount of the Tejon Existing Property Credit and insuring title to
the Existing Property vested in the Company in the condition described above.

                                                                       
(ii)          With respect to monetary liens recorded against the Existing
Property (other than Approved Existing Exceptions and monetary liens Approved by
the Executive Committee or otherwise caused by a Developer), Tejon shall, at its
election, either remove such liens, if any, on or before the contribution of the
Existing Property, or offset the aggregate amount of such monetary liens against
and thereby reduce the Tejon Existing Property Credit that Tejon would have
received upon its contribution of the Existing Property pursuant to Section
4.3A(1)(b), above, had Tejon removed such monetary liens.

                                                                       
(iii)          From and after the date hereof until the earlier of (i)
dissolution of the Company or (ii) Tejon’s contribution of the Existing
Property, Tejon shall not utilize or encumber the Existing Property (including
without limitation the recordation of monetary liens against the Existing
Property) in any material manner, without the Approval of the Executive
Committee, which Approval shall not be unreasonably withheld if such action will
not materially or adversely affect the Company’s future ownership and
development of the Master Project as contemplated by this Agreement and the
Business Plan then in effect.  Notwithstanding the foregoing, prior to the
contribution of the Existing Property to the Company, Tejon may, without the
Approval of the Executive Committee, enter into agreements for or otherwise
permit hunting and the grazing of livestock on the Existing Property and engage
in or otherwise allow any other party to engage in any activity specifically
permitted pursuant to the Approved Existing Exceptions.

                                                                       
(iv)          All closing costs and expenses shall be allocated between Tejon
and the Company in accordance with the closing customs in Los Angeles County. 
Notwithstanding the foregoing, all real estate taxes and assessments payable
with respect to the Existing Property shall be apportioned between Tejon and the
Company as of Tejon’s

47



--------------------------------------------------------------------------------


conveyance of the Existing Property to the Company and Tejon shall be
responsible for the cost of the ALTA standard coverage title policy covering the
Existing Property.  Any additional premium for ALTA extended coverage, surveys
or endorsements shall be paid by the Company.

                                                                       
(v)          In the event that Tejon receives a condemnation award with respect
to the Existing Property prior to Tejon’s contribution of the Existing Property
to the Company, any condemnation proceeds received by Tejon shall be set aside
in one (1) or more bank accounts.  If and when Tejon is required to contribute
the Existing Property, Tejon shall also contribute such condemnation proceeds
and any interest accrued thereon earned in such bank accounts.  Such Existing
Property, condemnation proceeds and accrued interest thereon shall be credited
to Tejon’s Book Capital Account in aggregate amount equal to the Tejon Existing
Property Contribution; provided, however, if total combined acreage (the
“Combined Acreage”) that is contributed by Tejon to the capital of the Company
and condemned is less than 10,600 acres or more than 11,100 acres, then the
Tejon Existing Property Credit of Thirty-Three Million Dollars ($33,000,000)
shall be (a) decreased by $3,085 for each acre that the Combined Acreage is less
than 10,600 acres, and (b) increased by $3,085 for each acre that the Combined
Acreage is more than 11,100 acres.  In the event that the Existing Property is
subject to condemnation, and such condemnation results in the taking of enough
of the Existing Property so as to cause the Executive Committee to determine
that it would not be feasible to develop the Existing Property (a “Material
Taking”), then such determination shall be deemed an election by the Executive
Committee to dissolve the Company and all condemnation proceeds up to Three
Thousand Eighty-Five Dollars ($3,085.00) per acre of such condemned Existing
Property shall be retained by Tejon and all condemnation proceeds in excess of
such amount for such condemned Existing Property shall be contributed by Tejon
to the Company (which shall not be treated as a Capital Contribution or
otherwise credited to Tejon’s Book Capital Account) and shall be distributed to
the Members in accordance with Section 6.1 hereof.

                                          (2)          The Members currently
agree that the Existing Property constitutes approximately ten thousand seven
hundred (10,700) acres.  However, Tejon shall consider, in good faith,
contributing additional adjoining developable land if (i) such contribution
would materially benefit the Development Business Plan and (ii) the Executive
Committee has Approved the value of such additional Capital Contribution.

                          B.           Additional Development Land
Contributions.  Prior to the Effective Date, the Company acquired the Adjacent
Property in accordance with the terms of the Original LLC Agreement with the
proceeds of Capital Contributions that were made by the Members.  The Members
shall make such additional Capital Contributions in cash in accordance with
their respective Percentage Interests to fund the cost of acquiring any
additional land necessary to obtain the Entitlements or which would otherwise
benefit the Master Project, in the reasonable opinion of the Executive
Committee, as specified by the Business Plan from time to time.

                                          (1)          As used herein, the
Adjacent Property and such additional land to be acquired by the Company in
accordance with this Section shall be referred to collectively as the
“Additional Development Land”.  In addition to the Capital Contributions
described above and in accordance with the Business Plan, the Members shall make
additional Capital

48



--------------------------------------------------------------------------------


Contributions in cash to the Company from time to time in the amount necessary
to acquire the applicable Additional Development Land, which Capital
Contributions shall be made in accordance with their respective Percentage
Interests.  Until the commencement of the Development Stage, ownership of the
Additional Development Land shall be separately accounted for and the Members,
in accordance with their Percentage Interests, shall be responsible for making
Capital Contributions in such amounts deemed reasonably necessary by the
Executive Committee to pay the costs and expenses arising out of the ownership
of such Additional Development Land, including without limitation, property
taxes and assessments, insurance, and costs of maintaining such Additional
Development Land.  The Capital Contributions previously contributed and
hereafter contributed to acquire the Additional Development Land (including,
without limitation, the Adjacent Property) and such costs arising out the
acquisition and ownership of the Additional Development Land shall collectively
be referred to herein as the “Additional Development Land Contributions.”

          4.4.          Additional Capital Contributions.  If additional Capital
Contributions for the Company, over and above the Capital Contributions set
forth in Sections 4.1, 4.2 and 4.3 above, are deemed necessary by the Executive
Committee, the Executive Committee shall elect, to the extent available, to
arrange for third party financing to compensate for such shortfall.  If such
third party financing is unavailable, then the Executive Committee may call upon
each Member to make additional Capital Contributions (“Shortfall
Contributions”).  The Members’ Shortfall Contributions shall be made in the form
of cash and shall be made pro rata in accordance with the Members’ Percentage
Interests.

          4.5.          Failure to Contribute.

                                          A.          Should (i) any Developer
fail to contribute timely its Development Stage Contribution, or (ii) any Member
fail to contribute on the date requested by the Executive Committee either (a)
its Additional Development Land Contribution pursuant to Section 4.3, above, or
(b) its Shortfall Contribution pursuant to Section 4.4, above (“Non-Contributing
Member”), all, some or one of the other Members who are not themselves
Defaulting Members (“Other Members”) shall be entitled to make non-recourse
loans secured by the Non-Contributing Member’s Interest in the Company
(“Non-Contribution Loans”) to the Non-Contributing Member in the amount of the
cash Capital Contribution which the Non-Contributing Member failed to make.  If
more than one (1) Other Member elects to make a Non-Contribution Loan to the
Non-Contributing Member, then such Other Members shall make the Non-Contribution
Loans pro rata in accordance with their relative Percentage Interests.  The
Non-Contribution Loan shall bear interest at a default interest rate which is
the greater of the following (the “Default Interest Rate”):  (i) twenty percent
(20%) per annum, or (ii) the reference rate of Bank of America NT&SA, plus six
percent (6%) per annum, in either case, compounded monthly.  The Members
acknowledge and agree that the foregoing Default Interest Rate is a default rate
of interest.  Accordingly, to the extent the Default Interest Rate exceeds that
which would otherwise be permitted by law, such excess interest is intended to
reflect a liquidated damages amount for the default of the Non-Contributing
Member and not a penalty.  Instead, such excess interest constitutes a good
faith estimate by the Members to estimate the actual damages resulting from the
Non-Contributing Member’s default.  The Members agree that such estimate is
reasonable.  Notwithstanding anything herein to the contrary, all distributions

49



--------------------------------------------------------------------------------


which would otherwise be made to the Non-Contributing Member under Sections
4.3A(1)(b)(v), 6 and 14.3, below shall be paid over to the Other Members who had
made Non-Contribution Loans, in proportion to the outstanding balance(s) of the
Non-Contribution Loan(s) made by such Other Members, until their
Non-Contribution Loans to the Non-Contributing Member, including all interest
accrued thereon, are repaid in full.  Any such amounts shall be deemed to have
been distributed to the Non-Contributing Member and applied by the
Non-Contributing Member to repay the Non-Contribution Loan(s).  Further, the
Non-Contributing Member’s Interest shall be deemed pledged to the Other Members
as security for repayment of their Non-Contribution Loans.  The Non-Contributing
Member shall execute and deliver to the Other Members such agreements and
instruments requested by any of the Other Members to evidence and perfect the
Other Members’ security interest in the Non-Contributing Member’s Interest to
secure such Non-Contribution Loan, including, without limitation, a pledge
agreement and a UCC-1 financing statement.  The Other Members shall advance the
Non-Contribution Loan directly to the Company on behalf of the Non-Contributing
Member, which advance shall be deemed to be a Capital Contribution by the
Non-Contributing Member.  The foregoing remedies set forth in this Section 4.5A
shall be in addition to and not in limitation of the remedies available to the
Other Members under this Agreement for the Non-Contributing Member’s failure to
make the required cash Capital Contribution.

                                          B.          Failure of Tejon to
Contribute Existing Property Contribution.  Should Tejon fail to make the
Existing Property Contribution in accordance with Section 4.3A(1)(b), then,
notwithstanding anything in this Agreement to the contrary, and in addition to
the remedies provided in Sections 15.2A, 15.2B and 15.2D for so long as Tejon
fails to cure such failure to make the Existing Property Contribution,
Developers may select one (but not both) of the following additional remedies as
their sole and exclusive remedy:  either (i) a Majority-in-Interest of the
Developers may elect, without the Approval of Tejon or the Executive Committee,
to seek an action for specific performance on behalf of all of the Developers
and/or the Company requiring Tejon to make the Existing Property Contribution;
or, in the alternative, (ii) a Majority-in-Interest of the Developers may elect
to dissolve the Company and, notwithstanding anything herein to the contrary,
Tejon shall be obligated to pay to each Developer an amount equal to the excess,
if any, of (a) such Developer’s total outstanding Capital Contributions plus a
yield thereon of eighteen percent (18%) per annum through the date such amount
is recovered from Tejon, compounded annually, less (b) any amounts received by
such Developer from the Company as liquidating distributions pursuant to Section
14.3 of this Agreement.  Any amounts paid by Tejon to any Developer pursuant to
this Section 4.5B shall not be treated as a Capital Contribution (or otherwise
credited to Tejon’s Book Capital Account) for purposes of this Agreement.  In
addition to being each Developer’s sole and exclusive remedy for Tejon’s failure
to make the Existing Property Contribution (in addition to the remedies provided
in Section 15.2A, 15.2B and 15.2D for so long as Tejon fails to cure such
breach), a Developer may not seek either of the foregoing remedies without the
Approval of at least a Majority-in-Interest of the Developers and upon such
Approval, all Developers shall be bound by such selection of remedies; provided,
however, that if, within ninety (90) days from the date upon which Tejon was to
make the Existing Property Contribution, a Majority-in-Interest of the
Developers are unable to agree upon which remedy to pursue, then all of the
Developers shall be deemed to have Approved the remedy set forth in subsection
(ii), above.  If, after such election or deemed election by the Developers, a
court nonetheless disallows either such remedy, then the other

50



--------------------------------------------------------------------------------


remedy shall, in all events, be available to the Developers.  By entering into
this Agreement and upon selecting either of such remedies or joining in such
action, each remaining Developer, if any, waives and relinquishes all other
remedies (except as provided in Sections 15.2A, 15.2B and 15.2D) against Tejon
(whether at law or equity), including, without limitation, all Claims for
consequential or incidental damages and lost profits, arising by reason of
Tejon’s failure to make the Existing Property Contribution.  Notwithstanding the
foregoing, on and subject to the terms of Section 18.15 below, Developers shall
also have the right to recover attorneys’ fees in any action permitted by this
Section 4.5B if, on the merits of such action, they are the prevailing parties
in such action.  The parties agree that the sole recourse for the failure of
Tejon to make the Existing Property Contribution shall be through the
Developers’ actions in accordance with this Section 4.5B.  In addition,
notwithstanding anything in this Agreement to the contrary, if Tejon contributes
the Existing Property pursuant to the specific performance remedy described
above or otherwise cures its initial failure to contribute the Existing Property
by subsequently making such contribution, then, from and after the date of such
cure, Tejon shall not be treated as having committed an Event of Default under
this Agreement for any purpose.

          4.6.          Financing of the Master Project.  Upon approval of the
Development Business Plan and the Development Stage Contributions, the Members
anticipate that third party equity and/or debt financing (the “Third Party
Financing”) will be necessary to pay the balance of the cost of development of
the Master Project and the Improvements.  Any Third Party Financing must either
conform to the Development Business Plan or otherwise be approved by the
Executive Committee.

                          A.          To the extent such Third Party Financing
contemplates an equity investment in the Company or a participating or
convertible debt component, the Interests of the Members shall be diluted
prorata to accommodate such Third Party Financing.

                          B.          To the extent such Third Party Financing
contemplates the issuance of such public finance vehicles as Mello Roos,
assessments or tax increment financing (“Bond Financing”), then the amount of
Bond Financing encumbering the for sale residential portion of the Master
Project shall not exceed an amount which would cause the annual payments for
real estate taxes and all other assessments on such residential property
(including, without limitation, lighting and landscaping district assessments,
master homeowner association dues, and other similar assessments) to exceed two
percent (2%) of the base sales price of each home projected in the Development
Business Plan.  The lien established by the Bond Financing shall be spread among
the Planning Areas (including the Income Producing Sites) on a fair and
equitable basis as determined by the Executive Committee.

                          C.          The Members further acknowledge and agree
that it may be necessary to provide certain credit enhancements (e.g., remargin
(loan to value maintenance) guaranties or completion guaranties, repayment
guaranties, letters of credit, indemnities, etc.) in a form acceptable to the
third-party lender or other party requesting such enhancements, guaranties,
etc., for the purpose of obtaining the Third Party Financing and to obtain any
required subdivision or similar surety bonds (the “Credit Enhancements”).

51



--------------------------------------------------------------------------------


                                          (1)          The Members shall provide
the required Credit Enhancements as and when contemplated by the Development
Business Plan or as otherwise Approved by the Executive Committee.  The Members
will attempt to structure any such Credit Enhancements (a) as several, but not
joint, obligations or, alternatively, with other limitations, to attempt to
avoid any one Member being liable for more than its proportionate share of the
obligation for which the Credit Enhancement is provided, and (b) as remargin
(loan to value maintenance) guaranties or completion guaranties instead of
repayment guaranties, letters of credit, indemnities or other forms of guaranty,
the effect of which would be to guaranty the borrowings of the Company.  Such
proportionate share of each Member shall be based upon each Member’s Percentage
Interest.

                                          (2)          Should a Member make a
cash payment or otherwise indirectly make a payment as a result of any draw of
such Member’s letter of credit (“Paying Member”) pursuant to a Credit
Enhancement which payment is greater than that Member’s proportionate share
based on its Percentage Interest, then, upon demand by such Member, the other
Members shall be obligated to reimburse such Paying Member for such difference,
based on their respective Percentage Interests.  Any payments and reimbursements
made pursuant to a Credit Enhancement shall be deemed Capital Contributions by
such Paying Member and shall be credited to the applicable Book Capital Account
of such Paying Member at the time such payment is made.  The Book Capital
Account of a Paying Member which is reimbursed for a disproportionate payment it
made pursuant to a Credit Enhancement shall be reduced by the amount such Member
is reimbursed by the other Members.

                                          (3)          Should a Member fail to
provide any Credit Enhancement as required by this Agreement (“Non CE Member”),
all, some or one of the other Members who have provided such Credit Enhancement
(“CE Members”) shall be entitled to provide the Non CE Member’s required Credit
Enhancement with a substitute credit enhancement acceptable to the third-party
lender or other party requiring such Credit Enhancement in the same amount (the
“Substitute Credit Enhancement”).  Such Substitute Credit Enhancement shall be
treated as a loan by the CE Members to the Non CE Member on the same terms and
conditions as the Non-Contribution Loan (“Non CE Loan”) and shall be applicable
to the entire Credit Enhancement which the Non CE Member failed to provide.  If
more than one CE Member elects to make a Non CE Loan to the Non CE Member, then
such CE Members shall make the Non CE Loans pro rata in accordance with their
relative Percentage Interests.  In addition to repaying the Non CE Loan in cash,
the Non CE Member may repay the principal balance of the Non CE Loan (but not
the accrued interest thereon) by delivering the required Credit Enhancement and
causing the full release of the Substitute Credit Enhancement.

          4.7.          Member Loans and Contributions.

                          A.          Except for any loan expressly authorized
or required by this Agreement, no Member shall be obligated or authorized to
lend or contribute money to the Company.  If, without the prior written consent
of the Executive Committee, a loan or contribution not otherwise provided for
herein is made to the Company by a Member, no such loan or contribution shall
entitle the lending or contributing Member to any increase in its interest in
Company profits, losses or distributions or to the recoupment or repayment of
such loans or

52



--------------------------------------------------------------------------------


contributions or the payment of any interest charge or other consideration for
the use of such funds.  Except as otherwise provided in this Agreement, only by
the Approval of the Executive Committee at the time that a loan or contribution
is made to the Company shall any such loan or contribution be made a debt due or
capital contribution recoverable from the Company to such lending or advancing
Member repayable out of the Company’s assets upon such terms and conditions as
shall be approved by all Members.  Any such Approved loan shall be referred to
herein as a “Member Loan.”

                          B.          Any Member Loan made pursuant to this
Agreement shall be a non-recourse obligation of the Company to the lending
Member and shall be repayable solely out of Available Cash as provided in
Section 6.1B, below.  All Member Loans shall be payable pro rata based on the
relative outstanding balances of such loans.

5.        PROFITS AND LOSSES.  The agreement of the Members concerning the
maintenance of Book Capital Accounts, allocation of income and loss, deficit
restoration and other related matters is set forth in Appendix “A” attached
hereto.

6.        DISTRIBUTIONS OF AVAILABLE CASH.

          6.1.          Definitions and Distributions.  As used in this
Agreement, the term “Available Cash” means the gross receipts of the Company
over and above such payments and reserves as are reasonably calculated by the
Executive Committee to enable the Company to meet its financial obligations in a
timely manner and after payment of all costs and expenses of the Company as the
same come due (other than payments made pursuant to Section 6.1A and payments
made in respect of Member Loans).  Reserves shall include an amount for expenses
and liabilities reasonably expected to be incurred by the Company in connection
with the Company’s business and affairs.  The minimum amount of reserve shall be
established in the Business Plan.  Subject to Section 6.2, Available Cash shall
be distributed as follows no less often than quarterly:

                          A.          First Level.  To any of the Members (or
any Affiliate thereof) who, at the written request of the Executive Committee,
are performing duties related to the development of the Master Project, pro rata
to the outstanding fees owing to each such Member (or Affiliate) as provided for
in the Business Plan;

                          B.           Second Level.  To the payment of any
Member Loans (including any interest accrued thereon);

                          C.          Third Level.  To the Members, pro rata in
accordance with their respective unreturned Capital Contributions until their
respective unreturned Capital Contributions are repaid in full;

                          D.           Fourth Level.  To the Members, pro rata
in accordance with their respective Percentage Interests, until the Developers
who are not Defaulting Members have collectively received distributions under
Section 6.1C and this Section 6.1D sufficient to achieve an internal rate of
return of 25% on their Capital Contributions, calculated in accordance with
Exhibit “E” attached hereto;

53



--------------------------------------------------------------------------------


                          E.          Fifth Level.  To the Members, pro rata in
accordance with the following percentages:  70% to Tejon and 30% to the
Developers in proportion to their respective Percentage Interests, until the
aggregate amount distributed to Tejon during the current and all prior periods
pursuant to this Section 6.1E equals Thirty Million Dollars ($30,000,000); and

                          F.          Sixth Level.  To the Members, pro rata in
accordance with the following percentages:  50% to Tejon and 50% to the
Developers in proportion to their respective Percentage Interests.

          6.2.          Overriding Distribution upon Withdrawal or Dissolution. 
Notwithstanding anything herein to the contrary, if the Company is dissolved
prior to the commencement of the Development Stage, then the net proceeds
realized from the sale of any Additional Development Land (including, without
limitation, the sale of the Adjacent Property in accordance with Section 14.5)
(i.e., after payment of closing costs and commissions, etc.) shall be
distributed as follows upon the dissolution of the Company:

                                          (1)          First Level.  To the
Members, pro rata in accordance with their respective Additional Development
Land Contributions, until their respective Additional Development Land
Contributions are paid in full;

                                          (2)          Second Level.  To the
Withdrawing Developers who have made Additional Development Land Contributions
for which they have received credit as a Contingent Note hereunder, to repay the
Contingent Note; and

                                          (3)          Third Level.  To the
Members, in accordance with Section 6.1.

7.        MANAGEMENT.

          7.1.          Executive Committee Generally.

                          A.          In General.  The overall management and
control of the business and affairs of the Company shall be overseen by a
committee (the “Executive Committee”), in the form and manner described below;
provided, however, that Developer Manager shall have the rights and
responsibilities set forth herein; provided, further, that such rights and
responsibilities shall be subject to the oversight, review and approval of the
Executive Committee.  Except as otherwise provided in this Agreement, the
Executive Committee shall have the exclusive power and authority to take such
action for and on behalf of the Company as the Executive Committee shall from
time to time deem necessary or appropriate to carry on the Company business and
to carry out the purposes for which the Company was organized.  Notwithstanding
the foregoing, the Executive Committee’s authority shall be limited to matters
directly pertaining to the business purpose of the Company.

                          B.           Approval of Business Plan. 
Notwithstanding the foregoing, Approval of the initial Business Plan for the
Development Stage shall require the Approval of Tejon and at least two (2) of
the Developers.  Any modifications to a Business Plan shall require the Approval
of the Executive Committee pursuant to Section 7.1C(2) (except with respect to
any such change which also constitutes a decision set forth in Section 7.1C(3),
below, which decision shall in all

54



--------------------------------------------------------------------------------


events require the approval of the Executive Committee pursuant to Section
7.1C(3), below).  If one (1) or more of the Developers or Tejon disapproves of
any Business Plan or any modifications thereto, then either (i) Section 13.1
shall apply if only one (1) Developer has disapproved of the Business Plan
(provided, however, that Section 13.1 shall only so apply prior to the
commencement of the Development Stage) or (ii) subject to the rights of the
Members to dissolve the Company set forth in Section 14.1C below, if applicable,
the Members shall meet and cooperate in good faith until the Members Approve
such Business Plan or modification thereto.

                          C.           Composition of Executive Committee and
Voting Interests.  The Executive Committee shall be comprised of individuals
appointed by the Members.  Such individuals shall be referred to herein
collectively as “Representatives” and each individually as a “Representative”. 
Except as provided below, each Representative shall have one (1) vote on the
Executive Committee, which voting right shall be referred to herein as a “Voting
Interest”.  Each Developer shall have the right to appoint one (1)
Representative.  Tejon shall appoint two (2) Representatives each with a Voting
Interest; provided that each such Tejon Representative shall be authorized to
vote both of Tejon’s Voting Interests if the other Tejon Representative fails or
is otherwise unable to vote such Voting Interest.

                                          (1)          The initial
Representatives of the Members are as follows:

Tejon

Robert Stine
Dana Severy

 

 

Pardee

Michael McGee

 

 

Lewis

John Goodman

 

 

Standard Pacific

Dale Casey

                                          (2)          Except as set forth
herein, and subject to Section 15.2A, any actions which require Approval of the
Executive Committee shall be deemed Approved only if there are at least four (4)
votes in favor of such action.  If one (1) of the Developers has withdrawn from
the Company (and not been replaced by a Substitute Developer) pursuant to
Section 13, below, then, subject to Section 15.2A, any actions which require
Approval of the Executive Committee, except as set forth herein, shall require
at least three (3) votes in favor of such action.

                                          (3)          Notwithstanding the
foregoing, but subject to Section 15.2A, the Approval of any of the following
decisions shall require the unanimous Approval of the Executive Committee, i.e.
all five (5) Representatives, or in the case of the withdrawal of one (1) of the
Developers (that has not been replaced by a Substitute Developer) pursuant to
Section 13 hereof, all four (4) Representatives:

                                                        (a)          Make any
change to the purpose of the Company;

55



--------------------------------------------------------------------------------


                                                         (b)          Cause or
permit the Company to engage in any activity that is not consistent with the
purposes of the Company as set forth in this Agreement;

                                                         (c)          Knowingly
do any act which would make it impossible to carry on the business of the
Company, except as otherwise provided in the Agreement;

                                                         (d)          Institute
proceedings to adjudicate the Company bankrupt or consent to a filing of a
bankruptcy proceeding against the Company or file a petition or answer or
consent seeking reorganization of the Company under the Federal Bankruptcy Code
or any other similar applicable federal or state law, or consent to the filing
of any such petition against the Company, or consent to the appointment of a
receiver or liquidator or trustee or assignee in bankruptcy or insolvency of the
Company, or of their property, or make an assignment for the benefit of
creditors of the Company, or admit the Company’s, inability to pay its debts
generally as they become due;

                                                         (e)          Dissolve,
terminate, or liquidate the Company other than in accordance with this
Agreement;

                                                         (f)          Make any
amendments to this Agreement; and

                                                         (g)          Require
any Member to provide a Credit Enhancement of Third Party Financing (other than
a Credit Enhancement in the form of a remargin (loan to value maintenance)
guaranty or completion guaranty); provided, however, that any Shortfall
Contributions shall require the Approval of the Executive Committee in
accordance with Section 7.1C(2).

                          D.           Alternates.  Each Member shall appoint
two (2) alternate Representatives (“Alternates”).  Each Alternate shall have all
of the rights and obligations of the Representatives hereunder.  Each Member may
substitute its Alternate(s) for its Representative(s) at such Member’s sole and
absolute discretion; provided, however, that, with respect to the Developers,
only one (1) Alternate may represent each Voting Interest at one time. 
Notwithstanding the foregoing, Tejon may appoint one (1) Alternate to substitute
for either or both of Tejon’s Representative(s).  The initial Alternates of the
Members are as follows:

Tejon:

Allen Lyda
Dennis Mullins

 

 

Pardee:

Harold Struck
William Bryan

 

 

Lewis:

Randall Lewis
Richard Lewis

 

 

Standard Pacific:

Stephen Boggs
Jeffrey Malone

56



--------------------------------------------------------------------------------


                          E.           Regular Meetings of the Executive
Committee.  The Executive Committee shall meet not less frequently than once
every other month (for a total of at least six (6) meetings each year), and more
often if necessary, at such times and at such place as may be determined by the
Executive Committee, provided that the Members shall be given not fewer than ten
(10) business days’ prior written notice of such meetings.  Notwithstanding the
foregoing, each Member shall be entitled to call special meetings of the
Executive Committee, provided that the Members’ Representatives shall be given
not fewer than ten (10) business days’ prior written notice of such meetings. 
Each Member shall use its best efforts to cause its Representatives to attend
such meetings, either in person or by telephone.  Each Representative shall have
the right to grant another Representative its written proxy to vote its Voting
Interest.

                          F.          Other Provisions Relating to the Executive
Committee.

                                        (1)          All Members shall be
entitled to be reimbursed by the Company for their Representatives’
out-of-pocket costs incurred in connection with their duties and
responsibilities as Representatives to the extent provided for in the Business
Plan.  Except as otherwise provided in this Agreement, no Member or
Representative, or any Affiliate of either such Person, shall receive any salary
or other remuneration for its services rendered pursuant to this Agreement.

                                         (2)          The Members and their
Representatives shall devote such time to the Company business as they deem to
be necessary or desirable in connection with their respective duties and
responsibilities hereunder.

                                         (3)          The Executive Committee
may appoint subcommittees from time to time which shall operate at the direction
and with the oversight of the Executive Committee.  In no event shall the
authority of the subcommittees exceed that of the Executive Committee as
provided herein.

                                         (4)          Each Member may change its
Representatives and Alternates upon ten (10) days prior written notice to the
Executive Committee.

          7.2.          Development Manager.  The Executive Committee shall
either appoint or hire a manager of the development team who shall report to the
Executive Committee.  Such manager shall be referred to herein as the
“Development Manager”.

                          A.          The Development Manager’s authority shall
be limited to matters directly pertaining to the Master Project.  Subject to the
Approval and oversight of the Executive Committee, the Development Manager shall
manage the day to day operations of the Company in accordance with the Business
Plan.

                          B.          The Development Manager shall be paid a
monthly fee as provided in the Business Plan for its supervision of the day to
day operations of Company.

                          C.          Pardee is hereby appointed as the initial
Development Manager of the Company.         

57



--------------------------------------------------------------------------------


                                         (1)          Upon ninety (90) days’
written notice to the Development Manager, the Executive Committee shall have
the right to remove the then Development Manager.  In addition, Development
Manager shall have the right to resign from its position as Development Manager
upon ninety (90) days’ written notice to the Executive Committee. 
Notwithstanding the foregoing, Development Manager agrees that promptly
following its resignation from its position as Development Manager, it shall (i)
turn over all books, records and files pertaining to the Master Project in its
possession, and (ii) be available to cooperate with the Members, the Executive
Committee, and whomever shall replace the Development Manager (the “Replacement
DM”), by devoting sufficient time and personnel as is deemed reasonably
necessary by the Executive Committee to familiarize the Replacement DM with the
responsibilities of the Development Manager hereunder, the Business Plan and the
Master Project as a whole in order to facilitate an orderly transition of the
day-to-day management responsibilities to the Replacement DM.

                                         (2)          Notwithstanding the
foregoing, the Members intend that not later than the commencement of the
Development Stage, the Company shall engage a development management team to
replace the Development Manager and who shall be independent and unaffiliated
with the Members (other than by virtue of their employment with the Company)
(the “Independent Development Managers”).  The Independent Development Managers
shall be responsible for, among other things, preparing sales packages to
solicit, and analyzing and preparing recommendations to the Executive Committee
regarding, offers to purchase Planning Areas from merchant builders.

          7.3.          Project Employees.  The Executive Committee may Approve
the hiring of one (1) or more employees of the Company to assist the Company in
carrying out its Business Plan (the “Project Employee(s)”).  The Project
Employees shall report to the Executive Committee, but shall be supervised by
the Development Manager (unless otherwise determined by the Executive
Committee).  Currently, the Company has hired one Project Employee, Greg
Medeiros.  Following the Approval of the initial Development Business Plan, one
(1) or more additional Project Employees shall be appointed by the Executive
Committee to coordinate the sale of the Master Project to merchant builders
and/or apartment or commercial developers as appropriate (the “Sales
Employee”).  The Sales Employee shall be responsible for, among other things,
preparing sales packages to solicit, and analyzing and preparing recommendations
to the Executive Committee regarding, offers to purchase Planning Areas from
merchant builders.

          7.4.          Control by Tejon.  Any decisions and actions pertaining
to the ownership, operation, financing, construction or development of the
Balance of the Ranch shall be exclusively controlled by Tejon.  Tejon shall
control, without limitation, (i) the construction and development of Regional
Improvements on the Balance of the Ranch, and (ii) the selection, engagement and
supervision of engineers, architects, underwriters, attorneys, and any other
consultants which Tejon, in its sole and absolute discretion, desires to employ
in connection with the Balance of the Ranch; provided, however, that Tejon will
not cause any activity within the LA County Portion of the Ranch (“LA County
Activity”) which will have a materially adverse impact on the Master Project
(“Material Adverse Activity”).  Tejon shall give the Developers sixty (60) days
prior written notice of its intent to proceed with an LA County Activity.  If
Tejon proceeds with an LA County Activity and the Developers unanimously
disagree with Tejon’s

58



--------------------------------------------------------------------------------


determination that such activity will not constitute a Material Adverse
Activity, then with the unanimous Approval of the Developers such matter shall
be referred to arbitration in accordance with Section 18.3 hereof. 
Notwithstanding anything herein to the contrary, any LA County Activity which
meets any one(1) of the following criteria shall not be a Material Adverse
Activity:  (i) an LA County Activity which is a pre-existing activity, (ii) an
LA County Activity which is otherwise contemplated by this Agreement or the
Business Plan, (iii) an LA County Activity which is otherwise Approved by one
(1) of the Developers, (iv) Tejon’s involvement with the water-banking project
and AVEK on the Balance of the Ranch, or (v) any conveyance of any of the LA
County Portion for the purposes of establishing conservation easements or
wildlife habitats, similar environmental preservation or mitigation transactions
or to otherwise settle an environmental claim.

          7.5.          Duty to the Company and Other Opportunities.

                          A.          Other Activities; Opportunities.  Unless
otherwise agreed in writing between the Company and any Member, no Member shall
be required to manage the Company as his or her sole and exclusive function, and
any Member may have other business interests and may engage in other activities
in addition to those relating to the Company whether or not in conflict or in
competition with the Company subject to the specific limitations of this Section
7.5.  Except as specifically set forth in this Section 7.5, in furtherance
thereof, any such Member may pursue any activity for such Person’s own benefit
and account without any participation, right or claim of any other Member or the
Company.

                          B.          LA County Portion.  Tejon intends to
develop the LA County Portion either itself or in a joint venture with one (1)
or more other developers.  Before entering into a binding agreement with any
developer other than the Developers for a joint venture to develop some or all
of the LA County Portion, Tejon shall notify (the “LA County Portion Notice”) in
writing each of the Developers who has not withdrawn from the Company (the
“Non-Withdrawing Developers”).  For a period of twenty (20) days from the date
of delivery of the LA County Portion Notice (the “Discussion Period”), Tejon
shall make its Representatives reasonably available to the Representatives of
the Non-Withdrawing Developers to discuss, in good faith, any proposals by the
Non-Withdrawing Developers to joint venture the development of some or all of
the LA County Portion.  Thereafter, should Tejon decide to proceed forward with
a joint venture to develop some or all of the LA County Portion, it shall be
free to do so either with the Non-Withdrawing Developers, with any other party
or with any combination of the foregoing, in each case, on terms and conditions
acceptable to Tejon in its sole and absolute discretion and whether or not such
terms and conditions are the same as or more or less favorable than those
offered by the Non-Withdrawing Developers during the Discussion Period.  If
Tejon fails to present any Non-Withdrawing Developer with an LA County Portion
Notice, then such Non-Withdrawing Developer (and the Affiliates Controlled by
such Non-Withdrawing Developer) shall not be subject to Section 7.5D, below, as
of the date such Non-Withdrawing Developer was to have received such notice. 
If, however, Tejon delivers such LA County Portion Notice to a Non-Withdrawing
Developer, then Section 7.5D shall remain in effect with respect to such
Non-Withdrawing Developer (and the Affiliates Controlled by such Non-Withdrawing
Developer), unless Tejon and such Non-Withdrawing Developer are unable to reach
agreement during the Discussion Period.  If a Non-Withdrawing Developer and
Tejon are

59



--------------------------------------------------------------------------------


unable to reach an agreement during the Discussion Period, then such
Non-Withdrawing Developer (and the Affiliates Controlled by such Non-Withdrawing
Developer) shall no longer be subject to Section 7.5D below on the date that is
one (1) year following the expiration of the Discussion Period.

                          C.           Ranch.  The Developers and the Company
acknowledge that they do not have any right, title or interest in or to the
Existing Property or any other portion of the Ranch, except as specifically and
expressly provided in this Agreement.

                          D.           Non-Competition.  Subject to Section 7.5B
above, each of the Developers agrees for itself and for its Affiliates
Controlled by such Developer that during the Term it shall not participate in
any manner in the purchase or development of any real property within the area
designated as the “Non-Competition Area” on the map attached as Exhibit “F”
hereto until the Company has disposed of (i.e. sold and closed) at least
seventy-five percent (75%) of the developable residential acreage (i.e.,
exclusive of open spaces, common area lots, public or private streets, etc.)
located within the Master Project to merchant builders (including the Developers
and their Affiliates, if applicable) as contemplated by this Agreement. 
Notwithstanding the foregoing, if a Member withdraws from the Company in
accordance with this Agreement, on the date which is one (1) year following the
effective date of such Member’s withdrawal, such Member shall no longer be
subject to this Section 7.5D. 

                          E.           Utilities.  At the election of the
Executive Committee, the Company may develop, control, own, operate, and/or sell
the generation, transmission, distribution, metering, billing and maintenance of
utilities (including, without limitation, electrical, gas, and water) and
sanitary sewer, wastewater collection and treatment, garbage and refuse, cable
services, and video, voice, and data communication services for the Master
Project, whether delivered by cable or by other means.  The Members agree that
such activities shall constitute a Company opportunity and that each Member
shall be precluded from pursuing any such opportunity other than for the benefit
of the Company.  Notwithstanding anything contained herein to the contrary,
Tejon shall not be restricted in any way from pursuing any of the foregoing for
the benefit of any property located outside of the LA County Portion for its own
account to the exclusion of the Company and the other Members.

          7.6.          Officers.  Subject to the terms and provisions of this
Agreement and any written employment agreement, the Executive Committee shall be
entitled to appoint such officers, with such titles and authority as the
Executive Committee shall from time to time determine.  Any officers so
appointed shall hold office at the pleasure of the Executive Committee, subject,
however, to the terms and conditions of any employment contract with an officer,
and shall be entitled to exercise such powers as shall be delegated to them by
the Executive Committee and not inconsistent with this Agreement.  Individual
Affiliates of Members may be appointed as officers as aforesaid, but officers
need not be individual Affiliates of Members.

          7.7.          Member Compensation.  No compensation for services
rendered shall be paid by the Company to any Member or officer except as
Approved by the Executive Committee or otherwise provided herein or in the
Business Plan.  This Section shall not prohibit the payment of sums otherwise
due to a person as reimbursement for expenses incurred on behalf of the

60



--------------------------------------------------------------------------------


Company as otherwise provided in this Agreement, as indemnification in
accordance with this Agreement, or as a distribution or other payment to a
Member relating to that Member’s Interest in the Company.

          7.8.          Payment of Consultant Fees.  The Members acknowledge
that, pursuant to the Business Plan, the Company will be paying fees to certain
consultants which fees may benefit the Balance of the Ranch.

8.        ADDITIONAL COVENANTS BY MEMBERS.

          8.1.          Cost Sharing.  The Members shall use their diligent and
good faith efforts to agree upon cost sharing arrangements involving the Company
and the Balance of the Ranch for the construction of the Improvements as shall
be more fully set forth in the Entitlement Business Plan and the Development
Business Plan.

          8.2.          Cooperation.  Each Developer and the Company covenants
to reasonably cooperate with Tejon and one another in the development of each
Planning Area, the Master Project and the Balance of the Ranch.  Such
cooperation shall include, without limitation:

                          A.           Dedications of rights-of-way and granting
of easements, licenses, and other documents reasonably necessary to develop any
real property owned by the Company, Tejon or any of the Developers within the
Ranch, if any.

                          B.          The participation and contribution toward
a Master Project Merchant Builder and Marketing Program.

                          C.          The recordation of appropriate Master
Project development declarations, conditions, covenants, and restrictions to
establish a coherent master planned development scheme for the Master Project.

9.        MITIGATION LAND.

          9.1.          Mitigation Value.  To the extent provided in the
Development Business Plan and consented to by Tejon during the Entitlement Stage
(which consent may be withheld in its sole and absolute discretion), Tejon shall
convey by grant deed additional land owned by Tejon during the Development Stage
if the Company is required to dedicate such land for mitigation purposes to
comply with its obligations or conditions of approval for the Entitlements
(including conditions of approval imposed to settle any litigation challenging
the Entitlements if such settlement has been approved by Tejon and the Executive
Committee, in their respective sole and absolute discretion) (the “Mitigation
Land”).  Unless the Executive Committee unanimously agrees to the contrary, the
Mitigation Land will be valued, free and clear of any monetary liens, at One
Thousand Five Hundred Dollars ($1,500.00) per acre (the “Mitigation Value”),
plus a yield thereon of five percent (5%) per annum, compounded annually,
accruing from and after the earlier of (i) January 1, 2004, or (ii) the date
upon which the Certified EIR is obtained, until the Mitigation Land is conveyed
to the Company or some other transferee at the direction of the Executive
Committee.

61



--------------------------------------------------------------------------------


          9.2.          Payment of Mitigation Value.  The Company shall pay
Tejon in cash in the amount of the Mitigation Value upon such conveyance of the
Mitigation Land to or on behalf of the Company.

          9.3.          Mitigation Land Parameters.  Notwithstanding anything
herein to the contrary, the Members agree that the land which Tejon shall make
available as Mitigation Land shall meet the following parameters:

                          A.          The Mitigation Land shall be undevelopable
land which is impacted in some materially detrimental manner to make it
infeasible for development due to adverse conditions including, without
limitation, slopes and drainage problems, endangered species or habitat, and
wetlands; and

                          B.          The Members intend that the Mitigation
Land shall be a portion of the LA County Portion.  The Developers are not
precluded from requesting that Tejon convey land in addition to or in lieu of
such Mitigation Land; provided, however, that although Tejon shall, in good
faith, consider such request, Tejon shall determine whether or not to contribute
such land in its sole and absolute discretion.

          9.4.          Sale of Mitigation Land.  All closing costs and expenses
shall be allocated between Tejon and the Company in accordance with the closing
customs in Los Angeles County.  Notwithstanding the foregoing, all real estate
taxes and assessments payable with respect to the Mitigation Land shall be
apportioned between Tejon and the Company as of Tejon’s conveyance of the
Mitigation Land to the Company.  The Company shall obtain a title insurance
policy covering the Mitigation Land in the condition Approved by the Executive
Committee.  Tejon shall pay the premium for any standard coverage ALTA title
policies and the Company shall pay the additional premium for any extended
coverage ALTA title policies, surveys or endorsements.  If the Mitigation Land
is being conveyed directly to a third party transferee, rather than the Company,
then such third party shall instead have the approval rights and obligations of
the Company and the Executive Committee set forth in this Section 9.4.

          9.5.          Non-Exclusive Access.  The Company and Tejon, as
appropriate, shall provide non-exclusive access to the Mitigation Land through
the Master Project and the Balance of the Ranch, respectively, if such access is
required by the appropriate governmental agency; provided, however, that such
non-exclusive access shall not in any way materially interfere with or affect
the Company’s or Tejon’s ownership, operation, construction or development of
the Master Project or the Balance of the Ranch.  It is the Members’ intent that
such access shall be provided through existing rights-of-way and that the
Company and Tejon shall have no obligation to construct any improvements in
connection with such access, to provide the public with rights of access to the
Balance of the Ranch, or to otherwise incur any cost or expense in connection
with providing such access.

10.     SALES OF PLANNING AREAS.

          10.1.          Sales to Developers.  It is the intent of the Members
that once developed pursuant to the Development Business Plan, fifty-eight
percent (58%) of the total number of lots approved

62



--------------------------------------------------------------------------------


under the Entitlements for the development of for sale single family attached
and/or detached residences (collectively, the “Lots”) are to be offered for sale
to the Developers (or their Affiliates) as merchant builders, without initially
offering such Lots for sale on the open market (the “Private Sale Lots”), in
accordance with the terms of this Section 10.1 and Section 10.3, below, and the
remaining Lots (i.e., forty-two percent (42%) of all of the Lots) (the “Open
Market Lots”) are to be sold on the open market to other merchant builders
(which may include one (1) or more of the Developers or their Affiliates).  It
is further the intent of the Members that of such Private Sale Lots, each of
Pardee (together with its Affiliates) and Standard Pacific (together with its
Affiliates), in each case as a merchant builder, shall be entitled to purchase
pursuant to the terms of Section 10.3, below, not less than thirty-four and
one-half percent (34.5%) of the total number of Private Sale Lots and Lewis
(together with its Affiliates), as a merchant builder, shall be entitled to
purchase pursuant to the terms of Section 10.3, below, not less than thirty-one
percent (31%) of the total number of Private Sale Lots.  The Lots that are to be
offered for sale to the Developers and/or in the open market pursuant to this
Section 10 and the method of marketing such Lots shall be determined by the
Executive Committee.  In that connection, the Members have agreed that the Lots
shall be conveyed to the Developers (and their Affiliates), as well as to
merchant builders not Affiliated with Developers, on the then prevailing market
rate and terms so as to maximize the earnings generated by the Company from the
Master Project consistent with prudent and customary master land development
business practices.  In furtherance of the foregoing, the Members have
tentatively agreed to the procedures set forth in Section 10.3, below, with
respect to the Private Sale Lots to be offered for sale to the Developers.  The
procedures set forth below may be modified by the Executive Committee to the
extent reasonably necessary to accomplish the intention of the Members set forth
in this Section 10.1.

          10.2.          Responsibilities of the Sales Employee.  The Sales
Employee shall have the responsibility to prepare sales packages and, where
appropriate, solicit offers from third party merchant builders or from the
appropriate Developer or its Affiliate.  Such sales packages and solicitations
shall be prepared in accordance with the Development Business Plan or as
otherwise Approved by the Executive Committee.  The sales package shall include
a sales price (“Offer Price”) for each group of Private Sale Lots to be offered
for sale to the Developers or their Affiliates (the “Offered Lot Group”) in
accordance with the Development Business Plan or as otherwise Approved by the
Executive Committee, a response deadline determined by the Executive Committee,
and such other terms and conditions as are determined by the Executive Committee
(the “Company Offer”).  The Sales Employee shall also analyze all offers
received by the Company and make recommendations to the Executive Committee
concerning the best offer.

          10.3.          Developers.

                            A.           Developer Response.  Unless otherwise
approved by Tejon and the Developers, only one (1) Developer at a time may
accept a Company Offer or submit a “Counter-Offer” (as defined below) for any
Offered Lot Group in accordance with the following rotation system:

63



--------------------------------------------------------------------------------


                                         (1)          In order to determine the
order in which each Developer has the right to submit an offer, the following
rotation system shall be utilized.  Prior to the first Offered Lot Group being
offered for sale by the Company, the Developers shall draw straws to determine
the order of the rotation system with the first Developer being the one that
draws the shortest straw, the second Developer being the one that draws the next
shortest straw, and the third Developer being the one that draws the longest
straw.  Tejon shall officiate the drawing of straws.  At any point in time with
respect to each Offered Lot Group, the Developer first in line to make an offer
on such Offered Lot Group shall be referred to as the “First Developer” with
respect to such Offered Lot Group, the Developer second in line to make an offer
on such Offered Lot Group shall be referred to herein as the “Second Developer”
with respect to such Offered Lot Group, and the Developer third in line to make
an offer on such Offered Lot Group shall be referred to herein as the “Third
Developer”.

                                         (2)          If more than one Offered
Lot Group is being offered for sale by the Company to the Developers at the same
time, then the First Developer shall have the right to choose which Offered Lot
Group shall be offered to such First Developer in the same order of priority
established pursuant to the rotation system established in this Section 10.3
(i.e., the First Developer in the rotation system at the time of such offer of
sale by the Company shall select first, then the Second Developer, and so on).

                                         (3)          As the next Offered Lot
Group (the “New Offered Lot Group”) is offered for sale by the Company, the
First Developer on the previous Offered Lot Group offered for sale by the
Company (the “Previous Offered Lot Group”) shall become the Third Developer on
the New Offered Lot Group (irrespective of whether such Developer actually made
an offer on or purchased such Previous Offered Lot Group ), the Second Developer
on the Previous Offered Lot Group shall become the First Developer on the New
Offered Lot Group (irrespective of whether such Developer actually made an offer
on or purchased such Previous Offered Lot Group ), and the Third Developer on
the Previous Offered Lot Group (if applicable) shall become the Second Developer
on the New Offered Lot Group (irrespective of whether such Developer actually
made an offer on or purchased such Previous Offered Lot Group).

                                         (4)          With respect to each
Offered Lot Group, the following procedure shall apply:

                                                        (a)          If the
First Developer desires to purchase such Offered Lot Group (a “Responding
Developer”), then it shall either (i) accept the Company Offer and agree to
purchase the Offered Lot Group  in accordance with the Company’s sales package
for such Offered Lot Group by delivering to the Executive Committee written
notice of such acceptance within the time period set forth in the Company Offer
(“Developer Acceptance”), or (ii) deliver a written offer to the Executive
Committee at such price and on such terms and conditions as are determined in
the sole and absolute discretion of such Responding Developer prior to the
expiration of the time period set forth in the Company Offer (the
“Counter-Offer”).  If a Responding Developer timely delivers a Developer
Acceptance, then the Company shall sell such Offered Lot Group to such Developer
(or its Affiliate) on the terms and conditions set forth in the Company Offer. 
If the Responding Developer timely delivers a Counter-Offer, then the Executive
Committee may accept or reject such Counter-Offer in its sole and absolute
discretion.

64



--------------------------------------------------------------------------------


If the Executive Committee does not accept such Responding Developer’s
Counter-Offer (or the Company and the First Developer otherwise do not agree to
the purchase and sale of the Offered Lot Group), then such Offered Lot Group
shall be offered for sale (initially on the same terms as the last offer made by
the Company to the First Developer) to the Second Developer and then the Third
Developer (if the Second Developer does not timely deliver a Developer
Acceptance or the Company and the Second Developer otherwise do not agree to the
purchase and sale of the Offered Lot Group), in accordance with Section
10.3A(4)(b) below; provided that the Executive Committee may only accept an
offer from any such other Developer if such offer is based on a purchase price
which is at least as favorable for the Company as the purchase price set forth
in the highest Counter-Offer previously rejected by the Company for such Offered
Lot Group or, if no such Counter-Offer was made, the Offer Price; or

                                                         (b)          If such
First Developer does not either timely deliver a Developer Acceptance or a
Counter-Offer, then such Offered Lot Group shall be offered to the Second
Developer and all of the procedures applicable to the First Developer in Section
10.3A(4)(a) shall be repeated for the Second Developer.  If the Offered Lot
Group is not purchased by the Second Developer, then such procedures shall be
repeated for the Third Developer.

                                         (5)          If , after the foregoing
procedures have been applied to the First Developer and repeated for the Second
Developer and the Third Developer, (i) a Developer Acceptance is not timely
delivered by any Developer and/or (ii) the Executive Committee fails to reach an
agreement with any Developer in accordance with the procedures described above,
then such Offered Lot Group shall no longer be considered an Offered Lot Group
and shall be offered for sale by the Sales Employee in the open market to
third-party merchant builders that are not Affiliated with any Member; provided
that the Executive Committee shall not be authorized or permitted to Approve
(without the unanimous consent of the Representatives) the acceptance of an
offer from a third-party merchant builder unless such offer would result in net
proceeds to the Company equal to at least 95% of either (i) the highest
Counter-Offer with respect to that Offered Lot Group, or (ii) if no
Counter-Offer was made by any Developer, the Offer Price.

                                         (6)          Lewis is presently not
engaged in the business of developing and building for sale single-family
attached and/or detached residences.  Notwithstanding the foregoing, Lewis has
negotiated for the right to purchase Lots in accordance with the terms of this
Section 10.3 since Lewis may in the future elect to engage in such business. 
However, if Lewis hereafter determines that it will not re-enter the business of
developing and building for sale single-family attached and/or detached
residences and, as a result thereof, elects to waive any of its rights to
purchase Lots pursuant to this Section 10.3, then it shall deliver written
notice thereof to the Executive Committee.  Lewis shall have the right to make
or not make such determination and/or election in its sole and absolute
discretion.  If and only if such determination and election is made by Lewis as
evidenced by the delivery of such written notice, then Pardee and Standard
Pacific shall succeed (in proportion to their respective Percentage Interests)
to the rights of Lewis to purchase Lots pursuant to this Section 10.3.

65



--------------------------------------------------------------------------------


          10.4.          Commercial Parcels. 

                            A.           It is the intent of the Members that,
from time to time, upon the completion of the development of parcels pursuant to
the Development Business Plan that have been entitled for the development of
retail improvements or for rent multi-family improvements, (1) such parcels that
will contain forty percent (40%) of the gross square footage of all of the
improvements to be constructed on parcels of the Master Project which have been
entitled for the development of retail improvements (the “Retail Parcels”) and
(2) such parcels that will contain one hundred percent (100%) of the gross
square footage of all of the improvements to be constructed on parcels of the
Master Project which have been entitled for the development of for rent
multi-family improvements (the “Multi-Family Parcels”) are to be offered for
sale to the “Commercial Developers” (as defined below) as commercial builders,
without initially offering such Retail Parcels and Multi-Family Parcels for sale
on the open market (the “Private Sale Commercial Parcels”), in accordance with
the terms of this Section 10.4.  The remainder of the Retail Parcels (i.e.,
parcels upon which sixty percent (60%) of the gross square footage of all of the
improvements to be constructed on Retail Parcels are to be constructed) (the
“Open Market Retail Parcels”) are to be sold in the open market to commercial
builders (which may include one (1) or more of the Members and/or their
Affiliates).  All of the Retail Parcels, with the sole exception of the Open
Market Retail Parcels, shall be referred to herein as the “Private Sale Retail
Parcels.”  It is further the intent of the Members that each of Tejon (together
with its Affiliates) and Lewis (together with its Affiliates), each as
commercial builder, shall have the right to offer to purchase (1) Private Sale
Retail Parcels (that may be offered for sale to the Commercial Developers
pursuant to this Section 10.4A) which have been entitled for the development of
not less than twenty percent (20%) of the gross square footage of all of the
improvements to be constructed on Retail Parcels and (2) Multi-Family Parcels
which have been entitled for the development of not less than fifty percent
(50%) of the gross square footage of all of the improvements to be constructed
on Multi-Family Parcels.  In no event shall the terms “Retail Parcels” and/or
“Multi-Family Parcels” be interpreted to include, and in no event shall any
Member have any preferential rights to purchase or to offer to purchase, any of
the town center parcels or any parcels of the Master Project which have been
entitled for office or industrial development.  Rather, the town center parcels
and any parcels of the Master Project which have been entitled for office or
industrial development shall be offered for sale to such Person(s) as may be
Approved by the Executive Committee in writing, without preference to Lewis,
Tejon or any other Person.  The Retail Parcels and Multi-Family Parcels that are
to be offered for sale to the Commercial Developers and/or in the open market
pursuant to this Section 10.4 and the method of marketing such Retail Parcels
and Multi-Family Parcels shall be determined by the Executive Committee.  In
that connection, the Members have agreed that the Retail Parcels and the
Multi-Family Parcels shall be conveyed to both the Commercial Developers (and
their Affiliates), as well as to merchant builders not Affiliated with the
Commercial Developers, on the then prevailing market rates and terms so as to
maximize the earnings generated by the Company from the Master Project
consistent with prudent and customary master land development business
practices.  In furtherance of the foregoing, the Members have tentatively agreed
to the procedures set forth in this Section 10.4 for the offering for sale of
the Multi-Family Parcels and the Retail Parcels to the Commercial Developers. 
The procedures set forth below may be modified by the Executive Committee to the
extent reasonably necessary to accomplish the intention of the Members set forth
in this Section 10.4A.

66



--------------------------------------------------------------------------------


For purposes of this Section 10.4, Tejon and Lewis shall be collectively
referred to as the “Commercial Developers.”

                            B.           The Sales Employee shall have the
responsibility to prepare sales packages and, where appropriate, solicit offers
from third party commercial builders or from the appropriate Commercial
Developer or its Affiliate.  Such sales packages and solicitations shall be
prepared in accordance with the Development Business Plan or as otherwise
Approved by the Executive Committee.  The sales package shall include a sales
price (“Commercial Parcel Offer Price”) for each of the Private Sale Commercial
Parcels, in accordance with the Development Business Plan or as otherwise
Approved by the Executive Committee, a response deadline determined by the
Executive Committee, and such other terms and conditions as are determined by
the Executive Committee (the “CP Company Offer”).  The Sales Employee shall also
analyze such offers and make recommendations to the Executive Committee
concerning the best offer.

                            C.           Unless otherwise approved by the
Commercial Developers, only one (1) Commercial Developer at a time may accept a
CP Company Offer or submit a CP Counter-Offer (as defined below) for any Private
Sale Commercial Parcel (each a “Commercial Parcel”) in accordance with the
following rotation system:

                                           (1)          In order to determine
the order in which each such Commercial Developer has the right to submit an
offer, the following rotation system shall be utilized.  Prior to the first
Commercial Parcel being offered for sale by the Company, the Commercial
Developers shall draw straws to determine the order of the rotation system with
the first Commercial Developer being the one that draws the shortest straw, and
the second Commercial Developer being the one that draws the longest straw.  The
Development Manager shall officiate the drawing of straws.  At any point in time
with respect to each Commercial Parcel, the Commercial Developer first in line
to make an offer on such Commercial Parcel shall be referred to as the “First
Commercial Developer” with respect to such Commercial Parcel and the Commercial
Developer second in line to make an offer on such Commercial Parcel shall be
referred to herein as the “Second Commercial Developer” with respect to such
Commercial Parcel.

                                           (2)          If more than one
Commercial Parcel is being offered for sale by the Company at the same time,
then the First Commercial Developer shall have the right to choose which
Commercial Parcel shall be offered to such First Commercial Developer in the
same order of priority established pursuant to the rotation system established
in this Section 10.4C.

                                           (3)          As the next Commercial
Parcel (the “New Commercial Parcel”) is offered for sale by the Company, the
First Commercial Developer on the previous Commercial Parcel offered for sale by
the Company (the “Previous Commercial Parcel”) shall become the last Commercial
Developer on the New Commercial Parcel (irrespective of whether such Commercial
Developer actually made an offer on or purchased such Previous Commercial
Parcel), the Second Commercial Developer on the Previous Commercial Parcel shall
become the

67



--------------------------------------------------------------------------------


First Commercial Developer on the New Commercial Parcel (irrespective of whether
such Developer actually made an offer on or purchased such Previous Commercial
Parcel ).

                                           (4)          With respect to each
Commercial Parcel, the following procedure shall apply:

                                                          (a)          If the
First Commercial Developer desires to purchase such Commercial Parcel (a
“Responding Commercial Developer”), then it shall either (i) accept the CP
Company Offer and agree to purchase the Commercial Parcel in accordance with the
Company’s sales package for such Commercial Parcel  by delivering to the
Executive Committee written notice of such acceptance within the time period set
forth in the CP Company Offer (“Commercial Developer Acceptance”), or (ii)
deliver a written offer to the Executive Committee at such price and on such
terms and conditions as are determined in the sole and absolute discretion of
such Responding Commercial Developer prior to the expiration of the time period
set forth in the CP Company Offer (the “CP Counter-Offer”).  If a Responding
Commercial Developer timely delivers a Commercial Developer Acceptance, then the
Company shall sell such Commercial Parcel to such Commercial Developer (or its
Affiliate) on the terms and conditions set forth in the CP Company Offer.  If
the Responding Commercial Developer timely delivers a CP Counter-Offer, then the
Executive Committee may accept or reject such CP Counter-Offer in its sole and
absolute discretion.  If the Executive Committee does not accept such Responding
Commercial Developer’s CP Counter-Offer (or the Company and the First Commercial
Developer otherwise do not agree to the purchase and sale of the Commercial
Parcel), then such Commercial Parcel shall be offered for sale (on the same
terms as the last offer made by the Company to the First Commercial Developer)
to the Second Commercial Developer, in accordance with Section 10.4C(4)(b)
below; provided that the Executive Committee may only accept an offer from any
such other Commercial Developer if such offer is based on a purchase price which
is at least as favorable for the Company as the purchase price set forth in the
highest CP Counter-Offer previously rejected by the Company for such Commercial
Parcel.

                                                           (b)          If such
First Commercial Developer does not either timely deliver a Commercial Developer
Acceptance or a CP Counter-Offer, then such Commercial Parcel shall be offered
to the Second Commercial Developer and all of the procedures applicable to the
First Commercial Developer in Section 10.4C(4)(a) shall be repeated for the
Second Commercial Developer.

                                           (5)          If , after the foregoing
procedures have been applied to the First Commercial Developer and repeated for
the Second Commercial Developer, (i) a Commercial Developer Acceptance is not
timely delivered by any Commercial Developer and/or (ii) the Executive Committee
fails to reach an agreement with any Commercial Developer in accordance with the
procedures described above, then such Commercial Parcel shall no longer be
considered a Commercial Parcel and shall be offered for sale by the Sales
Employee in the open market to third-party commercial builders that are not
Affiliated with any Member; provided that the Executive Committee shall not be
authorized or permitted to Approve (without the unanimous consent of the
Representatives) the acceptance of an offer from a third-party commercial
builder unless such offer would result in net proceeds to the Company equal to
at least 95% of either (i)

68



--------------------------------------------------------------------------------


the highest CP Counter-Offer with respect to that Commercial Parcel, or (ii) if
no CP Counter-Offer was made by any Commercial Developer, the Commercial Parcel
Offer Price.

11.     ACCOUNTING AND RECORDS.

          11.1.          Records and Accounting.  Unless the Executive Committee
elects otherwise, the books and records of the Company shall be kept, and the
financial position and the results of its operations recorded, by the
Development Manager in accordance with the accounting methods elected to be
followed by the Company under generally accepted accounting principles,
consistently applied.  The books and records of the Company shall reflect all
Company transactions and shall be appropriate and adequate for the Company’s
business in accordance with the Act.

          11.2.          Access to Accounting and Other Records.  All books and
records of the Company shall be maintained at the Company’s principal place of
business, and each Member and the Member’s duly authorized representatives,
shall have access to them at such office of the Company and the right to inspect
and copy them at reasonable times.  Further, any Member may request the Company
to deliver a current list of Members, with addresses, Capital Contributions
(including, without limitation, the Additional Development Land Contributions)
and Percentage Interests, and a copy of the Company’s tax returns.

          11.3.          Company Interim Reports.  The Development Manager shall
deliver to the Executive Committee the following reports for the applicable
period all in form and substance reasonably satisfactory to the Executive
Committee:

                            A.           A calendar quarterly budget variance
substantially in a form Approved by the Executive Committee within fifteen (15)
days following the end of each such quarter;

                            B.           During the Development Stage, a monthly
sales report showing sales opened, sales closed, sales canceled and sales prices
within five (5) days following the end of each such months;

                            C.           A calendar quarterly financial
statement of the Company including a balance sheet, income statement, a
statement of cash flow, a statement of sources and uses of funds, and a detail
of accounts receivable and accounts payable within fifteen (15) days following
the end of each such quarter; and

                            D.           A calendar quarter update to the then
current Business Plan (which update shall be prepared and provided for
informational purposes only and shall not be deemed a part of the Business Plan,
unless the Executive Committee decides, to incorporate all or any part of such
update into the Business Plan in accordance with Section 7.1C(2) of this
Agreement) within fifteen (15) days following the end of each such quarter.

          11.4.          Tax Matters for the Company Handled by Members and Tax
Matters Partner.  The Members shall from time to time cause the Company to make
such tax elections as they deem to be in the best interests of the Company and
the Members.  The Development Manager shall act as the tax matters partner
(“TMP”).  The TMP shall represent the Company (at the

69



--------------------------------------------------------------------------------


Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including resulting judicial and administrative proceedings,
and shall expend Company funds for professional services and costs associated
therewith.  The TMP shall oversee the Company’s tax affairs in the overall best
interests of the Company; provided, however, that the TMP shall not settle any
matter with the Internal Revenue Service, or otherwise extend the statute of
limitations applicable to any Member, without the prior written consent of such
Member.  If for any reason the TMP can no longer serve in that capacity, the
Members may designate another Member to be TMP.  The TMP shall cause the Company
to deliver to each Member the following:

                            A.           Quarterly Tax Information.  On a
calendar quarterly basis, no later than fifteen (15) days prior to the next
succeeding date on which individual estimated Federal income tax payment is due,
a statement of pre-tax net income (loss) of the Company for the then most
recently completed calendar quarter and the current balance of each Member’s
Book Capital Account; and

                            B.           Annual Tax Information.  Within ninety
(90) days after the end of each fiscal year all information relating to the
Company necessary for the preparation of such Member’s federal and state income
tax returns.

          11.5.          Company Year End Reports.  Within ninety (90) days
following the end of each calendar year, the Development Manager shall deliver
to the Executive Committee for such calendar year a final financial statement of
the Company prepared in accordance with generally accepted accounting
principles, consistently applied, and certified by an officer of the Development
Manager.  The financial statements of the Company shall not be audited;
provided, however, the Executive Committee may elect to cause the CPA to audit
the Financial Statements of the Company at the Company’s expense. 
Notwithstanding the foregoing, any Member may elect to cause the CPA to audit
such statements at such Member’s expense; provided, however, that under all
circumstances the financial statements of the Company for any given year shall
only be audited once a year.  The year end financial statements of the Company
shall include a balance sheet, an income statement, statement of cash flow,
statement of sources and uses of funds and such other information and reports as
the Executive Committee may reasonably request.

12.     TRANSFER OF INTERESTS, CHANGES IN MEMBERS

          12.1.          Transfer and Assignment of Member’s Interest.

                            A.           Prohibition.  Other than as expressly
provided for in this Agreement, no Member shall be entitled to assign, convey,
sell, encumber or in any way alienate (“Transfer”) such Member’s Interest in the
Company, or any part thereof or interest therein, except with the unanimous
written approval of the Members, which Approval may be withheld in the sole and
absolute discretion of each such Member.

                            B.           Securities Laws.  In addition to the
restrictions contained in subsection (a) above, no Member shall assign, convey,
sell, encumber or in any way alienate all or any part of

70



--------------------------------------------------------------------------------


such Member’s Interest in the Company without registration under applicable
federal and state securities laws, or unless the Member delivers an opinion of
counsel or other evidence satisfactory to the Executive Committee that
registration under such laws is not required.

                            C.           Admission of Transferees. 
Notwithstanding any provision of this Agreement to the contrary, a transferee
shall have the right to become a substitute Member if (i) the requirements of
subsections (a) and (b) hereof are met, (ii) such Person executes instruments
satisfactory to the Executive Committee accepting and adopting the terms and
provisions of this Agreement, and (iii) such Person pays any reasonable expenses
in connection with such Person’s admission as a substitute Member.

          12.2.          Effects of Transfer.

                            A.           Effective Time.  Any permitted transfer
of all or any portion of a Member’s Interest in the Company will take effect on
the first day of the month following approval as provided hereinabove, or
otherwise as provided in this Agreement or approved by the Executive Committee,
as applicable, and execution of a counterpart of this Agreement by the
transferee which has been approved by the Executive Committee.  Any permitted
transferee of an Interest in the Company shall take subject to terms and
provisions of, including those relating to the restrictions on transfer imposed
by, this Agreement.

                            B.           Transfers Void.  Any attempted transfer
of a Member’s Interest in the Company in violation of this Agreement shall be
void and of no force or effect.  The purported transferee shall have no right to
participate in the management of the business and affairs of the Company or to
become a Member, or to receive distributions from the Company, or any other
rights whatsoever.  The Member attempting such transfer shall remain a Member.

13.     WITHDRAWAL.

          13.1          During the Entitlement Stage.  No Member may withdraw
from the Company, unless such withdrawal is in accordance with this Section
13.1.

                            A.           Withdrawing Developer During
Entitlement Stage.  A Developer may withdraw under this Section 13.1 only during
the Entitlement Stage.  During the Entitlement Stage, a Developer may elect to
withdraw as a Member of the Company by delivering written notice (the
“Withdrawal Notice”) to Tejon and the other Developers.  In addition, a
Developer shall be deemed to have elected to withdraw as a Member of the Company
(a “Deemed Withdrawal”) if (i) such Developer is the only Member that does not
approve the initial Development Business Plan pursuant to Section 2.3B(2), or
(ii) such Developer fails to make an Entitlement Stage Contribution or an
Additional Entitlement Stage Contribution.

                                           (1)          At the option of the
Withdrawing Developer, the Withdrawal Notice may include the name of a
replacement developer (“Substitute Developer”) who would succeed to all rights,
and assume all of the obligations of, the Withdrawing Developer.  If the
Withdrawing Developer has withdrawn pursuant to a Deemed Withdrawal, then it may
deliver written notice (the “Alternate Notice”) of the Substitute Developer to
Tejon and the remaining Developers within three (3) business days following the
effective date of such Deemed

71



--------------------------------------------------------------------------------


Withdrawal.  In the Withdrawal Notice or the Alternate Notice, whichever is
applicable, the Withdrawing Developer shall disclose in writing to the Members
all terms and conditions for the proposed acquisition by the Substitute
Developer of the Interest of the Withdrawing Member.  Any payment by the
Substitute Developer to the Withdrawing Developer for its interest in the
Company in excess of the Withdrawing Developer’s outstanding Capital
Contributions to date made in accordance with this Agreement shall be paid
directly to the Company and shall not be treated as a Capital Contribution or
otherwise be credited to the Book Capital Account of the Withdrawing Developer
or Substitute Developer.

                                           The Withdrawing Developer shall have
the right to transfer its Interest to the Substitute Developer if (i) the
Company does not timely elect to exercise its right of first refusal pursuant to
Section 13.1(A)(2) below, (ii) the Members unanimously consent in writing to
such transfer within forty-five (45) days after the delivery of the Withdrawal
Notice or the Alternate Notice (the “Transfer Period”), which consent may be
withheld in the sole and absolute discretion of each such Member, and (iii) the
Withdrawing Developer and the Substitute Developer comply with all of the terms
and conditions of this Agreement including, without limitation, Section 12. 
Upon the admission of a Substitute Developer, the Withdrawing Developer shall
have no further obligation, duty, right, title or interest in or to the Company
or the Master Project (including any Capital Contributions previously made by
such Withdrawing Developer).

                                           (2)          The Company shall have a
right of first refusal for a period of forty-five (45) days following the
delivery of the Withdrawal Notice or Alternate Notice, whichever is applicable,
naming a Substitute Developer to acquire the Withdrawing Developer’s Interest on
the same terms and conditions as those being offered by the Substitute Developer
(provided the purchase price to be paid by the Company shall not exceed the
Withdrawing Developer’s outstanding Capital Contributions to date).  The Company
may elect to exercise such right by delivering written notice of such election
to the Withdrawing Member prior to the expiration of such forty-five (45) day
period.  If the Company exercises its right of first refusal, then (i) the
respective Percentage Interests of Tejon and the Remaining Developers shall each
be increased, in proportion to their respective Percentage Interests, by the
reduction in the Percentage Interest of the Withdrawing Developer, (ii) each
remaining Member shall succeed to a proportionate share of any other rights of
the Withdrawing Developer (including, without limitation, the right of such
Withdrawing Developer to receive distributions of Available Cash pursuant to
Section 6.1E and the corresponding allocations of Profits and Losses pursuant to
the Tax Appendix attached hereto as Appendix “A”), which proportionate share
shall equal the Percentage Interest of such Member divided by the Percentage
Interests of all of the remaining Members, and (iii) each remaining Member shall
assume, in writing, a proportionate share, based upon the increase in the
Percentage Interest of such Members of the duties and obligations of the
Withdrawing Developer including, without limitation, the contribution of all of
the Capital Contributions and the provision of all Credit Enhancements, if any,
that the Withdrawing Developer was required to contribute or provide to the
Company prior to its withdrawal as a member.  The closing of the acquisition of
any Withdrawing Developer’s Interest pursuant to this Section 13.1A(2) shall
take place at the principal place of business of the Company and the Withdrawing
Member hereby agrees to execute any and all documents that are reasonably
necessary in the opinion of the other Members in order to effectuate the
transfer of the

72



--------------------------------------------------------------------------------


Withdrawing Member’s Interest (and its withdrawal as a member of the Company). 
The exercise of the foregoing right of first refusal shall require the unanimous
Approval of the Remaining Developers and Tejon.

                                           (3)          Should the Company not
elect to exercise its right of first refusal or any of the Remaining Developers
and/or Tejon fail to Approve the Substitute Developer, then the Withdrawing
Developer shall have the right to retract (the “Retraction”) the Withdrawal
Notice or the Deemed Withdrawal, whichever is applicable, and resume its
position as a Member of the Company (a “Reinstated Developer”) as if the
Withdrawal Notice had never been delivered by the Reinstated Developer or the
Deemed Withdrawal never occurred; provided, however, that in order to be
effective, (i) the Retraction must be made by written notice (the “Retraction
Notice”) from the Withdrawing Developer to the Remaining Developers and Tejon
within five (5) business days following the earlier of (a) the Withdrawing
Developer’s receipt of written notice from any of the Remaining Developers or
Tejon that it or they have disapproved of the admission of the Substitute
Developer and the Company’s exercise of its right of first refusal, or (b) the
expiration of the Transfer Period, (ii) concurrently with the delivery of the
Retraction Notice, the Reinstated Developer shall have contributed any Capital
Contributions which it would have been required to contribute had it never
withdrawn, and (iii) the Reinstated Developer shall have no further rights under
Section 13.1A(1), (2), (3) or (4).  Following such Retraction, should the
Reinstated Developer attempt to again withdraw from the Company, such Developer
shall be deemed to have withdrawn from the Company and shall have no right of
reimbursement from, or any further right, title or interest in, the Company or
to the Master Project (including any Capital Contributions previously made by
such Reinstated Developer), except that (a) the amount of the Withdrawing
Developer’s total Entitlement Stage Contributions and Additional Entitlement
Stage Contributions (if applicable) which have been made to the date of the
Withdrawal Notice or effective date of the Deemed Withdrawal shall be converted
to Subordinated Debt, and (b) its Additional Development Land Contribution shall
be converted to the Contingent Note.

                                                         (i)          As used
herein the following terms shall have the following meanings:

                                                                       A.      
    “Contingent Note” shall mean an unsecured loan to the Company in an amount
equal to the Withdrawing Developer’s Additional Development Land Contribution. 
Such loan shall not bear interest and the repayment of such loan shall be
contingent upon the Company obtaining the Entitlements substantially consistent
with the Entitlement Business Plan and this Agreement.  The Contingent Note
shall be due and payable upon the earlier of (i) the date which is one hundred
and twenty (120) days following the date on which the Company obtains such
Entitlements, or (ii) in accordance with Section 6.2A, following a sale of the
Additional Development Land prior to the commencement of the Development Stage.

                                                                       B.      
    “Subordinated Debt” shall mean an unsecured loan to the Company which shall
not bear interest and the repayment of which shall be solely from Available Cash
and subordinated to (a) all expenses, liabilities and debt of the Company and
reasonable reserves established by the Developers, other than the Withdrawing

73



--------------------------------------------------------------------------------


Developer, and Tejon; and (b) the payment of the Developers’, other than the
Withdrawing Developer, and Tejon’s (i) Capital Contributions and loans made in
accordance herewith, and (ii) an internal rate of return computed with reference
to such Capital Contributions and loans of twenty-five percent (25%) per annum. 
Thereafter, the Subordinated Debt shall be paid from fifty percent (50%) of the
remaining Available Cash of the Company.  The foregoing internal rate of return
shall be calculated in accordance with the method described on Exhibit “E”
attached hereto.

                                           (4)          If (i) a Substitute
Developer is not admitted to the Company in accordance with Section 13.1A(1)
within sixty (60) days following the delivery of the Withdrawal Notice or
Alternate Notice (the “Sixty Day Withdrawal Period”), (ii) the Company does not
exercise its right of first refusal set forth in Section 13.1A(2), and (iii) the
Withdrawing Developer has not made a Retraction pursuant to Section 13.1(A)(3),
then the Withdrawing Developer shall be deemed to have withdrawn from the
Company as of the expiration of the Sixty Day Withdrawal Period and shall have
no right of reimbursement from, or any further right, title or interest in or
to, the Company or the Master Project (including any Capital Contributions
previously made by such Withdrawing Developer), except that (a) the amount of
the Withdrawing Developer’s total Entitlement Stage Contributions and Additional
Entitlement Stage Contributions (if applicable) which have been made to the date
of the Withdrawal Notice or effective date of the Deemed Withdrawal shall be
converted to Subordinated Debt, and (b) its Additional Development Land
Contribution shall be converted to the Contingent Note.

                            B.           Post Withdrawal Acquisition/Admission
Rights.  Each Remaining Developer shall have the right, but not the obligation,
to elect to acquire the entire Interest previously held by the Withdrawing
Developer for no consideration by delivering written notice of such election to
Tejon within thirty (30) days after the expiration of the Sixty Day Withdrawal
Period.  If more than one (1) Remaining Developer elects to acquire the entire
Interest previously held by the Withdrawing Developer, then such Interest shall
be acquired by such Remaining Developers in proportion to their respective
Percentage Interests (or in such other proportion as is agreed to in writing by
the Remaining Developers).  Following the election of the Remaining Developer(s)
to acquire the Interest previously held by the Withdrawing Member pursuant to
this Section 13.1B, such Remaining Developer(s) shall succeed to and assume (in
proportion to the Interest acquired by each such Remaining Developer pursuant to
this Section 13.1B) all of the duties and obligations of the Withdrawing
Developer including, without limitation, the contribution of all of the Capital
Contributions and the provision of those Credit Enhancements, if any, which the
Withdrawing Developer was required to have contributed or provided to the
Company in accordance herewith had such Developer not withdrawn; provided that
such Remaining Developer(s) must make such assumption in writing and contribute
any Capital Contributions and provide any Credit Enhancements, if any, then due
from the Withdrawing Developer(s) within thirty (30) days after the expiration
of the Sixty Day Withdrawal Period.  Should one (1) or two (2) Remaining
Developers remain, Executive Committee Approval shall require a majority of the
Representatives of the Members.  If the Remaining Developer(s) proceed(s) in
accordance with this Section 13.1B, then each Remaining Developer shall succeed
to a proportionate share, based on the Interest acquired by such Developer
pursuant to this Section 13.1B, of the rights of the Withdrawing Developer
including, without limitation, the Book Capital Account and Capital
Contributions of such Withdrawing Developer (but exclusive

74



--------------------------------------------------------------------------------


of any Capital Contributions of the Withdrawing Developer that were converted
into the Contingent Note or Subordinated Debt).

                                       If the Remaining Developer(s) do not
elect to acquire the entire Interest of the Withdrawing Developer in accordance
with this Section 13.1B, then Tejon and the Remaining Developers shall have the
right, for a period of one hundred eighty (180) days following the expiration of
the thirty (30) day period referenced above in this Section 13.1B, to carry on
negotiations with other developers to replace the Withdrawing Developer(s) on
substantially the same terms and conditions binding upon the Remaining
Developer(s), subject to the consent of all of the Remaining Developer(s) and
Tejon.  Such consent to a substitute developer may be withheld by each such
Member in its sole and absolute discretion.  If (i) the Remaining Developer(s)
proceed in accordance with the first paragraph of this Section 13.1B, or (ii)
the Withdrawing Developer(s) is/are replaced in accordance with the terms of
this paragraph; and Tejon and the Remaining Developers have (together with any
replacement Developer) Approved or otherwise agreed upon the Development
Business Plan and the remaining Development Stage Conditions are satisfied in
accordance with Section 2.3, then the Company shall commence the Development
Stage.

                            C.           Dissolution Upon Withdrawal.  Tejon
shall have the right to dissolve the Company and wind up its business affairs in
an orderly fashion following the withdrawal of a Withdrawing Developer if (i) a
Substitute Developer is not admitted as a member of the Company pursuant to
Section 13.1A(1), (ii) the Company does not exercise its right of first refusal
pursuant to Section 13.1A(2), (iii) the Withdrawing Developer does not deliver a
Retraction Notice pursuant to Section 13.1(A)(3), (iv) one (1) or more of the
Remaining Developers do not acquire the entire Interest of the Withdrawing
Developer pursuant to Section 13.1B, and (v) Tejon and the Remaining
Developer(s) do not replace the Withdrawing Developer with another developer in
accordance with the terms of Section 13.1B.  Tejon may exercise its right to
dissolve the Company pursuant to this Section 13.1C by delivering written notice
(the “Dissolution Notice”) of such election to the Remaining Developers within
ninety (90) days following the expiration of the one hundred eighty (180) day
period referenced in Section 13.1B, above.

          13.2.          Limited Withdrawal Rights.  The right of a Developer to
withdraw in accordance with this Section 13 shall be subject to the following:

                            A.           A Developer may not withdraw once the
Company has obtained Third Party Financing for the development of the Master
Project.

                            B.           A Developer may not withdraw if the
exercise of such right would violate any prohibitions or restrictions against
transfers or withdrawals provided in any contract or agreement, including this
Agreement, to which the Company is subject.

                            C.           A Developer may not withdraw following
the commencement of the Development Stage.

75



--------------------------------------------------------------------------------


14.      DISSOLUTION AND LIQUIDATION.

          14.1.          Events Giving Rise to Dissolution.  No act, thing,
occurrence, event or circumstance shall cause or result in the dissolution of
the Company, except that the happening of any one of the following events shall
result in the immediate dissolution of the Company:

                            A.           Unanimous Agreement.  The unanimous
agreement of the Representatives pursuant to the terms of Section 7.1 hereof;

                            B.           Failure to Satisfy Development Stage
Conditions.  The failure to satisfy all of the Development Stage Conditions on
or before the expiration of the Entitlement Period followed by the delivery of
written notice electing to dissolve the Company sent by either (i) the Executive
Committee to all the Members, (ii) all of the Remaining Developers to Tejon, or
(iii) Tejon to all of the Developers (provided such election under this clause
(iii) may only be made on or after March 10, 2010);

                            C.           Failure to Approve Development Business
Plan.  Upon the written election of Tejon delivered to the Developers if Tejon
and at least two (2) of the Developers fail to Approve the Development Business
Plan despite the diligent and good faith efforts of the Members made pursuant to
Section 2.2B to agree upon such development plan;

                            D.           Dissolution Notice.  The delivery by
Tejon of a Dissolution Notice in accordance with the terms of Section 13.1C;

                            E.           Failure of Tejon to Contribute Existing
Property.  Upon the written election of a Majority-in-Interest of the Developers
made pursuant to Section 4.5B if Tejon breaches its obligation to contribute the
Existing Property to the capital of the Company;

                            F.           Bankruptcy/Insolvency.  The occurrence
of any event of bankruptcy with respect to a Member as set forth in Section
18-304 of the Act, unless within ninety (90) days following such bankruptcy the
Executive Committee (made up of the Representatives of the remaining Members)
agrees in writing to continue the business of the Company;

                            G.           Material Condemnation.  Upon the
written election of the Executive Committee made pursuant to Section
4.3(A)(1)(b)(v) following any Material Taking;

                            H.           Sale or Transfer.  The sale or
conveyance of all or substantially all of the assets of the Company and the
payment of, or appropriate reservation for (as determined by the Executive
Committee), all material liabilities of the Company;

                            I.           Other Events.  Any other event which is
deemed to cause a dissolution of the Company under the Act or under this
Agreement; or

                            J.           Term Expiration.  Expiration of the
Term.

76



--------------------------------------------------------------------------------


          14.2.          Liquidating Member.  The “Liquidating Member” shall be
Tejon or such other Member as is selected by a majority of the Developers (in
terms of Percentage Interests) if Tejon is a Defaulting Member.

          14.3.          Distributions upon Liquidation.  The proceeds of the
Company shall be applied and distributed as follows and in the following order
of priority:

                            A.           First, to the payment of third party
debts, liabilities and loans of the Company (excluding Member Loans);

                            B.           Second, to the payment of the
reasonable expenses of the liquidation;

                            C.           Third, to the setting up of any
reserves which the Liquidating Member shall determine to be reasonably necessary
for contingent, unliquidated or unforeseen liabilities or obligations of the
Company or the Members arising out of or in connection with the Company.  Such
reserves, may, in the discretion of the Liquidating Member, be paid over to a
national bank or national title company as escrow holder for the purposes of
disbursing such reserves to satisfy the liabilities and obligations described
above, and at the expiration of such period as the Liquidating Member may
reasonably deem advisable, distribute any remaining balance in the manner set
forth below;

                            D.           Fourth, to pay interest and then
principal on any Member Loans authorized hereunder;

                            E.           Fifth, to the Members in accordance
with Section 6.1, or Section 6.2A, as applicable.  Notwithstanding the
foregoing, all net proceeds resulting from the sale of Additional Development
Land prior to the commencement of the Development Stage shall be distributed in
accordance with Section 6.2B after the payment of any required third-party
expenses related to such land, pursuant to the separate accounting in accordance
with Section 4.3B(1).

                            No payment or distribution in any of the foregoing
categories shall be made until all payments in each prior category shall have
been made in full.  If the payments due to be made in any of the foregoing
categories exceed the remaining assets available for such purpose, such payments
shall be made to the Persons entitled to receive the same pro rata in accordance
with the respective amount due them.  Payments described in clauses (D) and (E)
above may be made in cash or in assets of the Company in kind, upon the
unanimous Approval of the Members.  Any asset distributed in kind shall be
valued at its fair market value and for all purposes of this Agreement shall be
treated as if such asset had been sold at such value, subject to existing liens
and encumbrances, and the net cash proceeds therefrom distributed to the
Members.

          14.4.          Acts in Furtherance of Liquidation.  Each Member, upon
the request of the Liquidating Member, shall promptly execute, acknowledge and
deliver all documents and other instruments as the Liquidating Member shall
reasonably request to effectuate the proper dissolution and termination of the
Company, including the winding up of the business of the Company.

77



--------------------------------------------------------------------------------


          14.5.          Adjacent Property and Expiration of Entitlement
Period.  If the Company dissolves in accordance with Section 14.1B, above,
provided that an Event of Default committed by Tejon is not then outstanding
under this Agreement, then Tejon shall have twenty (20) days from the
dissolution of the Company (the “Election Period”), to elect to purchase the
Adjacent Property for its “Property Fair Market Value” (as defined below) from
the Company by delivering a written notice of its election to purchase the
Adjacent Property (the “Election Notice”) to the Executive Committee.  If Tejon
does not deliver the Election Notice within the Election Period, then Section
14.5B, below, shall apply.  All proceeds from any sale of the Adjacent Property
(whether to Tejon or to a “Third-Party Buyer” (as defined below)) shall be
distributed to the Members in accordance with Section 14.3 hereof.  Immediately
following the delivery of such Election Notice, the Company and Tejon shall open
an escrow at First American Title Company (“Escrow Holder”) by delivering a
signed copy of this Agreement and the Election Notice to Escrow Holder.  This
Agreement shall constitute joint escrow instructions to Escrow Holder.  The
parties to this escrow shall execute such additional instructions, not
inconsistent with the provisions of this Agreement, as Escrow Holder may
reasonably require.  The terms of the escrow shall be as follows:

                            A.           Property Fair Market Value. 
Immediately following Tejon’s delivery of the Election Notice, the “Property
Fair Market Value” of the Adjacent Property shall be determined as provided
below.  The determination of the Property Fair Market Value, whether (i)
determined by the Members’ Representatives in accordance with Section 14.5A(1),
below, or (ii) determined by an appraiser in accordance with Section 14.5A(2),
below, shall be final and binding upon all of the parties.

                                           (1)          During the period which
is fifteen (15) days from Tejon’s delivery of the Election Notice (the
“Negotiation Period”), Tejon and the Representatives (excluding Tejon’s
Representatives) (“Developer Representatives”) shall attempt, in good faith, to
agree in writing upon the Property Fair Market Value.  If Tejon and at least two
(2) of the Developer Representatives agree upon the Property Fair Market Value
within such period, then the procedures set forth in Section 14.5A(3) shall
apply.  If Tejon and at least two (2) of the Developer Representatives do not
reach such agreement, then the Property Fair Market Value shall be determined by
appraisal in accordance with Section 14.5A(2).

                                            (2)          For a period of ten
(10) days following the expiration of the Negotiation Period, Tejon and at least
two (2) of the Developer Representatives shall attempt to agree upon the
appointment of a single appraiser to determine the Property Fair Market Value. 
If such an agreement is reached, the agreed upon single appraiser shall
determine the Property Fair Market Value within thirty (30) days following his
or her appointment.  If such an agreement is not reached within (10) days of the
expiration of the Negotiation Period, then either Tejon or the Developer
Representatives, upon written notice to the other(s), may apply for such
appointment to the court of Los Angeles County, California having jurisdiction
over the matter.  An appraiser appointed by the court shall be instructed to
determine the Property Fair Market Value within thirty (30) days following such
appointment.

                                           (3)          If, following the
determination of the Property Fair Market Value in accordance with the above
Section 14.5A(1) or (2), whichever is applicable, Tejon desires to

78



--------------------------------------------------------------------------------


purchase the Adjacent Property, Tejon must deliver written notice of such
election (the “Purchase Notice”) on or prior to the date which is fifteen (15)
days following the determination of the Property Fair Market Value (the
“Purchase Notice Deadline”).  On or prior to the date which is three (3)
business days from Tejon’s delivery of the Purchase Notice, Tejon shall deposit
with Escrow Holder the amount of three percent (3%) of the Property Fair Market
Value (the “Deposit”), which shall be applicable to the purchase price to be
paid by Tejon for the Adjacent Property, subject to Section 14.5J, below.

                                                         (a)          If Tejon
timely delivers the Purchase Notice and the Deposit, then the closing date for
the sale of the Adjacent Property to Tejon shall occur on or prior to the date
which is thirty (30) days from Tejon’s delivery of the Purchase Notice on and
subject to the terms set forth in this Section 14.5.

                                                         (b)          If Tejon
timely delivers an Election Notice but does not timely deliver the Purchase
Notice, then the Company may sell the Adjacent Property to a third-party buyer
upon the Approval of the Executive Committee (“Third-Party Buyer”) on and
subject to the terms of this Section 14.5, provided, however, that Tejon’s
Representatives shall only be entitled to withhold their approval if such
prospective Third-Party Buyer is not reputable, and provided, further, that the
following conditions are met:

                                                                       (i)      
    The Company and the Third-Party Buyer have executed a purchase agreement in
connection with the sale of the Adjacent Property (the “Third-Party Purchase
Agreement”) within one hundred and twenty (120) days from the Purchase Notice
Deadline, and the closing shall have occurred pursuant to the Third-Party
Purchase Agreement within one hundred and eighty (180) days of the Purchase
Notice Deadline (collectively, the “Timing Condition”); and

                                                                       
(ii)          The purchase price under the Third-Party Purchase Agreement shall
be all cash payable at closing and shall equal or exceed the Property Fair
Market Value determined pursuant to Section 14.5A(1) or (2), above as applicable
(the “Price Condition”).

                                                         (c)          If the
Timing Condition is not satisfied with respect to the purchase of the Adjacent
Property by a Third-Party Buyer, then Tejon shall once again have the right to
elect to purchase the Adjacent Property by delivering an Election Notice within
thirty (30) days of the date upon which such Timing Condition was to have been
satisfied.  Such delivery shall trigger the procedures (including, without
limitation, the appraisal procedures) set forth in this Section 14.5.

                                                         (d)          If the
Company desires to sell the Adjacent Property for a price that will not satisfy
the Price Condition, then the Development Manager shall notify Tejon that the
Company is prepared to accept such price (the “Revised Sale Price”).  Within ten
(10) days of the receipt of such notice from the Development Manager, Tejon
shall be entitled to exercise a right of first refusal to purchase the Adjacent
Property for the Revised Sale Price (i.e., the purchase price which failed to
satisfy the Price Condition).  Should Tejon exercise such right of first
refusal, the closing for the sale of the Adjacent Property to Tejon shall take
place in

79



--------------------------------------------------------------------------------


accordance with this Section 14.5 as if the Property Fair Market Value equaled
the Revised Sale Price and was determined in accordance herewith on the date
Tejon exercises its right of first refusal.  If Tejon does not exercise its
right of first refusal, then the Company may enter into the Third-Party Purchase
Agreement on the same material terms and conditions offered to Tejon under this
Section provided that if the Timing Condition is not satisfied with respect to
the purchase of the Adjacent Property by a Third-Party Buyer, then Tejon shall
once again have the right to elect to purchase the Adjacent Property by
delivering an Election Notice within thirty (30) days of the date upon which
such Timing Condition was to have been satisfied.  Such delivery shall trigger
the procedures (including, without limitation, the appraisal procedures) set
forth in this Section 14.5.

                            B.           Tejon’s Failure to Deliver Notice.  If
Tejon does not timely deliver an Election Notice or the Deposit at any time it
is entitled to do so hereunder, then the Company may sell the Adjacent Property
to a Third-Party Buyer at any price upon the Approval of the Executive
Committee; provided, however, that Tejon’s Representatives shall only be
entitled to withhold their approval if such prospective Third-Party Buyer is not
reputable and provided, further, that the following conditions are met:

                                           (1)          The Company and the
Third-Party Buyer shall have entered into a binding Third-Party Purchase
Agreement for such sale within one hundred and twenty (120) days from the
applicable deadline for Tejon’s Election Notice, and the closing of such sale
shall have occurred within one hundred and eighty (180) days from the applicable
deadline for Tejon’s Election Notice.

                                           (2)          If such timing
requirements are not satisfied with respect to the purchase of the Adjacent
Property by a Third-Party Buyer, then Tejon shall once again have the right to
elect to purchase the Adjacent Property by delivering an Election Notice within
thirty (30) days of the date upon which such timing requirements were to have
been satisfied.  Such delivery shall trigger the procedures (including, without
limitation, the appraisal procedures) set forth in this Section 14.5.

                            C.           Appraisers’ Qualifications.  Each
appraiser appointed hereunder must be a disinterested person of recognized
competence who has been a member in good standing of the American Institute of
Real Estate Appraisers for at least five (5) years and is otherwise qualified in
the general geographical areas where the Adjacent Property is located.

                            D.           Value Determination Costs.  The costs
of the Property Fair Market Value determination, including the appraisal fees
and other costs, shall be borne by the Company, except as provided below.

                            E.           Appraiser’s Failure or Refusal to Act. 
If an appraiser fails, refuses or is unable to act in the manner provided
herein, a new appraiser shall be appointed in his or her stead.  Such an
appointment shall be made in the same manner as provided above for the
appointment of the appraiser so failing, refusing or unable to act.

80



--------------------------------------------------------------------------------


                            F.           Real Estate Closing.  Except as set
forth above, the Escrow shall close on or before (i) the date which is thirty
(30) days after the date on which the Property Fair Market Value of the Adjacent
Property has been determined if the Adjacent Property is to be sold to Tejon, or
(ii) the date set forth in the Third-Party Purchase Agreement if the Adjacent
Property is to be sold to a Third-Party Purchaser.  For purposes of this
Agreement, the “Real Estate Closing” shall mean the date on which the grant deed
conveying the Adjacent Property to Tejon (or the Third-Party Buyer, if
applicable) is recorded in the Official Records of Los Angeles County.

                            G.           Title.  Upon the Real Estate Closing,
the Company shall convey, without making any representations or warranties, the
Adjacent Property to Tejon (or the Third-Party Buyer, if applicable) by the
Escrow Holder’s standard form grant deed subject only to the following
exceptions:

                                           (1)          Non-monetary covenants,
conditions, restrictions, easements, reservations, rights and rights-of-way of
record existing on the date on which the grant deed conveying the Adjacent
Property to Tejon or the Third-Party Buyer is recorded;

                                           (2)          Non-delinquent general,
special and supplemental real property taxes, bonds and assessments; and

                                           (3)          Any other matters
Approved by the Executive Committee prior to the dissolution of the Company. 
Notwithstanding the foregoing, any matters Approved by the Executive Committee
shall be deemed approved by Tejon and its Representatives.

                            H.           Title Insurance.  The Executive
Committee shall, at the Company’s expense, cause to be delivered to Tejon (or
the Third-Party Buyer, if applicable) at the Real Estate Closing, a ALTA
standard coverage policy of title insurance covering the Adjacent Property,
issued by First American Title Company, with policy limits equal to the Property
Fair Market Value and insuring title to the Adjacent Property vested in Tejon
(or the Third-Party Buyer, if applicable) in the condition described above.

                            I.           Prorations; Costs.  All real property
taxes and assessments shall be prorated as of the Real Estate Closing.  Tejon
(or the Third-Party Buyer, if applicable) shall pay for one-half of the Escrow
fee, the cost of recording the deed conveying the Adjacent Property to Tejon (or
the Third-Party Buyer, if applicable), and any of the costs which, in the
opinion of Escrow Holder, are customarily borne by buyers of real property in
Los Angeles County.  The Company shall pay for the cost of the ALTA standard
coverage title insurance policy, documentary transfer taxes, one-half of the
Escrow fee and any other costs which in the opinion of Escrow Holder are
customarily borne by sellers of real property in Los Angeles County.

                            J.           Failure of Tejon to Close.

                                           (1)          If Tejon delivers the
Purchase Notice and thereafter fails to deliver the Deposit or purchase the
Adjacent Property at the Real Estate Closing in accordance with this Agreement
for any reason other than the Company’s failure to comply with this Section 14.5
(“Failure to Close”), then the sole and exclusive remedies of the Developers and
the Company

81



--------------------------------------------------------------------------------


shall be (i) to recover a reimbursement for the transaction costs of the
attempted sale of the Adjacent Property to Tejon, and (ii) to recover the
Deposit made or required to be made by Tejon as liquidated damages.  Such
transaction costs shall be reasonable and shall include the cost of appraisal,
legal fees and costs and escrow cancellation fees.  In the event of a Failure to
Close, Tejon shall no longer be entitled to deliver any additional Election
Notices or otherwise have any right to purchase the Adjacent Property.

                                           (2)          THE PARTIES HAVE AGREED
THAT THE DEVELOPERS’ AND THE COMPANY’S ACTUAL DAMAGES, IN THE EVENT OF A FAILURE
TO CLOSE, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. 
THEREFORE, BY PLACING THEIR INITIALS BELOW, THE PARTIES ACKNOWLEDGE THAT THE
RIGHT TO RECOVER THE TRANSACTION COSTS AND TO RETAIN OR RECOVER THE DEPOSIT HAS
BEEN AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF THE
DAMAGES IN THE EVENT OF A FAILURE TO CLOSE.  THE REMEDIES SET FORTH IN SECTION
14.5J(1), ABOVE, SHALL BE THE SOLE AND EXCLUSIVE REMEDIES OF THE DEVELOPERS AND
THE COMPANY AGAINST TEJON, AT LAW OR IN EQUITY, IN THE EVENT OF A FAILURE TO
CLOSE.

INITIALS:

Tejon _________

Pardee ___________

 

 

 

 

Standard Pacific_______

Lewis ____________

                                            (3)          If Tejon delivers the
Purchase Notice and thereafter fails to purchase the Adjacent Property at the
Real Estate Closing in accordance with this Agreement, but such failure is
attributable to any of the Members’ failure to comply with this Section 14.5 or
such failure occurs through no fault of Tejon, the Deposit shall be fully
refundable to Tejon; provided, however, that such refund shall not limit the
rights and remedies of Tejon against such defaulting Member or the Company.

15.      DEFAULT, REMEDIES.

          15.1.          Events of Default.  The occurrence of any of the
following events (or any other events set forth herein which are deemed to cause
a Member to be in default of this Agreement) by or with respect to a Member (the
“Defaulting Member”) shall be defaults under this Agreement, and if not cured
within the applicable notice and cure period provided below, if any, to such
default shall constitute an “Event of Default” hereunder:

                            A.           Failure to Contribute Capital or
Provide Credit Enhancement.  The failure of a Member to make a Capital
Contribution or deliver any Credit Enhancement required by Section 4 hereof and
a continuation of such failure for more than five (5) business days after
written notice by any other Member to the Defaulting Member and the other
non-defaulting Members that such Defaulting Member has breached its obligations
under Section 4 (“Failure Notice”);

                            B.           Failure to Perform.  The failure of a
Member (or any Affiliate thereof) to comply with or perform any of its (or such
Affiliate’s) other obligations under this Agreement

82



--------------------------------------------------------------------------------


(other than those obligations arising under Section 4 covered by Section 15.1A
and those obligations under Section 17.5 covered by Section 15.1D) and a
continuation of such failure or breach for more than thirty (30) days after
written notice to the Defaulting Member that such Member (or such Affiliate) has
failed to perform any of such obligations under this Agreement; provided,
however, if such failure is of a nature that it can be cured but cannot
reasonably be cured within such thirty (30) day period, such period shall be
extended for up to an additional one hundred and twenty (120) days so long as
the Defaulting Member (or such Affiliate) in good faith commences all reasonable
curative efforts within such thirty (30) day period and diligently and
expeditiously continues its curative efforts to completion; and

                    C.     Insolvency Proceedings.  With respect to any Member,
a case or proceeding shall be commenced by such Member seeking relief under the
federal Bankruptcy Code or any other federal or state law relating to
insolvency, bankruptcy or reorganization; an adjudication that such Member is
insolvent or bankrupt; the entry of an order for relief under the federal
Bankruptcy Code with respect to such Member; the filing of any such petition or
the commencement of any such case or proceeding against such Member, unless such
petition and the case or proceeding initiated thereby are dismissed within
ninety (90) days from the date of such filing; the filing of an answer by such
Member admitting or failing to contest the allegations of any such petition; the
appointment of (or seeking, consenting to or acquiescing in the appointment of)
a trustee, receiver or custodian for all or substantially all of the assets of
such Member unless such appointment is vacated or dismissed within ninety (90)
days from the date of such appointment but not fewer than five (5) days before
the proposed sale of any assets of such Member (or if such appointment is stayed
within such ninety (90) day period, such appointment is not vacated within
ninety (90) days of the expiration of such stay); the insolvency of such Member
or the execution by such Member of a general assignment for the benefit of
creditors; the convening by such Member of a meeting of its creditors, or any
class thereof, for purposes of effecting a moratorium upon or extension or
composition of its debts; the failure of such Member to pay its debts as they
mature, or the failure generally of such Member to pay its debts as they become
due; the levy, attachment, execution or other seizure of all or substantially
all of the assets or the Interest of such Member where such seizure is not
discharged within thirty (30) days thereafter; or the admission by such Member
in writing of its inability to pay its debts as they mature or that it is
generally not paying its debts as they become due.

                    D.     Failure to Close Buy/Sell.  The failure of a
Purchasing Entity to close under Section 17.5, below.

          15.2.  Remedies.  Upon the occurrence of any Event of Default, the
Company and the Members (who are not Defaulting Members) shall have the
following rights and remedies:

                    A    Termination of Management.  The termination of all
management and approval rights as a Member under this Agreement, including,
without limitation, the removal of the Defaulting Member’s Representatives and
Alternates from the Executive Committee and the termination of the Defaulting
Member’s right to appoint any future Representatives thereto or otherwise
participate in any meeting or action taken by the Executive Committee; provided,
however that with respect to an Event of Default under Section 15.1A, such
Defaulting Member may have its management and approval rights reinstated if the
Defaulting Member cures such

83



--------------------------------------------------------------------------------


default and, to the extent outstanding, repays any Non-Contribution Loan or Non
CE Loan, as applicable, together with all unpaid accrued interest thereon at the
Default Interest Rate.

                    B.     Termination of Purchase Rights.  With respect to (i)
a Developer who is a Defaulting Member, the suspension of any right to purchase
all or any part of the Master Project, including, without limitation, any
Offered Lot Groups or Commercial Parcels and (ii) Tejon, if Tejon is a
Defaulting Member, the suspension of any right to purchase any Commercial
Parcels or the Adjacent Property hereunder, in each case, until such Defaulting
Member cures such Event of Default.

                    C.     Default Buy Out.  With respect to any default under
Section 15.1A (exclusive of any failure to make timely any Entitlement Stage
Contribution or Additional Entitlement Stage Contribution), above, the exercise
of the default buy out rights provided in Section 15.6, below, subject to
Section 4.5B.

                    D.     Suspension of Buy/Sell-Default Buyout.  The
suspension of any buy/sell or buyout rights of a Member under Section 17 or
15.6, respectively, who is a Defaulting Member until such Defaulting Member
cures such Event of Default.

                    E.     Other Rights and Remedies.  Subject to the
limitations provided in this Agreement, all other rights and remedies available
to the other Members and the Company at law or in equity.

          15.3.  Cumulative Remedies.  Except as set forth in this Agreement, no
remedy conferred upon the Company or any Member in this Agreement is intended to
be exclusive of any other remedy herein or by law provided or permitted, but
rather each shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law, in equity or by statute.

          15.4.  Litigation Without Termination.  Subject to the alternative
dispute resolution mechanisms set forth below in Section 18.3, any Member shall
be entitled to maintain, on its own behalf or on behalf of the Company, any
action or proceeding against any other Member or the Company (including, without
limitation, any action for damages, specific performance or declaratory relief)
for or by reason of breach by such party of this Agreement, except as set forth
in Section 4.5B, above, notwithstanding the fact that any or all of the parties
to such proceeding may then be Members in the Company, and without dissolving
the Company as a limited liability company.

          15.5.  No Waiver.  No waiver by a Member or the Company of any breach
of or default under this Agreement shall be deemed to be a waiver of any other
breach or default of any kind or nature, and no acceptance of payment or
performance by a Member or the Company after any such breach or default shall be
deemed to be a waiver of any breach or default of this Agreement, whether or not
such Member or the Company knows of such breach or default at the time it
accepts such payment or performance.  No failure or delay on the part of a
Member or the Company to exercise any right it may have shall prevent the
exercise thereof by such Member or

84



--------------------------------------------------------------------------------


the Company at any time such other may continue to be so in default, and no such
failure or delay shall operate as a waiver of any default.

          15.6.  Default Buy Out.

                    A.     Right To Purchase.  Following a thirty (30) day
period following the date of the Failure Notice, at any time during the pendency
of an Event of Default for which this remedy may be utilized under Section 15.2,
above, the Other Members shall have the right but not the duty to acquire the
Defaulting Member’s Interest for an amount (the “Defaulting Member’s Price”)
determined as hereinafter provided; provided, however, that no Member shall have
any right to acquire the Defaulting Member’s Interest if (i) the Member that
desires to acquire such Interest is in default under this Agreement, or (ii) the
Event of Default of the Defaulting Member whose Interest may be acquired
consists of a failure to contribute a cash Capital Contribution or a failure to
provide a Credit Enhancement, pursuant to Sections 4.3, 4.4 and 4.6C, and a
Non-Contribution Loan or a Non CE Loan has been timely made to such Member in
the amount of such required Capital Contribution or Credit Enhancement.  The
Defaulting Member’s Price shall be lesser of (i) ninety percent (90%) of the
fair market value of the Defaulting Member’s Interest (“Interest Fair Market
Value”) on the “Default Date of Value” (defined below) as determined in
accordance with Section 15.6B, or (ii) the outstanding Book Capital Account
balance of such Defaulting Member (the “Interest Book Value”) as determined by
the CPA on the Default Date of Value in accordance with generally accepted
accounting principles consistently applied for the Company, which determination
shall be final and binding on the Members (the “Interest Book Value Method”).

                    B.     Calculation of Interest Fair Market Value.  Unless
the Defaulting Member and Other Members otherwise agree to the Interest Fair
Market Value, the Interest Fair Market Value shall be determined by the
appraisal method set forth herein.  In determining the Interest Fair Market
Value, both minority and lack of liquidity discounts shall be applied by the
appraisers.  The Interest Fair Market Value shall be determined as of the date
(the “Default Date of Value”) that an Other Member gives the notice to the
Defaulting Member under Section 15.6C.

                    C.     Initiation of Purchase Right.  Any Other Member (the
“Electing Member(s)”) may initiate the right to purchase granted by this Section
15.6 by giving a written notice (“Default Buy Out Notice”) to such effect to the
Defaulting Member and all Other Members within ninety (90) days from the date of
the Event of Default giving rise to the exercise of the remedy provided in this
Section 15.6.  If more than one (1) Other Member desires to be an Electing
Member, then such Other Member must make an election to become an Electing
Member by delivering a Default Buy Out Notice within the earlier of (i) the
foregoing ninety (90) day period or (ii) ten (10) days following its receipt of
a Default Buy Out Notice from another Electing Member.  If there is more than
one (1) Electing Member, then the Electing Members shall participate in the
purchase of the Defaulting Member’s Interest under this Section 15.6 in
accordance with their relative Percentage Interests (or in such other percentage
as is agreed to by such Electing Partners).  As used herein, the term “Electing
Member” shall mean individually and collectively each Electing Member delivering
a Default Buy Out Notice in accordance with this Section 15.6C.

85



--------------------------------------------------------------------------------


                              (1)     Upon notice of such election to the
Defaulting Member by any Electing Member of an election to initiate the right to
purchase granted by this Section 15.6, the Defaulting Member and each Electing
Member shall attempt to agree on the Interest Fair Market Value and each
Electing Member shall request the CPA to compute the Interest Book Value.

                             (2)     The establishment of the Defaulting
Member’s Price by applying either the Interest Book Value Method or utilizing
ninety percent (90%) rather than one hundred percent (100%) of the Interest Fair
Market Value is not intended as a penalty but rather is intended as liquidated
damages inasmuch as the actual damages to the Electing Members occasioned by the
Event of Default of the Defaulting Member are and may be difficult if not
impossible to ascertain and thus the application of book value and the ten
percent (10%) reduction constitutes a good faith effort by the Members to
estimate such damages.  The Members agree that such estimate is reasonable.

                    D.     Appraisal.

                             (1)     Appointment of Appraisers.

                                        (a)     If the Electing Member(s) and
the Defaulting Member have not agreed upon the Interest Fair Market Value within
twenty (20) days following the delivery of the last Default Buy Out Notice by an
Electing Member, then the Electing Member(s), on the one hand, and the
Defaulting Member, on the other, shall each, within ten (10) days after such
twenty (20) day period, appoint in writing an appraiser, which appraiser shall
be a Membership Appraisal Institute (“MAI”) California certified appraiser with
at least five (5) years of experience appraising real estate development
companies.  If one (1) party has appointed an appraiser hereunder, and the other
party fails to appoint an appraiser hereunder within ten (10) days of the first
party’s written request to do so, the Interest Fair Market Value will be
established by the determination acting alone of the appraiser appointed by such
first party, and such other party hereby consents to the same.  The appraiser or
appraisers appointed under this Section 15.6D(1)(a) shall be instructed to
complete their appraisals within thirty (30) days of their appointments, and to
appraise only the Interest Fair Market Value as of the date of the last Default
Buy Out Notice delivered by an Electing Member.

                                        (b)     If two (2) appraisers are
appointed pursuant to Section 15.6D(1)(a), the two (2) appraisers so appointed
shall conduct independent appraisals and meet within thirty (30) days after
their appointment to attempt to set the Interest Fair Market Value.  If they are
unable to agree upon such Interest Fair Market Value within said thirty (30) day
period, they shall appoint a third appraiser who meets the qualifications set
forth above.  If they fail to appoint a third appraiser within seven (7) days
after such thirty (30) day period, either the Electing Member(s) or the
Defaulting Member, on behalf of both, may request such appointment by the
president or executive secretary of the Southern California chapter of the MAI. 
The third appraiser shall be instructed to complete an appraisal within twenty
(20) days from his appointment.  Within five (5) days after completion of the
third appraiser’s appraisal, all three (3) appraisers shall meet and a majority
of the appraisers shall attempt to determine the Interest Fair Market Value for
purposes of this Section 15.6.  If a majority are unable to determine the
Interest Fair Market Value at such meeting, the three (3) appraisals shall be
added together and their total

86



--------------------------------------------------------------------------------


divided by three (3).  The resulting quotient shall be the Interest Fair Market
Value.  If, however, either or both of the low appraisal or the high appraisal
are more than ten percent (10%) lower or higher than the middle appraisal, any
such lower or higher appraisal shall be disregarded.  If only one (1) appraisal
is disregarded, the remaining two (2) appraisals shall be added together and
their total divided by two (2), and the resulting quotient shall be such fair
market value.  If both the lower appraisal and higher appraisal are disregarded
as provided herein, the middle appraisal shall be such fair market value.  Any
Interest Fair Market Value determined in accordance with Section 15.6D shall be
final and binding upon all of the Members.  The Defaulting Member shall pay all
of the fees and costs of the appraisers and CPA or, at the election of the
Electing Member(s), the same may be subtracted from the amount payable to the
Defaulting Member for its Interest.

                                        (c)     Each appraiser is hereby
instructed to apply minority and lack of liquidity discounts in arriving at the
Interest Fair Market Value.

                                        (d)     The Electing Members may elect
to waive the foregoing appraisal provisions set forth in this Section 15.6D by
unanimously agreeing to pay the Interest Book Value for the Defaulting Member’s
Interest. 

                             (2)     Determination of Purchase Price.

                                        (a)     Once the Defaulting Member’s
Price based on the Interest Fair Market Value is determined in accordance with
this Section 15.6D, the lesser of the Interest Fair Market Value and the
Interest Book Value shall be the Defaulting Member Price which the Electing
Members may pay to purchase the Defaulting Member’s Interest in accordance
herewith.

                                        (b)     The Members hereby agree that
the CPA shall have no liability to any Member for its determination of the
Defaulting Member Price, unless in making such determination, the CPA has
committed gross negligence or willful misconduct.  In connection therewith, each
Member hereby indemnifies and holds harmless the CPA from any liabilities,
damages, costs or expenses (including, without limitation, actual attorneys
fees) arising from any claim asserted by such Member against the CPA in
connection with making the determination required by this Section 15.6D,
provided that the CPA has not committed gross negligence or willful misconduct.

                    E.     Electing Member’s Election.  Each Electing Member
shall have thirty (30) days after the determination of the Defaulting Member’s
Price to elect whether or not to purchase the Defaulting Member’s Interest (or
its proportionate share thereof based on its Percentage Interest with the other
Electing Members).  If such Electing Member elects not to purchase or makes no
election, the Electing Member shall have no purchase obligations pursuant to
this Section 15.6 and the remaining Election Members, if any, making the
election under this Section 15.6E to purchase the Defaulting Members Interest
shall do so prorata in accordance with their relative Percentage Interests (or
in such other percentages as is agreed to by such Electing Members).  If an
Electing Member desires to purchase, such Electing Member shall give a written
notice to the Defaulting Member of its election to purchase within such thirty
(30) day

87



--------------------------------------------------------------------------------


election period (the “Final Election Notice”).  The closing of the purchase of
the Defaulting Member’s Interest by those Electing Members delivering the Final
Election Notice shall take place at the principal place of business of the
Company and shall occur on or before the date (the “Closing Date”), which is
thirty (30) days after the delivery of the last Final Election Notice delivered
by an Electing Member.  Upon the closing, the Defaulting Member whose Interest
is purchased by the Electing Member shall have no further rights or remedies
hereunder, except for the rights to indemnification set forth in Section 16.1,
below, with respect to any events occurring on or prior to the date of such
closing.  The closing shall occur in accordance with and subject to the
following:

                             (1)     The amount due to be paid to the Defaulting
Member for its Interest in connection with a purchase pursuant to this Section
15.6 shall be paid by a confirmed wire transfer of readily available funds in
full at the time of closing.  If the Defaulting Member has previously failed to
contribute a cash Capital Contribution or failed to provide a Credit Enhancement
pursuant to Sections 4.3, 4.4 and 4.6, and Non-Contribution Loans or Non CE
Loans, as applicable, were made in connection with such failure (i.e., a
previous Non-Contribution Loan or Non CE Loan arising out of a failure which is
not the basis of the current invocation of this Section 15.6), then all amounts
due to be paid to the Defaulting Member for its Interest shall be applied to pay
all unpaid Non-Contributions Loans and Non CE Loans to such Member (and any
interest accrued on the same in accordance with the Default Interest Rate). 
Only then shall any difference between such unpaid obligations and the amount
due the Defaulting Member for its interest be paid to such Defaulting Member. 
If an Electing Member has failed to make a cash Capital Contribution or failed
to provide a Credit Enhancement pursuant to Sections 4.3, 4.4 and 4.6C, and a
Non-Contribution Loan or Non CE Loan, as applicable, was made in connection with
such failure, then such Electing Member must repay any such Non-Contribution
Loans and Non CE Loans (and any interest accrued on the same in accordance with
the Default Interest Rate) prior to purchasing the Interest of the Defaulting
Member.

                             (2)     The Defaulting Member and Electing
Member(s) shall meet and exchange documents and pay any amounts due, and
otherwise do all things necessary to conclude the transaction set forth herein
at the closing of such purchase (the “Closing”).  The Closing shall occur at the
office of the Company at 1:00 p.m. on the Closing Date unless that day is a
national or state holiday or weekend and, in that event, on the next business
day.  At the Closing, the Defaulting Member (the “Selling Member”) shall deliver
to the Electing Members who delivered the Final Election Notice (the “Purchasing
Member(s)”) a duly executed assignment of its Interest, cash for the full
amount, if any, which the Selling Member is required to pay hereunder, and shall
also, upon the request of the Purchasing Member, concurrently therewith (or at
any time and from time to time thereafter) execute and deliver such other
documents and Company records as the Purchasing Member determines are necessary
or desirable to conclude the Closing and to transfer ownership, title and
control of the assigned interest (including but not limited to execution, in
recordable form, of an amended certificate of the Company) and to otherwise
assist the Purchasing Member in connection with the development, use, sale,
rental or disposal of the Master Project.  The Purchasing Member shall deliver
to the Selling Member any other documents reasonably necessary from the
Purchasing

88



--------------------------------------------------------------------------------


Member to conclude the Closing.  The Selling Member shall transfer its Interest
free of all liens or encumbrances.

                    F.     Designee; Financing.  Notwithstanding anything in
this Agreement to the contrary (but subject to the terms of Section 12.1), the
Electing Members shall be entitled to unanimously designate any third party to
be the transferee of the Defaulting Member’s Interest or obtain financing from
any third party with respect to such purchase, provided that the foregoing shall
not delay any transaction described in this Section 15.6.

16.     INDEMNIFICATION.

          16.1.    Breach.  Each Member hereby agrees to indemnify, defend and
hold harmless the other Members, Representatives and the Company (and (i) their
respective Affiliates, (ii) their direct and indirect agents, employees,
representatives, officers, directors, shareholders, members and partners, and
(iii) the direct and indirect agents, employees, representatives, officers,
directors, shareholders, members and partners of their Affiliates) from and
against (a) all Claims which may arise as a result of any act or omission that
constitutes gross negligence or willful misconduct on the part of the
indemnifying Member or its Representative, and (b) all Claims resulting from any
material breach of this Agreement by a Member, subject to the limitations set
forth in Section 4.5B, above.  Such indemnity shall survive the termination or
expiration of the Term of the Company, the sale of all of the assets of the
Company and the transfer or sale of the Interest of the indemnifying Member.

          16.2.    Conduct of Company.  No Member, Representative or officer (or
(i) their respective Affiliates, (ii) their direct and indirect agents,
employees, representatives, officers, directors, shareholders, members and
partners, and (iii) the direct and indirect agents, employees, representatives,
officers, directors, shareholders, members and partners of their Affiliates)
(collectively, the “Indemnified Parties” and each an “Indemnified Party”), shall
be liable to the Company or to any other Indemnified Party for any act
performed, or omitted to be performed, by it in the conduct of its duties in
connection with the Company if such act or omission is reasonably believed by
such Person to be within the scope of the authority of such Person under this
Agreement, is performed or omitted in good faith and without gross negligence or
willful misconduct on the part of such Person, and does not otherwise constitute
a material breach of this Agreement, subject to the limitations set forth in
Section 4.5B, above.  The Company shall defend, indemnify and save harmless each
Indemnified Party from any Claim sustained by any such Indemnified Party by
reason of any act performed, or omitted to be performed, in good faith and
without gross negligence or willful misconduct in the conduct of its duties
within the scope of its authority expressly conferred by the Original LLC
Agreement and/or this Agreement, provided that such act does not constitute a
material breach of the Original LLC Agreement and/or this Agreement.  The
Company’s duty to defend each of the Indemnified Parties shall become effective
immediately following the assertion of a Claim against an Indemnified Party;
provided, however, that the Company shall not reimburse the attorneys’ fees or
costs incurred by any Indemnified Party in any cause of action or proceeding
commenced by a Member or the Company against such Indemnified Party, unless and
until a final determination is made in such action or proceeding that the
Indemnified Party is entitled to indemnification under this Section 16.2.  Such
indemnity shall not be construed to limit or

89



--------------------------------------------------------------------------------


diminish the coverage of any Member or Representative under any insurance
obtained by the Company.  Payment shall not be a condition precedent to any
indemnification provided in this Agreement.

          16.3.    General Indemnity Provisions.  Each indemnity provided for
under this Agreement shall be subject to the following provisions:

                      A.     Coverage.  The indemnity shall cover the costs and
expenses of the indemnitee, including reasonable attorneys’ fees and court
costs, related to any actions, suits or judgments incident to any of the matters
covered by such indemnity.

                      B.     Notice.  The indemnitee shall notify the indemnitor
of any Claim against the indemnitee covered by the indemnity within forty-five
(45) days after the indemnitee has notice of such Claim, but failure to notify
the indemnitor shall in no case prejudice the rights of the indemnitee under
this Agreement unless the indemnitor shall be prejudiced by such failure and
then only to the extent the indemnitor shall be prejudiced by such failure. 
Should the indemnitor fail to discharge or undertake to defend the indemnitee
against such liability upon learning of the same, then the indemnitee may settle
such liability, and the liability of the indemnitor hereunder shall be
conclusively established by such settlement, which amount of such liability
shall include both the settlement consideration and the reasonable costs and
expenses, including attorneys’ fees, incurred by the indemnitee in effecting
such settlement.

17.     BUY/SELL.

          17.1.    Generally.  At any time following the commencement of the
Development Stage, if the Executive Committee is unable to reach a decision on a
matter which is material to the Master Project including, without limitation,
the financing, refinancing, sale, exchange, or other disposition of the Master
Project (an “Executive Committee Deadlock”) and (i) such Executive Committee
Deadlock was caused by all of the Representatives of Developers who are Members
at such time (the “Developer Lot”) unanimously agreeing upon a specific course
of action or decision and the sole Representatives refusing to Approve such
course of action or decision being Tejon’s Representatives (a “Tejon/Developer
Lot Deadlock”), and (ii) such Tejon/Developer Lot Deadlock nonetheless continues
to exist after at least thirty (30) days of good-faith negotiations (the “Thirty
Day Good Faith Negotiation Period”) between Tejon and the Developer Lot above
(which period shall commence upon the delivery of written notice by either the
Developer Lot to Tejon or Tejon to the Developer Lot of the same following a
Tejon/Developer Lot Deadlock), either Tejon or the Developer Lot (the
“Initiating Entity”) may give written notice (the “Offering Notice”) to the
other (the “Responding Entity”) of its intent to rely on this Section 17 and to
purchase all, but not less than all, of the Responding Entity’s Interest;
provided, however, that the Offering Notice must be delivered within thirty (30)
days following the expiration of the Thirty Day Good Faith Negotiation Period. 
The Initiating Entity shall specify in its Offering Notice the all-cash purchase
price (“Purchase Price”) at which the Initiating Entity would be willing to
purchase all of the assets of the Company as of the date the Offering Notice is
given (“Date of Value”) and the amount (“Liquidating Distribution Amount”) that
each Member would have been entitled to receive hereunder if the Company had
sold the Company assets to a third party for the Purchase Price on the Date of
Value and

90



--------------------------------------------------------------------------------


liquidated the Company.  For the purposes of establishing the Liquidating
Distribution Amount, the liabilities of the Company shall be limited to known
non-contingent liabilities and shall not include reserves or prepayment
penalties with respect to any Third Party Financing.

          17.2.    Response of Responding Entity.  Upon receipt of the Offering
Notice, the Responding Entity shall then be obligated either:

                      A.     To sell to the Initiating Entity its Interest at a
price equal to the amount the Responding Entity would have been entitled to
receive hereunder if the Company had sold the Company assets to a third party
for the Purchase Price on the Date of Value and liquidated the Company; or

                      B.     To purchase the Interest of the Initiating Entity
at a price equal to the amount the Initiating Entity would have been entitled to
receive hereunder if the Company had sold the Company assets for the Purchase
Price to a third party on the Date of Value and liquidated the Company.

          17.3.    Timing of Response.  The Responding Entity shall notify the
Initiating Entity in writing (the “Response Notice”) of its election under
Section 17.2, above, within ninety (90) days of its receipt of the Offering
Notice.  Failure to give written notice electing to purchase the Initiating
Entity’s Interest within the required time period shall be deemed an election of
the Responding Entity to sell its entire Interest to the Initiating Entity.  For
purposes of this Section 17, the term “Purchasing Entity” shall mean either
Tejon or the Developer Lot, as applicable, which is obligated to purchase the
other’s Interest pursuant to this Section 17 (whether such entity is the
Initiating Entity or the Responding Entity ) and the term “Selling Entity” shall
mean either Tejon or the Developer Lot, as applicable, which is obligated to
sell its Interest to the Purchasing Entity.  Any Offering Notice or Response
Notice delivered by one (1) or more of the Developers which notice is not on
behalf of all of the Developers who are then Members of the Company shall be
void and shall have no effect.

          17.4.    Buy/Sell Closing.  Tejon and the Developer Lot shall meet and
exchange documents and pay any amounts due, and otherwise do all things
reasonably necessary to consummate the transaction set forth herein at the
closing of such purchase (the “Buy/Sell Closing”).  The Buy/Sell Closing shall
occur at the office of Tejon’s legal counsel at 1:00 p.m., on the first
Wednesday after the sixtieth (60th) day after the delivery of the Response
Notice unless that day is a national or state holiday and, in that event, on the
next business day.  At the Buy/Sell Closing, the Selling Entity shall deliver to
the Purchasing Entity a duly executed assignment of its Interest and shall also,
upon the request of the Purchasing Entity, concurrently therewith (or at any
time and from time to time thereafter) execute and deliver such other documents
and Company records as are reasonably necessary to conclude the Buy/Sell Closing
and to transfer ownership, title and control of the Company assets to the extent
necessary (including but not limited to execution, in recordable form, of an
amended Certificate and/or cancellation of Certificate).  Subject to Section
17.6, below, the Purchasing Entity shall deliver to the Selling Entity cash for
the full amount of the consideration, if any, for such Interest, and shall
deliver any other documents reasonably necessary from the Purchasing Entity to
conclude the Buy/Sell Closing.  The Selling Entity shall transfer its Interest
free of all liens or encumbrances.

91



--------------------------------------------------------------------------------


Further, on the Buy/Sell Closing, the Selling Entity and/or its Affiliates shall
be released from its liability under any third party loans to the Company and
any Credit Enhancements.  If a Company creditor refuses to so release the
Selling Entity and/or its Affiliates, the Purchasing Entity shall indemnify the
Selling Entity and/or its Affiliates from liability under such loans and Credit
Enhancements.  The obligations hereunder of the Developer Lot (including,
without limitation, any indemnification by the Developer Lot) shall be joint and
several among all of the Developers.  If the Developer Lot is the Purchasing
Entity, the Developers shall pay for and obtain ownership of Tejon’s Interest
pursuant to this Section 17.4 in accordance with their Percentage Interests, or
as otherwise determined by the Developers.

          17.5.    Failure to Close.  If the Purchasing Entity fails to close as
aforesaid, the same shall be deemed an Event of Default hereunder by the
Purchasing Entity within the meaning of Section 15.1D.  In addition to any other
remedies available under this Agreement by reason thereof, the Selling Entity
shall have the right, exercisable by written notice to the Purchasing Entity
given within thirty (30) days of the date set for the Buy/Sell Closing, to
purchase the Interest of the Purchasing Entity.  If the Selling Entity exercises
such option, the Purchase Price shall be ninety percent (90%) of the Purchase
Price then established by the Offering Notice previously given pursuant to
Section 17.1.

          17.6.    Limitations on Right to Deliver Offering Notice. 
Notwithstanding anything contained in this Agreement to the contrary, no
Initiating Entity may deliver an Offering Notice to a Responding Entity if such
Initiating Entity is in default under this Agreement, which in the case of the
Developer Lot, shall mean any one (1) of the Developers.  If the Purchasing
Entity (or any of the Developers, if the Purchasing Entity is the Developer Lot)
has failed to make a cash Capital Contribution or failed to provide a Credit
Enhancement pursuant to Sections 4.3, 4.4 and 4.6C, and a Non-Contribution Loan
or Non CE Loan, as applicable, was made in connection with such failure, then
such Purchasing Entity (or such individual Developers, if the Purchasing Entity
is the Developer Lot) must repay any such Non-Contribution Loans and Non CE
Loans (and any interest accrued on the same in accordance with the Default
Interest Rate) prior to purchasing the Interest of the Selling Entity.  If the
Selling Entity (or any of the Developers, if the Selling Entity is the Developer
Lot) has failed to make a cash Capital Contribution or failed to provide a
Credit Enhancement pursuant to Sections 4.3, 4.4 and 4.6C, and a
Non-Contribution Loan or Non CE Loan, as applicable, was made in connection with
such failure, then the proceeds from the sale of such Selling Entity’s Interest
must first be used to first repay any Non-Contribution Loans and Non CE Loans
(and any interest accrued on the same in accordance with the Default Interest
Rate).  Only then shall any difference between such unpaid obligations and the
amount due the Selling Entity for its Interest be paid to such Selling Entity.

18.     MISCELLANEOUS.

          18.1.    Notices.  All notices, requests and demands to be made
hereunder to the parties hereto shall be in writing and shall be deemed received
and effective upon personal delivery to the party to whom the notice is directed
or, if sent by reputable overnight delivery service, upon one (1) business day
after delivery to the delivery service, or if sent by telecopy, upon electronic
verification of receipt by the sending machine (provided a copy of such notice
is sent the next business day in any of the additional means listed in this
Section 18.1), or if sent by mail, three

92



--------------------------------------------------------------------------------


(3) business days following its deposit in the United States mail, postage
prepaid, certified or registered mail, return receipt requested, addressed to
the applicable party at the addresses set forth below:

To Tejon:

Tejon Ranchcorp

 

P.O. Box 1000

 

4436 Lebec Road

 

Lebec, California  93243

 

Facsimile:

(661) 248-3100

 

Attention:

Mr. Robert Stine

 

 

 

with a copy to:

Tejon Ranchcorp

 

P.O. Box 1000

 

4436 Lebec Road

 

Lebec, California  93243

 

Facsimile:

(661) 248-3100

 

Attention:

Dennis Mullins, Esq.

 

 

 

with a copy to:

Cox, Castle & Nicholson LLP

 

2049 Century Park East, 28th Floor

 

Los Angeles, California  90067-3284

 

Facsimile:

(310) 277-7889

 

Attention:

Mathew A. Wyman, Esq.

 

 

 

To Standard Pacific:

Standard Pacific Corp.

 

32133 Lindero Canyon Road, Suite 105

 

Westlake Village, California  91361

 

Facsimile:

(818) 889-1852

 

Attention:

Mr. Dale Casey

 

 

 

with a copy to :

Allen Matkins Leck Gamble & Mallory LLP

 

1900 Main Street, 5th Floor

 

Irvine, California  92614-7321

 

Facsimile:

(949) 553-8364

 

Attention:

Paul D. O’Connor, Esq.

 

 

 

To Lewis:

Lewis Investment Company, LLC

 

1156 N. Mountain Avenue

 

Upland, California  91785-0670

 

Facsimile:

(909) 981-9799

 

Attention:

Mr. John M. Goodman

93




--------------------------------------------------------------------------------



with a copy to :

Lewis Operating Corporation

 

1156 N. Mountain Avenue

 

Upland, California  91785-0670

 

Facsimile:

(909) 981-9799

 

Attention:

General Counsel

 

 

 

To Pardee:

Pardee Homes

 

10880 Wilshire Blvd., Suite 1900

 

Los Angeles, California  90024

 

Facsimile:

(310) 446-1295

 

Attention:

Mr. Michael V. McGee

 

 

 

with a copy to :

Sandler and Rosen, LLP

 

1801 Avenue of the Stars, Suite 510

 

Los Angeles, California  90067

 

Facsimile:

(310) 277-5954

 

Attention:

Steven E. Levy, Esq.

 

          18.2.    Entire Agreement.  This Agreement, together with the exhibits
hereto (which are incorporated herein by reference) represent the entire
agreement of the parties with respect to the subject matter hereof and
supersedes any and all prior agreements, writings or understandings between the
parties with respect to the subject matter hereof, including, without
limitation, that Letter of Intent for Tejon Ranch dated June 11, 1999, as
amended, and the Original LLC Agreement.  Except as otherwise expressly provided
herein, no amendment or modification to this Agreement shall be binding unless
same shall be in writing and signed by all Members.

          18.3.    Dispute Resolution.  Notwithstanding anything to the contrary
set forth in this Agreement (other than an action for specific performance
commenced pursuant to Section 4.5B, which action may be commenced either with
the Superior Court of the State of California in and for Los Angeles County, and
the associated federal and appellate courts, or pursuant to this Section 18.3,
as elected by the party commencing any such action), in the event of a Claim by
a Member against the Company and/or any other Member(s) arising out of or
otherwise relating to this Agreement, then such involved Members shall promptly
and in good faith attempt to resolve such Claim by mutual agreement.  In the
event the Members are unable to resolve such Claim by mutual agreement, the
matter shall be settled exclusively by a binding arbitration (“Arbitration”),
conducted by a single arbitrator (the “Arbitrator”) chosen by the parties as
described below.  Any party may initiate the Arbitration by written notice to
the other party(ies) and to the Arbitration Tribunal.  The date on which the
notice is given is called the “Arbitration Initiation Date”.  The fees and
expenses of the Arbitration Tribunal and the Arbitrator shall be shared equally
by the Members participating in such Arbitration, in proportion to such Members’
respective Percentage Interests, and advanced by them from time to time as
required; provided, however, that at the conclusion of the Arbitration, the
Arbitrator may award costs and expenses (including the costs of the Arbitration
previously advanced and the fees and expenses of attorneys, accountants and
other experts) to the prevailing party.  Except as expressly modified herein,
the Arbitration shall be conducted in accordance with the provisions of Section
1280 et seq. of the California Code of Civil Procedure or their successor
sections (“CCP”), except that

94



--------------------------------------------------------------------------------


Section 1283.05 (discovery) shall not apply, and shall constitute the exclusive
remedy for the determination of any Claim, including whether the Claim is
subject to arbitration.  The Arbitration shall be conducted under the procedures
of the Arbitration Tribunal, except as modified herein.  The “Arbitration
Tribunal” shall be the Los Angeles Office of JAMS/ENDISPUTE (“JAMS”), unless the
parties to the dispute cannot agree on a JAMS arbitrator, in which case the
Arbitration Tribunal shall be the Los Angeles Office of the American Arbitration
Association (“AAA”).  The Arbitrator shall be a retired judge or other
arbitrator employed by JAMS selected by mutual agreement of the parties to the
dispute, and if they cannot so agree within thirty (30) days after the
Arbitration Initiation Date, then the Arbitrator shall be selected from the
Large and Complex Case Project (“LCCP”) panel of the AAA, by mutual agreement of
the parties to the dispute.  If the parties to the dispute cannot agree on an
Arbitrator within sixty (60) days after the Arbitration Initiation Date, the
Arbitrator shall be selected by the AAA, from its LCCP panel, through such
procedures as the AAA regularly follows.  In all events, the Arbitrator must
have had not less than fifteen (15) years experience as a practitioner or
arbitrator of complex business transactions.  If for any reason the AAA does not
so act, any party to the dispute may apply to the Superior Court in and for Los
Angeles County, California, for the appointment of a single arbitrator.  No
pre-arbitration discovery shall be permitted, except that the Arbitrator shall
have the power in his or her sole discretion, on application by either party, to
order pre-arbitration examination solely of those witnesses and documents that
the other party intends to introduce as its case-in-chief at the arbitration
hearing.  Prior to the commencement of arbitration hearings, the Arbitrator
shall have the power, in his or her discretion, upon either party’s motion but
not the Arbitrator’s own initiative, to order the parties to engage in
pre-arbitration mediation for a period not exceeding thirty (30) days before a
mediator mutually acceptable to the parties.  The Arbitrator shall try any and
all issues of law or fact and be prepared to make the award within ninety (90)
days after the close of evidence in the Arbitration.  When prepared to make the
award, the Arbitrator shall first so inform the parties, who shall have ten (10)
days to attempt to resolve the matter by a binding agreement between them.  If
the parties so resolve the matter, the Arbitrator shall not make any award.  If
the parties do not so resolve the matter, the Arbitrator shall make the award on
the eleventh day following his notice of being prepared to make the award.  The
Arbitrator’s award shall dispose of all of the claims that are the subject of
the Arbitration and shall follow Delaware law and precedent, and shall be a
reasoned opinion.  The Arbitrator shall be empowered to (i) enter equitable as
well as legal relief, (ii) provide all temporary and/or provisional remedies,
and (iii) enter binding equitable orders.  The award rendered by the Arbitrator
shall be final and not subject to judicial review, and judgment thereon may be
entered in any court of competent jurisdiction.

          18.4.    Governing Law; Choice of Forum.

                      A.     Subject to Section 18.3, above, this Agreement and
the rights of the parties hereunder shall be governed by and interpreted in
accordance with the internal laws of the State of Delaware, without reference to
the rules regarding conflict or choice of laws of such State.

                      B.     The Members each acknowledge and agree that,
subject to Section 18.3 above, the Superior Court of the State of California in
and for Los Angeles County, and the associated federal and appellate courts,
shall have exclusive jurisdiction to hear and decide any dispute, controversy or
litigation regarding this Agreement or any portion thereof.

95



--------------------------------------------------------------------------------


          18.5.    Successors and Assigns.  Except as herein otherwise
specifically provided, this Agreement shall be binding upon and inure to the
benefit of the Members and their legal representatives, successors and assigns,
and no party hereto shall be permitted to delegate its duties or
responsibilities.

          18.6.    Captions.  Captions contained in this Agreement in no way
define, limit or extend the scope or intent of this Agreement.

          18.7.    Severability.  If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid, the remainder of this Agreement, or the application of such provision
to the persons or circumstances, shall not be affected thereby.

          18.8.    Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one (1) and the same document.  Any signature page of this Agreement
may be detached from any counterpart of this Agreement and re-attached to any
other counterpart of this Agreement identical in form hereto but having attached
to it one (1) or more additional signature pages.

          18.9.    Further Assurances.  Each Member covenants and agrees that it
will at any time and from time to time do, execute, acknowledge and deliver, or
will cause to be done, executed, acknowledged and delivered, all such further
acts, documents and instruments as may reasonably be requested by the Executive
Committee required by any such Member in order to carry out and effectuate fully
the transactions herein contemplated in accordance with this Agreement.

          18.10.  Relationship of Parties.  The relationships between the
Members under this Agreement shall be that of a limited liability company for
the sole and limited purpose of carrying on the business of the Company. 
Nothing herein shall be deemed to create a limited liability company between the
Members for the carrying on of business outside the scope of this Agreement, nor
shall any Member have the ability to act as agent for any other Member.

          18.11.  No Partition.  No Member shall have the right to partition any
property of the Company during the term of the Company, nor shall any Member
make application to any court or authority having jurisdiction in the matter or
commence or prosecute any action or proceeding for partition and the sale
thereof, and upon any breach of the provisions of this Section by a Member, any
other Member, in addition to all rights and remedies at law and in equity it may
have or claim, shall be entitled to a decree or other restraining order
enjoining such application, action or proceeding.

          18.12.  No Third Party Rights.  Except as expressly provided herein or
in the Act, this Agreement is for the sole benefit of the Members and their
respective permitted successors and assignees, and shall not confer, nor shall
it be construed as conferring, directly, indirectly, contingently or otherwise,
any rights or benefits on any person or party other than the Members and their
permitted successors and assignees.  Without limiting the generality of the
foregoing, as to any third party, a deficit Book Capital Account of a Member
shall not be deemed to be a liability of such Member nor an asset or property of
the Company.

96



--------------------------------------------------------------------------------


          18.13.  Survival.  The indemnifications provided herein and any other
provisions hereof which state that they expressly survive the term or the
termination hereof shall survive the termination or expiration of this
Agreement.

          18.14.  Usury.  If any rate of interest or other charge payable under
this Agreement shall at any time exceed the maximum amount chargeable by
applicable laws, then the applicable rate of interest shall be the maximum rate
permitted by applicable laws.

          18.15.  Attorneys’ Fees; Waiver of Jury Trial.

                      A.     Attorneys’ Fees.  In the event of any litigation or
arbitration between the Members to enforce or interpret any provision or right
hereunder, the unsuccessful party to such litigation covenants and agrees to pay
the successful party all costs and expenses reasonably incurred, including,
without limitation, reasonable attorneys’ fees as determined by the judge or
arbitrator.  For the purpose of this Agreement, the term “Attorneys’ Fees” shall
mean the fees and expenses of counsels to the Members, which may include
printing, photostating, duplicating and other expenses, air freight charges and
fees billed for law clerks, paralegals, librarians and others not admitted to
the bar but performing services under the supervision of an attorney.  Such term
shall also include all such fees and expenses incurred with respect to appeals,
arbitrations, reference out and bankruptcy proceedings, and whether or not any
action or proceeding is brought with respect to the matter for which said fees
and expenses were incurred.

                      B.     Waiver of Jury Trial.  The Members hereby waive
trial by jury in any action, proceeding or counterclaim brought by any of the
Members against another in connection with any matter whatsoever arising out of
or in any way connected with this Agreement, the relationship of the Members or
any claim of injury or damage relating to any of the foregoing, or the
enforcement of any remedy under any statute with respect thereto.

          18.16.  Time of the Essence.  Time is of the essence of this
Agreement.

          18.17.  Incorporation of Exhibits.  All exhibits, schedules and
appendices attached and referred to in this Agreement are incorporated herein as
if fully set forth in this Agreement.

          18.18.  Certain Terminology.

                      A.     Include.  Whenever the words “including”, “include”
or “includes” are used in this Agreement, they should be interpreted in a
non-exclusive manner as though the words “but [is] not limited to” immediately
followed the same.

                      B.     Section.  Except as otherwise indicated herein, all
Section references in this Agreement shall be deemed to refer to the
corresponding Sections of this Agreement.

                      C.     Here.  Variations of the word “here,” such as
hereof, hereto, herein shall mean references to this entire Agreement, not to
any particular Section or paragraph unless the context clearly indicates
otherwise.

97



--------------------------------------------------------------------------------


          18.19.  Construction.  The Members have each been represented by
counsel of their respective choice in connection with this Agreement, the terms
of which have been fully and fairly negotiated.  The language in all parts of
this Agreement shall in all cases be construed simply according to the fair
meaning thereof and not strictly against the party which drafted such language.

          18.20.  Good Faith and Fair Dealing.  The Members, the Representatives
and the Alternates all hereby covenant to act in good faith and in accordance
with fair dealing with respect to this Agreement and the Company during the Term
of the Company. 

[Remainder of page intentionally left blank]

98



--------------------------------------------------------------------------------


          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date set forth above.

 

TEJON RANCHCORP,

 

a California corporation

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Robert A. Stine, its President and CEO

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

STANDARD PACIFIC CORP.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Stephen Boggs, its Authorized Representative

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Dale Casey, its Authorized Representative

 

 

 

 

 

 

LEWIS INVESTMENT COMPANY, LLC,

 

a California limited liability company

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

John Goodman, its Authorized Agent

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

[SIGNATURES CONTINUED]

 

 

99




--------------------------------------------------------------------------------



 

PARDEE HOMES,

 

a California corporation

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Michael V. McGee, its President

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

100



--------------------------------------------------------------------------------


Exhibit “A”

ADJACENT PROPERTY, EXISTING PROPERTY
AND TEJON RANCH

[See Attached]

A-1



--------------------------------------------------------------------------------


Exhibit “B”

MEMBERS’ ADDRESSES, CAPITAL CONTRIBUTIONS,
AND PERCENTAGE INTERESTS

Members and Addresses

 

Initial Capital
Contributions
(as of Effective
Date)

 

Tejon
Feasibility
Cost Credit

 

Additional
Development
Land
Contributions as
of Effective Date

 

Total Capital
Contributions
(as of Effective
Date)

 

Percentage
Interest

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Tejon Ranchcorp
P.O. Box 1000
4436 Lebec Road
Lebec, California  93243

 

$

0

 

$

241,704.45

 

$

1,065,485.16

 

$

1,307.189.61

 

 

50.000000

%

Standard Pacific Corp.
32133 Lindero Canyon Road
Suite 105
Westlake Village,
California  91361

 

$

1,778,588.85

 

 

N/A

 

$

366,573.38

 

$

2,145,162.23

 

 

16.666666

%

Lewis Investment
Company, LLC
1156 N. Mountain Avenue
Upland, California 91785-0670

 

$

1,778,588.51

 

 

N/A

 

$

366,573.13

 

$

2,145,161.64

 

 

16.666667

%

Pardee Homes
10880 Wilshire Blvd.
Suite 1900
Los Angeles, California  90024

 

$

1,778,588.51

 

 

N/A

 

$

366,573.13

 

$

2,145,161.64

 

 

16.666667

%

B-1



--------------------------------------------------------------------------------


Exhibit “C”

FEASIBILITY COSTS

[To Be Supplied]

C-1



--------------------------------------------------------------------------------


Exhibit “D”

APPROVED EXISTING EXCEPTIONS

[See Attached]

D-1



--------------------------------------------------------------------------------


Exhibit “E”

IRR CALCULATION METHOD

The internal rate of return of a Member shall be calculated using the XIRR
function in Microsoft Excel for Windows (version 7.0, or any later version which
is substantially the same as version 7.0) by inputting the following (the “Cash
Flows”) (i) the date and amount of all Capital Contributions (and, with respect
to only those calculations made hereunder pursuant to Section 13.1A(3)(i)B.,
loans) of such Member made in accordance with the Original LLC Agreement and
this Agreement and (ii) the date and amount of all distributions to such Member
with respect to Sections 6.1C and 6.1D (and, with respect to only those
calculations made hereunder pursuant to Section 13.1A(3)(i)B., the repayment of
such loans) in accordance with this Agreement.

In order to arrive at the appropriate amount (the “IRR Amount”) of distributions
required in order to achieve the specified internal rate of return, those Cash
Flows which have occurred as of the date of determination shall be discounted
back to the date of the initial Capital Contribution applying the “Daily Rate”
(defined below).  The IRR Amount shall be equal to that amount that when
discounted back to the date of the initial Capital Contribution at the Daily
Rate would cause the net sum of all of the discounted Cash Flows to equal zero. 
As used herein, the “Daily Rate” shall be determined in the same manner as
provided in the example below.

E-1



--------------------------------------------------------------------------------


An example of the foregoing calculation is as follows:

Target IRR

 

 

25.0

%

 

 

 

Daily Rate

 

 

0.0611539109

%

 

Daily Rate = (1+Target IRR)^(1/365)-1

 

Annual Rate

 

 

25.0

%

 

Annual Rate = (1+Daily Rate)^365-1

 

 

Period

 

Day

 

Cash flow

 

Present value

 

XIRR

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

0

 

 

1/1/02

 

 

(2,000,000

)

 

(2,000,000

)

 

 

 

87

 

 

3/28/02

 

 

(500,000

)

 

(474,101

)

 

 

 

265

 

 

9/22/02

 

 

(250,000

)

 

(212,609

)

 

 

 

374

 

 

1/9/03

 

 

(500,000

)

 

(397,805

)

 

 

 

390

 

 

1/25/03

 

 

1,000,000

 

 

787,866

 

 

 

 

459

 

 

4/4/03

 

 

750,000

 

 

566,492

 

 

 

 

659

 

 

10/21/03

 

 

1,500,000

 

 

1,002,587

 

 

 

 

730

 

 

12/31/03

 

 

1,136,827

 

 

727,569

 

 

25.04

%

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

1,136,827

 

 

(0

)

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

Cash flow assumptions

     Initial cash contribution of $2 million on January 1, 2002.

     Cash contributions on March 28, 2002, September 22, 2002 and January 9,
2003.

     Cash distribution on January 25, 2003, April 4, 2003 and October 21, 2003.

     Final cash distribution on December 31, 2003.

The Daily Rate is used as the interest rate for the

E-2



--------------------------------------------------------------------------------


present value calculation supporting the XIRR calculation.

E-3



--------------------------------------------------------------------------------


Exhibit “F”

NON-COMPETITION AREA

[See Attached]

F-1



--------------------------------------------------------------------------------


Exhibit “G”

FORM OF MEMORANDUM OF CONTRIBUTION AGREEMENT

RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:

____________________________

____________________________

____________________________

____________________________

MEMORANDUM OF CONTRIBUTION AGREEMENT

          THIS MEMORANDUM OF CONTRIBUTION AGREEMENT (“Memorandum”) is effective
as of ____________, 200__, by and between TEJON RANCHCORP, a California
corporation (“Tejon”), and CENTENNIAL FOUNDERS, LLC, a Delaware limited
liability company (“Company”).

W I T N E S S E T H:

          Tejon hereby grants to the Company the right to acquire all of Tejon’s
right, title and interest in that certain real property more particularly
described on Exhibit “A” attached hereto and incorporated herein by this
reference (the “Property”), pursuant to the terms set forth in that certain
unrecorded First Amended and Restated Limited Liability Company Agreement of
Centennial Founders, LLC dated as of August ___, 2002 between Tejon, Standard
Pacific Corp., a Delaware corporation, Lewis Investment Company, LLC, a
California limited liability company, and Pardee Homes, a California corporation
(the “Project LLC Agreement”).  The sole purpose of preparing and recording this
Memorandum is to give notice of the Company’s rights to acquire the Property on
the terms and conditions set forth in the Project LLC Agreement.  In the event
of any conflict or inconsistency between the terms of this Memorandum and the
Project LLC Agreement, the terms of the Project LLC Agreement shall control.

          Unless sooner terminated in accordance with the terms of the Project
LLC Agreement, the Company’s rights to acquire the Property pursuant to the
Project LLC Agreement shall expire of record ___________________ (___) years
from the recordation of this Memorandum.

          This Memorandum may be executed in counterparts, each of which shall
be an original, and all of which together shall constitute a single instrument.

G-1



--------------------------------------------------------------------------------


          IN WITNESS WHEREOF, the parties hereto have executed this Memorandum
as of the date set forth herein above.

 

TEJON RANCHCORP,

 

a California corporation

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Robert A. Stine, its President and CEO

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

CENTENNIAL FOUNDERS, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

G-2



--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

 

 

)  ss:

 

 

COUNTY OF _____________________

)

On ________________________, _______, before me, the undersigned, a Notary
Public in and for said County and State, personally
appeared___________________________________________________________________________________________________________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

WITNESS my hand and official seal.

 

--------------------------------------------------------------------------------

 

Notary Public

G-3



--------------------------------------------------------------------------------


EXHIBIT “A”

LEGAL DESCRIPTION

G-4



--------------------------------------------------------------------------------


Appendix “A”

TAX APPENDIX

[See Attached]

[TO BE REVISED]

Appendix A



--------------------------------------------------------------------------------


FIRST AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CENTENNIAL FOUNDERS, LLC

DATED:  AUGUST 28, 2002

BY AND AMONG

TEJON RANCHCORP,

a California corporation,

STANDARD PACIFIC CORP.,

a Delaware corporation,

LEWIS INVESTMENT COMPANY, LLC,

a California limited liability company

AND

PARDEE HOMES,

a California corporation



--------------------------------------------------------------------------------


APPENDIX “A”

CERTAIN TAX AND ACCOUNTING MATTERS

Centennial Founders, LLC

ARTICLE I -  CAPITAL ACCOUNTS.

          Section 1.1     Maintenance of Capital Accounts; General Rules.  A
separate “Book Capital Account” (as defined in Section 1.2 of this Appendix “A”)
shall be maintained for each Member in accordance with the provisions of this
Article I.

          Section 1.2     Book Capital Accounts.  A capital account (the “Book
Capital Account”) for each Member shall be maintained at all times during the
term of the Company in accordance with this Section 1.2 and the capital
accounting rules set forth in Section 1.704-1(b)(2)(iv) of the Income Tax
Regulations, as the same may be amended from time to time (“Income Tax
Regulations”).  The Company shall make all adjustments required by said
Section 1.704-1(b)(2)(iv), including, without limitation, the adjustments
contained in Section 1.704-1(b)(2)(iv)(g) of the Income Tax Regulations
(relating to “Section 704(c) Property”, as defined in Section 2.3B(1) of this
Appendix “A”).  In the event that at any time during the term of the Company it
shall be determined that the Book Capital Accounts shall not have been
maintained as required by this Section 1.2, then said accounts shall be
retroactively adjusted so that the same shall conform to this Section 1.2.

                       A.     Book Basis of Property.  As used herein, “Book
Basis” of an item of Company property means the adjusted basis of such item as
reflected in the books of the Company,  determined and maintained in accordance
with the capital accounting rules contained in Section 1.704-1(b)(2)(iv) of the
Income Tax Regulations.

                       B.     Initial Book Capital Accounts.  The “Initial Book
Capital Account” of each Member, as of the date hereof, shall be the amount
contributed to date by such Member pursuant to Sections 4.1 and 4.3B of the
Limited Liability Company Agreement to which this Appendix is attached (the “LLC
Agreement”).  The Book Capital Account of a Member shall be thereafter
increased, without duplication, by any Capital Contributions made by such Member
pursuant to Sections 4.2, 4.3, 4.4, 4.5 and/or 4.6 of the LLC Agreement.

                       C.     Optional Revaluations of Company Property.  The
Company will not make the election to revalue Company property permitted under
Section 1.704-1(b)(2)(iv)(f) of the Income Tax Regulations except as reasonably
determined by the Members.

                       D.     Determination of Book Items.  Consistent with the
provisions of Section 1.704-1(b)(2)(iv)(g)(3) of the Income Tax Regulations: 
(1) “Book Depreciation” (which means the depreciation, depletion or amortization
deduction or allowance that shall be allowable to the Company with respect to an
item of Company property, determined in the manner

1



--------------------------------------------------------------------------------


hereinafter set forth) for each item of Company property shall be the amount
that bears the same relationship to the “Adjusted Book Basis” (which means, with
respect to an item of Company property, the Book Basis of such item as the same
may be adjusted from time to time by Book Depreciation allowable with respect to
such item of Company property) of such item of Company property as the Tax
Depreciation (as defined in Section 2.3A) with respect to such item of Company
property for such year bears to the “adjusted basis” (within the meaning of
Section 1011(a) of the Internal Revenue Code of 1986, as amended [the “Code”])
of such item of Company property; and (2) “Book Gain or Loss” shall be the gain
or loss recognized by the Company from the sale or other disposition of Company
property (such gain or loss determined by reference to the Adjusted Book Basis,
and not the adjusted tax basis, of such property to the Company).  If an item of
Company property shall have an “adjusted basis” (as defined in the preceding
sentence) equal to zero, Book Depreciation shall be determined under a
reasonable method, which method shall be selected by the Company.

                       E.     Book Adjustments on Distributions.  With respect
to all distributions of Company property to the Members, the Company shall
comply with the provisions contained in Section 1.704-1(b)(2)(iv)(e) of the
Income Tax Regulations (relating to adjustments to the Members’ Book Capital
Accounts in connection with such distributions) and all allocations and
adjustments made in connection therewith shall be in accordance with Article II
of this Appendix “A”.

ARTICLE II - ALLOCATION OF INCOME, LOSSES AND DEDUCTIONS
 FOR BOOK AND TAX PURPOSES.

          Section 2.1     Profits and Losses.  Except as provided in Section
2.2, the “Profits” or “Losses” of the Company (which means the Company’s taxable
income or loss, respectively, as calculated in accordance with Section 703(a) of
the Code [with, however, (i) all items of income, gain, loss or deduction
required to be stated separately pursuant to Section 703(a)(1) of the Code being
included in such taxable income or loss, (ii) any income and gain that is exempt
from tax, and all expenditures described in Section 705(a)(2)(B) of the Code (or
treated as expenditures so described pursuant to Section 1.704-1(b)(2)(iv)(i) of
the Income Tax Regulations) being included in such Profits or Losses, (iii) Book
Depreciation (and not Tax Depreciation [as defined in Section 2.3A of this
Appendix “A”]) and all items of Nonrecourse Deductions (as defined in
Section 2.4C) being included in calculating such Profits or Losses, and (iv)
Book Gain or Loss (and not Tax Gain or Loss [as defined in Section 2.3B of this
Appendix “A”]) being included in calculating such Profits or Losses], but
excluding in such calculation the amounts allocated under Sections 2.3, 2.4 and
2.5 immediately below) for each fiscal year of the Company, shall be allocated
to the Members in the following order and priority:

                       A.     Profits.  If there shall be Profits for such
fiscal year, such Profits shall be allocated among the Members as follows:

                       (1)    first, to the Members (in proportion to the
amounts of Profits to be allocated in accordance with this Section 2.1A(1))
until there shall have been allocated to each Member Profits equal to the
excess, if any, of (X) the cumulative amount of Losses allocated to such Member
pursuant to Section 2.1B(6) hereof through and including such fiscal year; over
(Y) the

2



--------------------------------------------------------------------------------


cumulative amount of Profits allocated to such Member pursuant to this
Section 2.1A(1) through and including such fiscal year;

                       (2)    next, to the Members (in proportion to the amounts
of Profits to be allocated in accordance with this Section 2.1A(2)) until there
shall have been allocated to each Member Profits equal to the excess, if any, of
(X) the cumulative amount of Losses allocated to such Member pursuant to
Section 2.1B(5) hereof through and including such fiscal year; over (Y) the
cumulative amount of Profits theretofore allocated to such Member pursuant to
this Section 2.1A(2) through and including such fiscal year;

                       (3)    next, to the Members (in proportion to the manner
in which Available Cash has been or is to be distributed in accordance with
Section 6.1D of the LLC Agreement) until there shall have been allocated to each
Member Profits equal to the sum of (X) the amounts theretofore distributed and
then remaining to be distributed to such Member in accordance with Section 6.1D
of the LLC Agreement, and (Y) the cumulative amounts of Losses theretofore
allocated to such Member pursuant to Section 2.1B(4) hereof, in all cases from
the formation of the Company through and including such fiscal year;

                       (4)    next, to the Members (in proportion to the manner
in which Available Cash has been or is to be distributed in accordance with
Section 6.1E of the LLC Agreement) until there shall have been allocated to each
Member Profits equal to the sum of (X) the amounts theretofore distributed and
then remaining to be distributed to such Member in accordance with Section 6.1E
of the LLC Agreement, and (Y) the cumulative amounts of Losses theretofore
allocated to such Member pursuant to Section 2.1B(3) hereof, in all cases from
the formation of the Company through and including such fiscal year;

                       (5)    next, to the Members (in proportion to the manner
in which Available Cash has been distributed in accordance with Section 6.1F of
the LLC Agreement) until there shall have been allocated to each Member Profits
equal to the sum of (X) the amounts theretofore distributed to such Member in
accordance with Section 6.1F of the LLC Agreement, and (Y) the cumulative
amounts of Losses theretofore allocated to such Member pursuant to Section
2.1B(2) hereof, in all cases from the formation of the Company through and
including such fiscal year; and

                       (6)    next, the remainder to the Members in proportion
to the manner in which Available Cash is to be distributed in accordance with
Section 6.1F of the LLC Agreement.

                       B.     Losses.  If there shall be Losses for such fiscal
year, such Losses shall be allocated among the Members as follows:

                       (1)    first, to the Members (in proportion to the
amounts of Losses to be allocated in accordance with this Section 2.1B(1)),
until there shall have been allocated to each Member Losses equal to the excess,
if any, of (X) the cumulative amount of Profits allocated to such Member
pursuant to Section 2.1A(6) hereof through and including such fiscal year; over
(Y) the cumulative amount of Losses allocated to such Member pursuant to this
Section 2.1B(1) through and including such fiscal year;

3



--------------------------------------------------------------------------------


                       (2)    next, to the Members (in proportion to the amounts
of Losses to be allocated in accordance with this Section 2.1B(2)), until there
shall have been allocated to each Member Losses equal to the excess, if any, of
(X) the cumulative amount of Profits allocated to such Member pursuant to
Section 2.1A(5) hereof through and including such fiscal year; over (Y) the
cumulative amount of Losses allocated to such Member pursuant to this
Section 2.1B(2) through and including such fiscal year;

                       (3)    next, to the Members (in proportion to the amounts
of Losses to be allocated in accordance with this Section 2.1B(3)), until there
shall have been allocated to each Member Losses equal to the excess, if any, of
(X) the cumulative amount of Profits allocated to such Member pursuant to
Section 2.1A(4) hereof through and including such fiscal year; over (Y) the
cumulative amount of Losses allocated to such Member pursuant to this
Section 2.1B(3) through and including such fiscal year;

                       (4)    next, to the Members (in proportion to the amounts
of Losses to be allocated in accordance with this Section 2.1B(4)), until there
shall have been allocated to each Member Losses equal to the excess, if any, of
(X) the cumulative amount of Profits allocated to such Member pursuant to
Section 2.1A(3) hereof through and including such fiscal year; over (Y) the
cumulative amount of Losses allocated to such Member pursuant to this
Section 2.1B(4) through and including such fiscal year;

                       (5)    next, to the Members (in proportion to the amounts
of Losses to be allocated in accordance with this Section 2.1B(5)) until there
shall have been allocated to each Member Losses equal to the excess, if any, of
the cumulative amount of the Capital Contributions theretofore made by such
Member to the Company pursuant to the LLC Agreement less the cumulative amounts
of the distributions theretofore made to such Member in accordance with Section
6.1C of the LLC Agreement net of the Profits allocated to such Member pursuant
to Section 2.1A(2) hereof, in each case through and including such fiscal year;
and

                       (6)    next, to the Members, in accordance with their
then respective relative Percentage Interests.

                       In furtherance of the foregoing, the Members agree to
make such corrective allocations of Profits and Losses as may be required in
order to cause any allocations of Profits and Losses which were made to the
Members prior to the Effective Date to be properly reconciled with, and
conformed to, the allocations provided for under this Section 2.1.

          Section 2.2     Overriding Allocations Relating to Distributions under
Section 6.2 of the LLC Agreement.  Notwithstanding the provisions of Section 2.1
hereof, if the provisions of  Section 6.2 of the LLC Agreement apply in any
fiscal year, the Profits or Losses (as the case may be) of the Company for such
fiscal year and for any subsequent fiscal year shall be allocated among the
Members such that, after all distributions made or to be made to all Members
pursuant to the provisions of Section 6.2 and 6.1 of the LLC Agreement shall
have been made, each Member’s Book Capital Account shall be equal to be zero.

          Section 2.3     Tax Allocations.

4



--------------------------------------------------------------------------------


                       A.     Allocation of Tax Depreciation.  Except to the
extent required by Section 704(c) of the Code or the regulations promulgated
thereunder, “Tax Depreciation” for each fiscal year of the Company (which means
the depreciation, depletion or amortization deduction or allowance that shall be
allowable for federal income tax purposes to the Company with respect to an item
of Company property) shall be allocated to the Members in the same manner that
Book Depreciation shall have been allocated to the Members pursuant to Section
2.1 of this Appendix “A”.

                       B.     Tax Gain or Loss.  The gain or loss for federal
income tax purposes from the sale or other disposition of Company property (“Tax
Gain or Loss”) for each fiscal year of the Company shall be allocated to the
Members as provided in this Section 2.3.  Tax gain or loss for purposes of this
Section shall be calculated (1) without including any income from interest on
any deferred portion of the sale price and (2) without including in the tax
basis of the Company property any remaining special basis adjustment to Company
property under Section 732(d) or 743 of the Code except to the extent that such
special basis adjustment is allocated to the common basis of Company property
under Section 1.734-2(b)(1) of the Income Tax Regulations.  The Members agree
that the tax effects of any special basis adjustment that is not included in the
calculation of tax gain or loss in accordance with clause (2) of the preceding
sentence shall be separately reflected in calculating the tax gain or loss of
the Member or Members to whom such special basis adjustment relates.

                       (1)    In General.  In the case of “Section 704(c)
Property” (as hereinafter defined), Tax Gain or Loss (as the case may be) shall
be allocated in accordance with the requirements of Section 704(c) of the Code
and the Income Tax Regulations thereunder and such other provisions of the Code
as govern the treatment of Section 704(c) Property.  Any gain or loss in excess
of the amount allocated pursuant to the preceding sentence (or, in the case of
property which is not Section 704(c) Property, all Tax Gain or Loss) shall be
allocated among all the Members in the same ratio that the book gain or loss
with respect to such property is allocated in accordance with Article II of this
Appendix “A”; provided, however, in the event that there is no book gain or
loss, then any Tax Gain or Loss in excess of the amount allocated pursuant to
the preceding sentence shall be allocated among the Members in accordance with
Section 1.704-1(b)(3) of the Income Tax Regulations.  As used herein, “Section
704(c) Property” means (i) each item of Company property which is contributed to
the Company and to which Section 704(c) of the Code or
Section 1.704-1(b)(2)(iv)(d) of the Income Tax Regulations applies, and
(ii) each item of Company property which, as contemplated by
Section 1.704-1(b)(4)(i) and other analogous provisions of the Income Tax
Regulations, is governed by the principles of Section 704(c) of the Code (or
principles analogous to the principles contained in Section 704(c) of the Code)
by virtue of (a) an increase or decrease in the Book Capital Accounts of the
Members to reflect a revaluation of Company property on the Company’s books as
provided by Section 1.704-1(b)(2)(iv)(f) of the Income Tax Regulations, (b) the
fact that it constitutes a receivable, account payable, or other accrued but
unpaid item which, under principles analogous to those applying to an item of
Company property having an adjusted tax basis that differs from its Book Basis,
is treated as an item of property described in Section 1.704-1(b)(2)(iv)(g)(2)
of the Income Tax Regulations, or (c) any other provision of the Code or the
Income Tax Regulations (including, without limitation, Section 1.704-1(b)(4)(i)
of the Income Tax Regulations) as the same may from time to time be construed,
to the extent that, and for so long as, such item of Company property continues
to be governed by the principles of

5



--------------------------------------------------------------------------------


Section 704(c) of the Code (or principles analogous to the principles contained
in Section 704(c) of the Code).  The Members agree that the Existing Property,
when contributed to the Company in accordance with Section 4.3A(1)(b) of the LLC
Agreement, and any property (other than cash) contributed by Tejon to the
Company pursuant to Section 4.4 of the LLC Agreement, shall be treated as items
of Section 704(c) Property, and the Company will use the remedial method for
determining such allocations, within the meaning of Section 1.704-3(d) of the
Income Tax Regulations.

                       (2)    Recapture Income.  If, in the event of a gain on
any sale, exchange or other disposition of Company property, all or a portion of
such gain is characterized as ordinary income (“Recapture”) by virtue of the
recapture rules of Section 1250, Section 1245 or otherwise, then the Recapture
shall be allocated between or among the Members in the same ratio that Tax
Depreciation allowable with respect to such Company property had been allocated
between or among them; provided, however, that under no circumstances shall
there be allocated to any Member Recapture in excess of the Tax Depreciation
allocated to such Member under subsection A above (and such excess  shall be
allocated instead between or among the Members as to which this proviso does not
apply, in proportion to the Tax Depreciation allocated between or among them).

                       (3)    Other Items Relating to Section 704(c) Property. 
Any item of income, gain, loss or deduction relating to an item of
Section 704(c) Property shall be allocated in accordance with the requirements
of Section 704(c) of the Code and the Income Tax Regulations thereunder and such
other provisions of the Code as govern the treatment of Section 704(c) Property
and the related book item shall be allocated in a manner consistent with the
Income Tax Regulations promulgated under Section 704(b) of the Code.

6



--------------------------------------------------------------------------------


          Section 2.4          Exceptions.

                       A.     Limitations.

                       (1)    General Limitation.  Notwithstanding anything to
the contrary contained in this Article II, no allocation  shall be made to a
Member which would cause such Member to have a deficit balance in its Adjusted
Book Capital Account which exceeds the sum of such Member’s share of Company
Minimum Gain and such Member’s share of Member Nonrecourse Debt Minimum Gain. 
If the limitation contained in the preceding sentence would apply to cause an
item of loss or deduction to be unavailable for allocation to all Members, then
such item of loss or deduction shall be allocated between or among the Members
in accordance with the Members’ respective interests in the Company within the
meaning of Section 1.704-1(b)(3) of the Income Tax Regulations.

                       (2)    Member Nonrecourse Deductions.  Notwithstanding
anything to the contrary contained in this Article II hereof, any and all items
of loss and deduction and any and all expenditures described in
Section 705(a)(2)(B) of the Code (or treated as expenditures so described
pursuant to Section 1.704-1(b)(2)(iv)(i) of the Income Tax Regulations)
(collectively, “Member Nonrecourse Deductions”) that are (in accordance with the
principles set forth in Section 1.704-2(i)(2) of the Income Tax Regulations)
attributable to Member Nonrecourse Debt shall be allocated to the Member that
bears the Economic Risk of Loss for such Member Nonrecourse Debt.  If more than
one Member bears such Economic Risk of Loss, such Member Nonrecourse Deductions
shall be allocated between or among such Members in accordance with the ratios
in which they share such Economic Risk of Loss.  If more than one Member bears
such Economic Risk of Loss for different portions of a Member Nonrecourse Debt,
each such portion shall be treated as a separate Member Nonrecourse Debt.

                       B.     Minimum Gain Chargebacks.

                       (1)    Company Minimum Gain.  Except to the extent
provided in Section 1.704-2(f)(2), (3), (4) and (5) of the Income Tax
Regulations, if there is, for any fiscal year of the Company, a net decrease in
Company Minimum Gain, there shall be allocated to each Member, before any other
allocation pursuant to Article II hereof is made under Section 704(b) of the
Code of Company items for such fiscal year, items of income and gain for such
year (and, if necessary, for subsequent years) equal to such Member’s share of
the net decrease in Company Minimum Gain.  A Member’s share of the net decrease
in Company Minimum Gain is the amount of such total net decrease multiplied by
the Member’s percentage share of the Company’s minimum gain at the end of the
immediately preceding taxable year, determined in accordance with
Section 1.704-2(g)(1) of the Income Tax Regulations.  Items of income and gain
to be allocated pursuant to the foregoing provisions of this Section 2.4B(1)
shall consist first of gains recognized from the disposition of items of Company
property subject to one or more Nonrecourse Liabilities of the Company, and then
of a pro rata portion of the other items of Company income and gain for that
year.

7



--------------------------------------------------------------------------------


                       (2)    Member Nonrecourse Debt Minimum Gain.  Except to
the extent provided in Section 1.704-2(i)(4) of the Income Tax Regulations, if
there is, for any fiscal year of the Company, a net decrease in Member
Nonrecourse Debt  Minimum Gain, there shall be allocated to each Member that has
a share of Member Nonrecourse Debt Minimum Gain at the beginning of such fiscal
year before any other allocation pursuant to Article II hereof (other than an
allocation required pursuant to Section 2.4B(1)) is made under Section 704(b) of
the Code of Company items for such fiscal year, items of income and gain for
such year (and, if necessary, for subsequent years) equal to such Member’s share
of the net decrease in the Member Nonrecourse Debt Minimum Gain.  The
determination of a Member’s share of the net decrease in Member Nonrecourse Debt
Minimum Gain shall be made in a manner consistent with the principles contained
in Section 1.704-2(g)(1) of the Income Tax Regulations.  The determination of
which items of income and gain to be allocated pursuant to the foregoing
provisions of this Section 2.4B(2) shall be made in a manner that is consistent
with the principles contained in Section 1.704-2(f)(6) of the Income Tax
Regulations.

                       C.     Certain Defined Terms.  For purposes of this
Appendix “A”:  (i) “Company Minimum Gain” shall have the meaning set forth in
Section 1.704-2(b)(2) of the Income Tax Regulations; (ii) “Member Nonrecourse
Debt” shall have the meaning set forth in Section 1.704(b)-2(b)(4) of the Income
Tax Regulations; (iii) “Member Nonrecourse Debt Minimum Gain” shall have the
meaning set forth in Section 1.704-2(i)(2) of the Income Tax Regulations;
(iv) “Nonrecourse Liability” shall have the meaning set forth in
Section 1.704-2(b)(3) of the Income Tax Regulations; (v) “Adjusted Book Capital
Account” means the Book Capital Account of a Member reduced by any adjustments,
allocations or distributions described in Section 1.704-1(b)(2)(ii)(d)(4), (5)
or (6) of the Income Tax Regulations; (vi) “Economic Risk of Loss” shall have
the meaning set forth in Section 1.752-2(b)-(j) of the Income Tax Regulations;
and (vii) “Nonrecourse Deductions” shall have the meaning set forth in Section
1.704-2(b)(1) of the Income Tax Regulations.

          Section 2.5     Qualified Income Offset.  Notwithstanding anything to
the contrary in this Appendix “A”, in the event any Member unexpectedly receives
any adjustments, allocations or distributions described in Section
1.704-1(b)(2)(ii)(d)(4), (5), or (6) of the Income Tax Regulations, there shall
be specially allocated to such Member such items of Company income and gain, at
such times and in such amounts as will eliminate as quickly as possible the
deficit balance (if any) in its Book Capital Account (in excess of the sum of
such Member’s share of Member Minimum Gain and such Member’s share of Member
Nonrecourse Debt Minimum Gain) created by such adjustments, allocations or
distributions.  To the extent permitted by the Code and the Income Tax
Regulations, any special allocations of items of income or gain pursuant to this
Section 2.5 shall be taken into account in computing subsequent allocations of
Profits or Losses pursuant to this Article II, so that the net amount of any
items so allocated and the subsequent Profits or Losses allocated to the Members
pursuant to this Article II shall, to the extent possible, be equal to the net
amounts that would have been  allocated to each such Member pursuant to the
provisions of this Article II if such unexpected adjustments, allocations or
distributions had not occurred.

          Section 2.6     Members’ Interests in Company Profits for Purposes of
Section 752.  As permitted by Section 1.752-3(a)(3) of the Income Tax
Regulations, the Members hereby specify that solely for purposes of determining
their respective shares of excess Nonrecourse

8



--------------------------------------------------------------------------------


Liabilities of the Company, the Members’ respective shares of Company profits
shall be equal to their relative respective Percentage Interests.

ARTICLE III - TAX AND ACCOUNTING MATTERS.

                       A.     Accrual Basis.  The Company will be on the accrual
basis for both tax and accounting purposes.

                       B.     Books and Records.  The Company books and records
shall be prepared in accordance with generally accepted accounting principles,
consistently applied.  If required by the LLC Agreement, such books and records
shall be audited by such certified public accountants as selected by the
Members.

                       C.     Fiscal Year.  The fiscal year of the Company shall
end on the 31st day of December in each year.

                       D.     Withholding Requirements.  Development Manager
shall comply with the requirements contained in Section 1446 of the Code and
comparable tax laws of any other State in which the Company is engaged in
business (regarding income tax withholding on certain income that is allocated
to Members who are non-U.S. persons) and any successor or replacement provision
or provisions of law or administrative guidance (the “Foreign Partner
Withholding Law”).  Development Manager is hereby authorized and directed by
each Member to withhold from the distributions or other amounts payable to such
Member under the LLC Agreement such amount or amounts (“Required Foreign Partner
Withholding”) as Development Manager reasonably determines are required by the
Foreign Partner Withholding Law, and to remit the Required Foreign Partner
Withholding to the Internal Revenue Service and/or such other applicable State
taxing agency at such time or times as may from time to time be required by the
relevant taxing authority.  If Development Manager determines at any time that
the Required Foreign Partner Withholding with respect to a particular Member
exceeds the amount of distributions or other amounts payable to such Member at
such time (a “Cash Shortfall”), the Member in question shall immediately make a
cash contribution to the Company equal to the amount of such Cash Shortfall,
which Development Manager shall use to effectuate the Required Foreign Partner
Withholding.  The Book Capital Account of the Member in question shall not be
increased by the amount of the capital contribution described in the preceding
sentence, and likewise shall not be decreased when the Development Manager uses
the proceeds of such capital contribution to effectuate the Required Foreign
Partner Withholding.  When remitting the Required Foreign Partner Withholding,
Development Manager shall inform the relevant taxing authority of the name and
tax identification number of the Member for whose account such Required Foreign
Partner Withholding is being made.  In complying with the provisions of this
paragraph, Development Manager shall be entitled to presume irrebuttably that a
Member is subject to the Foreign Partner Withholding Law unless:  (i) Such
Member shall have previously provided Development Manager with a completed and
signed certificate of non-foreign status, in the Form attached as Schedule “1”,
such certificate was furnished to Development Manager not earlier than during
the third taxable year of the Company preceding the taxable year under
consideration, Development Manager has not been notified by such Member that its
status under such certificate has changed, and Development Manager does not have
actual knowledge that the

9



--------------------------------------------------------------------------------


status of such Member under such certificate has changed; or (ii) Development
Manager reasonably determines, based upon all facts and circumstances
(including, without limitation, the provisions contained in Revenue Procedure
89-31, 1989-1 Cum. Bull. 895, or any successor Revenue Procedure, guideline or
administrative pronouncement), that the Foreign Partner Withholding Law does not
apply in a particular instance.

ARTICLE IV - NO DEFICIT FUNDING OBLIGATION.

                       Notwithstanding anything to the contrary contained in
this Appendix “A” or in the LLC Agreement, no Member having a negative balance
in its Book Capital Account shall have any obligation to the Company or to any
other Member to restore its Book Capital Account to zero, subject to the
provisions of the Act.

ARTICLE V - ORDER OF APPLICATION.

          For purposes of this Appendix “A”, the following provisions set forth
in the LLC Agreement and this Appendix “A” shall be applied in the following
order:

                       A.     Section 6 of the LLC Agreement, relating to
distributions.

                       B.     Section 2.4A(1) of this Appendix “A”, relating to
general limitations.

                       C.     Section 2.4A(2) of this Appendix “A”, relating to
Member Nonrecourse Deductions.

                       D.     Section 2.4B(1) of this Appendix “A”, relating to
chargebacks of Company Minimum Gain.

                       E.     Section 2.4B(2) of this Appendix “A”, relating to
chargebacks of Member Nonrecourse Debt Minimum Gain.

                       F.     Section 2.5 of this Appendix “A”, relating to
qualified income offset.

                       G.     Section 2.1 or Section 2.2 (as applicable) of this
Appendix “A”, relating to allocations of Profits and Losses.

These provisions shall be applied as if all contributions, distributions and
allocations with respect to a given fiscal year were made at the end of the
Company’s fiscal year.  Where any provision depends on the Book Capital Account
of any Member, such Book Capital Account shall be determined after the
application of all preceding provisions for the year.

ARTICLE VI - CLOSING OF COMPANY BOOKS IN CONNECTION WITH
ADMISSION OF NEW MEMBER OR TRANSFER OF MEMBER’S INTEREST.

          Upon the effective date (the “Effective Date”) of the admission of a
new Member into the Company or of a valid transfer of all or part of a Member’s
interest in the Company pursuant to

10



--------------------------------------------------------------------------------


Article XII of the LLC Agreement, the books of the Company shall be closed in
accordance with Section 706(d) of the Code, and consistent therewith:  (X) items
of income, deduction, gain, loss and/or credit of the Company that are
recognized prior to the Effective Date shall be allocated among those persons or
entities who were Members in the Company prior to the Effective Date; and (Y)
items of income, deduction, gain, loss and/or credit of the Company that are
recognized after the Effective Date shall be allocated among the persons or
entities who were Members after the Effective Date.

ARTICLE VII - TAX MATTERS PARTNER.

          Development Manager shall be the “tax matters partner” of the Company
as such term is defined in Section 6231(a)(7) of Code (the “Tax Matters
Partner”), and it shall serve as such at the expense of the Company with all
powers granted to a tax matters partner under the Code.  Development Manager
shall use its best efforts to cause the Company’s accountants to prepare and
file on a timely basis, with due regard to extensions, all tax and information
returns that the Company may be required to file, all at Company expense.  No
tax or information return shall be filed unless approved by Development
Manager.  The Company’s accountants are (i) to deliver all tax and information
returns to the Members for their review, comment and reasonable approval at
least thirty (30) days in advance of the required filing date therefor (taking
into account any extensions approved by the Members), and (ii) to furnish the
Members with a projection of the Company’s taxable income or loss for each
fiscal and tax year of the Company by December 1 of each such year to assist in
year-end tax planning, all at Company expense.  Each Member shall give prompt
notice to each other Member of any and all notices it receives from the Internal
Revenue Service concerning the Company, including any notice of audit, any
notice of action with respect to a revenue agent’s report, any notice of a
30-day appeal letter and any notice of a deficiency in tax concerning the
Company’s federal income tax return.  The Tax Matters Partner shall at Company
expense furnish each Member with status reports regarding any negotiation
between the Internal Revenue Service and the Company, and each such Member, if
it so requests, may participate in such negotiation.  The Tax Matters Partner
shall use its best efforts to cause the Company’s accountants to prepare and
deliver to each Member an information reporting return (Schedule K-1) reflecting
each Member’s distributive share of all income, gain, loss, deductions,
allowances or credits of the Company for each fiscal year, and will provide the
information necessary for such accountants to accomplish the foregoing and to
issue the other reports required hereunder on a timely basis.  The Tax Matters
Partner shall not enter into any settlement with any taxing authority (federal,
state or local), or extend the statute of limitations, on behalf of the Company
or the Members without the approval of each Member.

11



--------------------------------------------------------------------------------


SCHEDULE “1” TO APPENDIX “A”

CERTIFICATION OF NON-FOREIGN STATUS

Section 1446 of the Internal Revenue Code provides that a partnership must pay a
withholding tax to the Internal Revenue Service with respect to a partner’s
allocable share of the partnership’s effectively connected taxable income.  To
inform Centennial Founders, LLC (the “Company”) that the provisions of Section
1446 do not apply, the undersigned hereby certifies on behalf of
_______________________ (“Member”) the following:

1.     Member is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations).

2.     Member’s U.S. taxpayer identification number is ___________.

3.     Member’s office address is

______________________________________________

______________________________________________

______________________________________________

Member hereby agrees to notify the Company within sixty (60) days of the date
Member becomes a foreign person.  Member understands that this certification may
be disclosed to the Internal Revenue Service by the Company and that any false
statement contained herein could be punished by fine, imprisonment, or both.

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Member.

Executed as of the ____day of _________________, 20___, at
_________________________ .

 

--------------------------------------------------------------------------------

 

SIGNATURE

12